 Fill in this information to identify the case:

 Debtor name            B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF OREGON

 Case number (if known)               19-60138-pcm11
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $        5,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,124,209.26

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        6,124,209.26


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        2,231,445.04


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                150.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        5,564,768.08


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          7,796,363.12




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy



                                                          Case 19-60138-pcm11                                       Doc 89                Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name          B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)         19-60138-pcm11
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     U.S. Bank                                              Checking                         2455                                        $500.00




            3.2.     U.S. Bank                                              Checking                         4107                                        $500.00




            3.3.     Columbia Credit Union                                  Checking                         4829                                         $98.93




            3.4.     Union Bank                                             Checking                         9522                                 $113,110.33



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                  $114,209.26
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



                                                Case 19-60138-pcm11                 Doc 89      Filed 01/31/19
 Debtor            B. & J. Property Investments, Inc.                                         Case number (If known) 19-60138-pcm11
                   Name

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Legal retainer held by Samuels Yoelin Kantor LLP                                                                      $6,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                          $6,000.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.        Office furniture
            Two desks and chairs ($400); six file cabinets
            ($300); drafting table ($100)                                              Unknown                                               $800.00



 40.        Office fixtures

 41.        Office equipment, including all computer equipment and
            communication systems equipment and software
            Desk top computer                                                          Unknown                                               $200.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



                                                Case 19-60138-pcm11                 Doc 89        Filed 01/31/19
 Debtor         B. & J. Property Investments, Inc.                                            Case number (If known) 19-60138-pcm11
                Name




 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                               $1,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2017 Chevy Suburban.                                                   $0.00    Kelly Blue Book                     $37,000.00


           47.2.     2001 New Holland tractor.                                              $0.00    Owner's estimate                      $5,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $42,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



                                                Case 19-60138-pcm11                 Doc 89        Filed 01/31/19
 Debtor         B. & J. Property Investments, Inc.                                             Case number (If known) 19-60138-pcm11
                Name

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and           Net book value of       Valuation method used        Current value of
            property                                      extent of            debtor's interest       for current value            debtor's interest
            Include street address or other               debtor's interest    (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 158-unit RV park and
                     243-unit (29,750
                     sq.ft.) self-storage
                     facility on 9.06-acre
                     parcel, including
                     6,758 sq.ft. general
                     purpose building
                     located at 4490
                     Silverton Road NE,
                     Salem OR 97305.
                     Value stated is if
                     buyer will not
                     self-manage park.                    Fee simple                      Unknown      Owner's estimate                     $5,000,000.00




 56.        Total of Part 9.                                                                                                              $5,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                              61,000.00 -                                  0.00 =
            William and Debra Berman                                  Total face amount     doubtful or uncollectible amount                   $61,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



                                                Case 19-60138-pcm11                  Doc 89        Filed 01/31/19
 Debtor         B. & J. Property Investments, Inc.                                            Case number (If known) 19-60138-pcm11
                Name

                                                                          1,837,322.00 -                          937,322.00 =
           William Lloyd Developments, Inc.                           Total face amount    doubtful or uncollectible amount            $900,000.00



 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           Potential malpractice claims against Saalfeld Griggs
           LLP for (1) legal advice that resulted in a retaliation
           liability claim of $964,450 plus attorney fees to be
           awarded, and (2) legal advice that result in disregard of
           corporate status that resulted in a class action
           judgment liability of $4,864,951 (which includes the
           retaliation liabliity of $964,450) plus attorney fees to be
           awarded.                                                                                                                              $0.00
           Nature of claim             Legal malpractice.
           Amount requested                         $4,864,951.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

           Reimbursement from Better Business Management, Inc.
           for legal fees ($302,603.25 paid & $293,354 unpaid)
           incurred in class action litigation.                                                                                                  $0.00
           Nature of claim           Indemnity under Commercial
                                     Lease
           Amount requested                       $595,957.74



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                          $961,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



                                                Case 19-60138-pcm11                  Doc 89     Filed 01/31/19
 Debtor          B. & J. Property Investments, Inc.                                                                  Case number (If known) 19-60138-pcm11
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $114,209.26

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $6,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $42,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $5,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $961,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,124,209.26            + 91b.            $5,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $6,124,209.26




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



                                                   Case 19-60138-pcm11                                Doc 89             Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name          B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)              19-60138-pcm11
                                                                                                                                         Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                      12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1    Columbia Credit Union                         Describe debtor's property that is subject to a lien               $2,231,445.04            $5,000,000.00
        Creditor's Name                               158-unit RV park and 243-unit (29,750 sq.ft.)
                                                      self-storage facility on 9.06-acre parcel,
                                                      including 6,758 sq.ft. general purpose
                                                      building located at 4490 Silverton Road NE,
                                                      Salem OR 97305. Value stated is if buyer will
        POB 324                                       not self-manage park.
        Vancouver, WA 98666
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
        ScottS@columbia.org                            No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Marion County Tax
 2.2                                                                                                                                $0.00         $5,000,000.00
        Collector                                     Describe debtor's property that is subject to a lien
        Creditor's Name                               158-unit RV park and 243-unit (29,750 sq.ft.)
                                                      self-storage facility on 9.06-acre parcel,
                                                      including 6,758 sq.ft. general purpose
                                                      building located at 4490 Silverton Road NE,
                                                      Salem OR 97305. Value stated is if buyer will
        POB 3416                                      not self-manage park.
        Portland, OR 97208
        Creditor's mailing address                    Describe the lien
                                                      Statutory lien for real property taxes.
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



                                                   Case 19-60138-pcm11                       Doc 89          Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                       Case number (if know)       19-60138-pcm11
              Name

       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7923
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                               $2,231,445.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          4

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



                                                  Case 19-60138-pcm11                       Doc 89        Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name         B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)          19-60138-pcm11
                                                                                                                                              Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                      Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $0.00     $0.00
           City of Salem                                             Check all that apply.
           Attn: Bankruptcy Counsel                                   Contingent
           555 Liberty St.                                            Unliquidated
           Salem, OR 97301                                            Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Precautionary - City taxes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $0.00     $0.00
           IRS                                                       Check all that apply.
           POB 7346                                                   Contingent
           Philadelphia, PA 19101                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Precautionary - Federal taxes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   37651                                   Best Case Bankruptcy



                                                Case 19-60138-pcm11                             Doc 89               Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                              Case number (if known)          19-60138-pcm11
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $150.00    $0.00
           ODR Bankruptcy                                            Check all that apply.
           955 Center NE #353                                         Contingent
           Salem, OR 97301                                            Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     State taxes.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           _See Attachment #1 to Schedule F.                                        Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Current and former tenants of
                                                                                   Is the claim subject to offset?     No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           _See Attachment #2 to Schedule F.                                        Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Class action plaintiffs.
                                                                                   Is the claim subject to offset?     No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           _See Attachment #3 to Schedule F.                                        Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Current storage unit customers of tenants of
                                                                                   Is the claim subject to offset?     No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           _See Attachment #4 to Schedule F.                                        Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Former storage unit customers of tenants of
                                                                                   Is the claim subject to offset?     No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           _See Attachment #5 to Schedule F.                                        Contingent
                                                                                    Unliquidated
           Date(s) debt was incurred
                                                                                    Disputed
           Last 4 digits of account number
                                                                                   Basis for the claim:     Class action claimants
                                                                                   Is the claim subject to offset?     No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                         Page 2 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



                                                Case 19-60138-pcm11                             Doc 89               Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,864,951.00
          _See Attachment #6 to Schedule F.                                   Contingent
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number
                                                                             Basis for the claim:    Class action judgment
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          A1 Straight                                                         Contingent
          1745 Barnes Avenue SE                                               Unliquidated
          Salem, OR 97306                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Action Drain                                                        Contingent
          3690 Kashmir Way SE                                                 Unliquidated
          Salem, OR 97317                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $250.00
          AllAmerican Insurance                                               Contingent
          POB 758554                                                          Unliquidated
          Topeka, KS 66675-8554                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $400.00
          American Funds                                                      Contingent
          POB 6007                                                            Unliquidated
          Indianapolis, IN 46206-6007                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Anthony Osborne                                                     Contingent
          4490 Silverton Rd. NE #136                                          Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          BC Towing                                                           Contingent
          POB 2866                                                            Unliquidated
          Salem, OR 97308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 3 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Benita Hoover                                                       Contingent
          4490 Silverton Rd. NE #76                                           Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Debra Berman                                                        Contingent
          4490 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Better Business Management, Inc.                                    Contingent
          4490 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary. Property management lease.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Calvin Butcher                                                      Contingent
          4490 Silverton Rd. NE #92                                           Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Cash and Carry                                                      Contingent
          1355 Salem Industrial Dr. NE                                        Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $346.00
          Century Link                                                        Contingent
          POB 21155                                                           Unliquidated
          Seattle, WA 98111-9255                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number       775B
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Centurylink                                                         Contingent
          POB 91155                                                           Unliquidated
          Seattle, WA 98111                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number       1515
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 4 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $450.00
          Chateau Locks                                                       Contingent
          1820 47th Terrace East                                              Unliquidated
          Bradenton, FL 34203-3773                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,200.00
          City of Salem                                                       Contingent
          555 Liberty St. SE, Room 230                                        Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,029.19
          Comcast Business                                                    Contingent
          POB 34744                                                           Unliquidated
          Seattle, WA 98124-1744                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number       2323
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.00
          Consolidated Supply Co.                                             Contingent
          POB 5788                                                            Unliquidated
          Portland, OR 97228                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              Unknown
          Brooks Cooper                                                       Contingent
          Draneas & Hughlin, P.C.                                             Unliquidated
          4949 Meadows Rd., Ste. 400                                          Disputed
          Lake Oswego, OR 97035
          Date(s) debt was incurred
                                                                                               Precautionary. Former attorney for class action
                                                                             Basis for the claim:
                                                                             lawsuit plaintiffs.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Custom Electric                                                     Contingent
          POB 464                                                             Unliquidated
          Aumsville, OR 97325                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $298.60
          DEX Media                                                           Contingent
          Dex Media Attn: Client Care                                         Unliquidated
          1615 Bluff City Highway                                             Disputed
          Bristol, TN 37620
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 5 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Dorothy Tester                                                      Contingent
          POB 1296                                                            Unliquidated
          Tualatin, OR 97062                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Easy Storage of Woodburn                                            Contingent
          535 S Pacific Hwy                                                   Unliquidated
          Woodburn, OR 97071                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Econolight                                                          Contingent
          1501 96th St.                                                       Unliquidated
          Sturtevant, WI 53177                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Family Futures LLC                                                  Contingent
          4625 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fischer, Hayes, Joyce & Allen, LLC CPA                              Contingent
          3293 Triangle Dr. SE Suite 200                                      Unliquidated
          Salem, OR 97302                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting services.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Fox Lock & Safe                                                     Contingent
          1865 Lancaster Dr. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          HD Supply                                                           Contingent
          920 NE 58th Ave. #900                                               Unliquidated
          Portland, OR 97213                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 6 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          HotSuff Spas & Pool                                                 Contingent
          1840 Lancaster Dr. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          J. B. & B. Investment Group, LLC                                    Contingent
          4490 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6,500.00
          Judson's Plumbing                                                   Contingent
          POB12669                                                            Unliquidated
          Salem, OR 97330                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Rick Klingbeil                                                      Contingent
          Rick Klingbeil, PC                                                  Unliquidated
          1826 NE Broadway, Second Floor                                      Disputed
          Portland, OR 97232
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary. Attorney for class action lawsuit
                                                                             plaintiffs.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Krista M Terlecki                                                   Contingent
          4490 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Levavitt Rec. & Hospitality Ins                                     Contingent
          942 14th St.                                                        Unliquidated
          Sturgis, SD 57785                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary. Insurance broker.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Brady Mertz                                                         Contingent
          Brady Mertz PC                                                      Unliquidated
          345 Lincoln St. SE                                                  Disputed
          Salem, OR 97302
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary. Attorney for class action lawsuit
                                                                             plaintiffs.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 7 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          Miller Paint                                                        Contingent
          390 Lancaster Dr. NE                                                Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Multi Family NW                                                     Contingent
          16083 SW Upper Boones Ferry Rd.                                     Unliquidated
          Suite 105                                                           Disputed
          Tigard, OR 97224
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Northwest Laundry Services                                          Contingent
          1360 Tom McCall Rd.                                                 Unliquidated
          Prineville, OR 97754                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $700.00
          NW Natural Gas                                                      Contingent
          POB 6017                                                            Unliquidated
          Portland, OR 97228-6017                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Olsen Florist                                                       Contingent
          499 Court St. NE                                                    Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oregon Copier Services & Supplies Inc.                              Contingent
          1880 Lana Ave. NE                                                   Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $100.00
          Oregon Corporation Division                                         Contingent
          Public Service Building                                             Unliquidated
          255 Capitol St. NE, Suite 151                                       Disputed
          Salem, OR 97310
                                                                             Basis for the claim:    Corporate registration.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 8 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Oregon Employment Department                                        Contingent
          875 Union St. NE                                                    Unliquidated
          Salem, OR 97311                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $2,400.00
          Pacific Sanitation                                                  Contingent
          POB 17669                                                           Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Pacific Screening                                                   Contingent
          POB 25582                                                           Unliquidated
          Portland, OR 97298                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $3,011.80
          Pacific Source                                                      Contingent
          POB 7068                                                            Unliquidated
          Springfield, OR 97475-0068                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Parr Lumber Company                                                 Contingent
          POB 2690                                                            Unliquidated
          Portland, Or 97208-2690                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Philadelphia Insurance                                              Contingent
          POB 70251                                                           Unliquidated
          Philadelphia, PA 19176-0251                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance.
          Last 4 digits of account number       3272
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Portland General Electric                                           Contingent
          POB 4438                                                            Unliquidated
          Portland, OR 97208                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 9 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          R&R Tree Service, Inc.                                              Contingent
          1710 Commercial St. NE                                              Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          RentPayment.com                                                     Contingent
          Yapstone Walnut Creek                                               Unliquidated
          2121 N. California Blvd. #400                                       Disputed
          Walnut Creek, CA 94596
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Riverbend Sand & Gravel                                             Contingent
          POB 12095                                                           Unliquidated
          Salem, OR 97309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $21,000.00
          Roberta Shannon                                                     Contingent
          21429 44th W Unit 7                                                 Unliquidated
          Mountlake Terrace, WA 98043                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $293,354.49
          Saalfield Griggs PC                                                 Contingent
          POB 470                                                             Unliquidated
          Salem, OR 97308                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal expenses.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          SAIF Corporation                                                    Contingent
          400 High St. SE                                                     Unliquidated
          Salem, OR 97312                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Sandra Thompson                                                     Contingent
          4490 Silverton Rd. NE #112                                          Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Security Storage                                                    Contingent
          4625 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $300.00
          Statesman Journal                                                   Contingent
          280 Church St.                                                      Unliquidated
          Salem, OR 97301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          Tennison Terlecki                                                   Contingent
          4490 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97305                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          United Rentals                                                      Contingent
          3362 Silverton Rd. NE                                               Unliquidated
          Salem, OR 97303                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number       4593
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $1,000.00
          US Bank                                                             Contingent
          POB 6352                                                            Unliquidated
          Fargo, ND 58125-6352                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $200.00
          US Bank                                                             Contingent
          3485 Commercial St. SE                                              Unliquidated
          Salem, OR 97302                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $0.00
          USAA Insurance                                                      Contingent
          Attn: Bankruptcy Dept.                                              Unliquidated
          9800 Fredericksburg Rd.                                             Disputed
          San Antonio, TX 78288
                                                                             Basis for the claim:    Precautionary. Insurance.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Debtor       B. & J. Property Investments, Inc.                                                      Case number (if known)            19-60138-pcm11
              Name

 3.69      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $213.00
           Verizon                                                            Contingent
           POB 4005                                                           Unliquidated
           Acworth, GA 30101-9006                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $300.00
           Walter Nelson Company                                              Contingent
           1270 Commercial St. NE                                             Unliquidated
           Salem, OR 97301                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $0.00
           William Berman                                                     Contingent
           3602 El Dorado Loop St. SE                                         Unliquidated
           Salem, OR 97302                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Precautionary.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $350,164.00
           William Lloyd Developments, Inc.                                   Contingent
           4490 Silverton Rd. NE                                              Unliquidated
           Salem, OR 97305                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Unsecured loan.
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                          150.00
 5b. Total claims from Part 2                                                                            5b.    +   $                    5,564,768.08

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                        5,564,918.08




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 12 of 12
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



                                                Case 19-60138-pcm11                      Doc 89            Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name         B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)         19-60138-pcm11
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Property management
              lease is for and the nature of              lease.
              the debtor's interest

                  State the term remaining
                                                                                     Better Business Management, Inc.
              List the contract number of any                                        4490 Silverton Rd. NE
                    government contract                                              Salem, OR 97305




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



                                                Case 19-60138-pcm11              Doc 89         Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name         B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)         19-60138-pcm11
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Better Business                   4490 Silverton Rd. NE                            Columbia Credit                 D       2.1
             Management,                       Salem, OR 97305                                  Union                            E/F
             Inc.
                                                                                                                                G



    2.2      Debra Berman                      3602 El Dorado Loop St. SE                       Columbia Credit                 D       2.1
                                               Salem, OR 97302                                  Union                            E/F
                                                                                                                                G



    2.3      William Berman                    3602 El Dorado Loop St. SE                       Columbia Credit                 D       2.1
                                               Salem, OR 97302                                  Union                            E/F
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



                                                Case 19-60138-pcm11           Doc 89        Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                      Case No. 19‐60138‐pcm11




                                                                                                                             Unliquidated
                                                                                                                Contingent



                                                                                                                                            Disputed
   Class Action Plaintiff Name                          Address                          Consideration                                                 ClaimAmt


Tim Accorn                       4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Randall G Adams                  4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Randy Adkinson                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Kenneth S Albin                  2495 Mountain View Dr, Salem OR 97302                Class‐action plaintiff.                                x          $0.00
David Allison                    400 3rd Ave. E, Jerome ID 83338                      Class‐action plaintiff.                                x          $0.00
Mildred C Anderson                                                                    Class‐action plaintiff.                                x          $0.00
Theresa L Anderson               4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Wanda K Anderson                 1200 Merlin Rd. #17, Grants Pass OR 97526            Class‐action plaintiff.                                x          $0.00
Hector M Angeles                 PO Box 5734, Salem OR 97304                          Class‐action plaintiff.                                x          $0.00
Anthony A Archer                 4986 Chan St. S, Salem OR 97306                      Class‐action plaintiff.                                x          $0.00
Nasario Arenas                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Benjamin Arias                   4490 Silverton Rd. NE #105, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Levi Arias                       4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Latricia A Armstrong             4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Don B Arnold                                                                          Class‐action plaintiff.                                x          $0.00
Michael Atchison                 4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Randy Atkinson                   4490 Silverton Rd. NE #145, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Randy Atkinson                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Konisha Aumiller                 2750 7th Ave. SE #3, Albany OR 97322                 Class‐action plaintiff.                                x          $0.00
Bob Babbitt                      4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Teresa Babbitt                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
James Baker                      4490 Silverton Rd. NE #127, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Joseph Baker                     4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Michael F Baker                  4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Louise Balberdi                  4490 Silverton Rd. NE #130, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Louise M Balberdi                876 Ne Wind Meadows Wa, Salem OR 97301               Class‐action plaintiff.                                x          $0.00
David Balcom                     4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Lorena Ballarbo                  4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Christina Ballrot                2155 Robins Lane SE #44, Salem OR 97306              Class‐action plaintiff.                                x          $0.00
Steven Ballrot                   572 Walnut St, Jefferson OR 97352                    Class‐action plaintiff.                                x          $0.00
Susan L Barber                                                                        Class‐action plaintiff.                                x          $0.00
Michael Bard                     4490 Silverton Rd. NE #71, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Daniel Paul Barnes               4490 Silverton Rd. NE #113, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Elizabeth M Barnes                                                                    Class‐action plaintiff.                                x          $0.00
William R Barnes                 4490 Silverton Rd. NE #67, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Cynthia Barrett                  4490 Silverton Rd. NE #122, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Philip Barrett                   4490 Silverton Rd. NE #122, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Nicholas C Baylie                4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Albion C Bean                    4490 Silverton Rd. NE #147, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Chris Bean                       4660 Franklin Blvd #14, Eugene OR 97403              Class‐action plaintiff.                                x          $0.00
Connie L Beaulieu                4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Paul V Beaulieu                  4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Dana R Beck                      1060 W. Locust St., Stayton OR 97383                 Class‐action plaintiff.                                x          $0.00
Cecil Beckstead                  4490 Silverton Rd. NE #123, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Dalton Bedient                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
L Beebe                          4490 Silverton Rd. NE #113, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
George Fred Bell                 4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Brady Bennett                    4490 Silverton Rd. NE #103, Salem OR 97308           Class‐action plaintiff.                                x          $0.00
Edward L Bennett                 167 Ne Fern Ct. #4, Dallas OR 97338                  Class‐action plaintiff.                                x          $0.00
Sherry Bennett/ Roberts          865 E St, Independence OR 97351                      Class‐action plaintiff.                                x          $0.00
Stephanie Bernardy               9515 224th St. E, Graham WA 98338                    Class‐action plaintiff.                                x          $0.00
Orville M Bessey                 4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Roxanne Bessey                   4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Corey Bishop                     4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Stephen A Black                  465 NE 181st Ave. #400, Portland OR 97230            Class‐action plaintiff.                                x          $0.00

Rick Blackmon                    4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Henry H Blair                    4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Donald Blankenship               4490 Silverton Rd. NE, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Robert W Blewett                 4490 Silverton Rd. NE #4, Salem OR 97305             Class‐action plaintiff.                                x          $0.00

                                                                                                         Attachment #1 to Schedule F
                                                                                                                        Page 1 of 15

                                  Case 19-60138-pcm11                       Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                        Case No. 19‐60138‐pcm11




                                                                                                                               Unliquidated
                                                                                                                  Contingent



                                                                                                                                              Disputed
   Class Action Plaintiff Name                           Address                           Consideration                                                 ClaimAmt


Seri M Bliven                    1293 Orchardview Ave. NW, Salem OR 97304               Class‐action plaintiff.                                x          $0.00
Patricia Bloom                   4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Glenn Boehm                      865 E St., Independence OR 97351                       Class‐action plaintiff.                                x          $0.00
Harley Boitz                     4490 Silverton Rd. NE #93, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Linc Bolen                       4490 Silverton Rd. NE #50, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Rachel Bolkan                    2232 42nd Ave. SE #112, Salem OR 97317                 Class‐action plaintiff.                                x          $0.00
Dennis Boston                    4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Marty Botts                      4490 Silverton Rd. NE #39, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Mark Bowdish                     4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Ernie Bowser                     4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Debbie Boyer                     4058 Liberty Rd. S, Salem OR 97302                     Class‐action plaintiff.                                x          $0.00
Jesse J Boyle                    4490 Silverton Rd. NE #120, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dale A Brauhn                                                                           Class‐action plaintiff.                                x          $0.00
Watson Brian                     4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Benjamin L Bridges               734 Denver Pl. NE, Salem OR 97301                      Class‐action plaintiff.                                x          $0.00
Elizabeth A Bridges              276 44th Ave. SE, Salem OR 97317                       Class‐action plaintiff.                                x          $0.00
James R Brockamp                 65048 Lostine River Rd. #95, Lostine OR 97857          Class‐action plaintiff.                                x          $0.00
Jacquin L Brookfield             4490 Silverton Rd. NE #133, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Barbara J Brown                  4490 Silverton Rd. NE #130, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dagny A Brown                    2400 Haworth Ave #2, Newberg OR 97132                  Class‐action plaintiff.                                x          $0.00
Raymond H Browne                 4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Steven Brownlee                  4490 Silverton Rd. NE #12, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
James Kevin Buie                 4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Christine Bulk                   4490 Silverton Rd. NE #156, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Jeanie W Burgard                 4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Arturo Grave Burgue              4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Arturo Grave Burgueno            4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Betty G Burns                    916 Well St, Silverton OR 97381                        Class‐action plaintiff.                                x          $0.00
Jason Burns                      4490 Silverton Rd. NE #30, Salem OR 97305              Class‐action plaintiff.                                x          $0.00

Jacqueline A Burt                4490 Silverton Rd. NE #29, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Larry Burt                       4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Larry Burt                       4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Gordan Burton                    1901 George St, Butte MT 59701                         Class‐action plaintiff.                                x          $0.00
Delpha Bush                      3003 N. Overlook Rd. Apt 7, Boise ID 83704             Class‐action plaintiff.                                x          $0.00
Calvin & Cindy Butcher           4490 Silverton Rd. NE #92, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Joshua L Butler                  3540 Pine Tree Dr, Klamath Falls OR 97603              Class‐action plaintiff.                                x          $0.00
Cheyanne E Cain                  759 Hawthorne Ave. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Launa D Cain                     13280 Ne Denbrook, Aurora OR 97002                     Class‐action plaintiff.                                x          $0.00
Lourdes Calderon                 4502 N Newcastle Cir Ne, Salem OR 97305                Class‐action plaintiff.                                x          $0.00
Michael D Calmer                 4490 Silverton Rd. NE #80, Salem OR 97305              Class‐action plaintiff.                                x          $0.00

Lourdes Calseron                 4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Henry Campbell                                                                          Class‐action plaintiff.                                x          $0.00
Juan Campos                      4490 Silverton Rd. NE #13, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Christine Cann                   745A Holley Glen Rd., Priest River ID 83856            Class‐action plaintiff.                                x          $0.00
James W Cann                     27103 Landsburg Rd. SE, Ravensdale WA 98051            Class‐action plaintiff.                                x          $0.00
Leonard Carol                    4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Vicki S Carrier                  4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Juan Cervantes                   2740 Morning Breeze Dr, Elko NV 89801                  Class‐action plaintiff.                                x          $0.00
Nancy G Cervantes                4131 Fisher Rd. NE #8, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Jeremy Champane                  4490 Silverton Rd. NE #79, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Jeremy Champane                  4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Leonard G Chappell               4490 Silverton Rd. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Edward Charlson                  5432 Devils River Dr, Mckinney TX 75071                Class‐action plaintiff.                                x          $0.00
Edward Charlton                  4490 Silverton Rd. NE #157, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Casey Charles Chavez             4490 Silverton Rd. NE #16, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
John Chesley                     4490 Silverton Rd. NE #102, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Donald Christensen               2958 Beacon St. NE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00
Michele W Christensen            928 N 3925, Ogden UT 84414                             Class‐action plaintiff.                                x          $0.00


                                                                                                           Attachment #1 to Schedule F
                                                                                                                          Page 2 of 15

                                  Case 19-60138-pcm11                         Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                      Case No. 19‐60138‐pcm11




                                                                                                                             Unliquidated
                                                                                                                Contingent



                                                                                                                                            Disputed
  Class Action Plaintiff Name                          Address                           Consideration                                                 ClaimAmt


Ed R Christoferson              4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
B A Christoffersen              4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Timothy Alexander Chubb         4490 Silverton Rd. NE #16, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Jyl R Clabaugh                  704 N Watts St, Portland OR 97217                     Class‐action plaintiff.                                x          $0.00
Ronald Clack                    4490 Silverton Rd. NE #27, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Gary Clarck                     4490 Silverton Rd. NE #147, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Clarence Clarence               4490 Silverton Rd. NE #61, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Virginia R Clary                1164 Madison St. NE, Salem OR 97301                   Class‐action plaintiff.                                x          $0.00
Rochelle Cobeurn                4490 Silverton Rd. NE #9, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Katherine J Collins             PO Box 45, Salem OR 97308                             Class‐action plaintiff.                                x          $0.00
Mariah Coloma‐Cervantes         4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Patrick Comer                   3913 Santiam Pass Way Ne #203, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
William Conant                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Deanna Conquest                 4490 Silverton Rd. NE #119, Salem  OR 97305           Class‐action plaintiff.                                x          $0.00



Joseph P Conti                  9421 E Main St #162, Mesa AZ 85207                    Class‐action plaintiff.                                x          $0.00
Terri E Conti                   351 NW Maple Ave #82, Redmond OR 97756                Class‐action plaintiff.                                x          $0.00
Danielle N Cook                 9300 SE Starr Quarry Rd., Amity OR 97101              Class‐action plaintiff.                                x          $0.00
Jennifer Cook                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Charles Cooper                  4490 Silverton Rd. NE #103, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Patricia D Cooper               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Amanda Correa                   4490 Silverton Rd. NE #30, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Mary J Costello                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Nichole Coulter                                                                       Class‐action plaintiff.                                x          $0.00
Debra Covack                    3745 Bolivar Ave, North Highlands CA 95660            Class‐action plaintiff.                                x          $0.00
Debra Covack                    ,                                                     Class‐action plaintiff.                                x          $0.00
Robert G Cradic                 651 Grove St., Lebanon OR 97355                       Class‐action plaintiff.                                x          $0.00
William P Cradic                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Matthew J Craig                 886 SW Tichenor St, Clatskanie OR 97016               Class‐action plaintiff.                                x          $0.00
Kristine L Cramer               3686 Ellie Ct. NE, Keizer OR 97303                    Class‐action plaintiff.                                x          $0.00
Ceri Cresswell                  4490 Silverton Rd. NE #52, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Teri Lee Creswell               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Frieda C Crisp                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Linda Crisp                     4490 Silverton Rd. NE #6, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
James William Crothers                                                                Class‐action plaintiff.                                x          $0.00
Maritza Cuevas                  4490 Silverton Rd. NE #27, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Ace Cummings                    24507 Alpine Rd., Monroe OR 97456                     Class‐action plaintiff.                                x          $0.00
Thomas Patrick Cummings         4490 Silverton Rd. NE #54, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Lynda Cunningham                5535 Macleay Rd. SE, Salem OR 97317                   Class‐action plaintiff.                                x          $0.00
Michael Cunningham              4490 Silverton Rd. NE #28, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
David Cupp Jr                   2732 Hyacinth St. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00

Marlene Gassner Dana                                                                  Class‐action plaintiff.                                x          $0.00
Steven Danderbert                                                                     Class‐action plaintiff.                                x          $0.00
Jessica Darnaud                 4490 Silverton Rd. NE #48, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Christine Davis                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Crystal Davis                   2810 Fisher Rd. NE, Salem OR 97305                    Class‐action plaintiff.                                x          $0.00
Judie A Davis                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Michael F Davis                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Shari R Davis                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Shasier E De                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Josh Dean                       4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Charlie D Deceasar              4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jayce Dermates                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Christina D Desanto             2019 Kent Ct, Stayton OR 97383                        Class‐action plaintiff.                                x          $0.00
Lynna J Dias                    581 Lancaster Dr. SE #129, Salem OR 97317             Class‐action plaintiff.                                x          $0.00
Wendell David Dias              4130 Silverton Rd. NE #22, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Violet J Dickman                1155 Darlene Ln, Eugene OR 97401                      Class‐action plaintiff.                                x          $0.00


                                                                                                         Attachment #1 to Schedule F
                                                                                                                        Page 3 of 15

                                 Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                       Case No. 19‐60138‐pcm11




                                                                                                                              Unliquidated
                                                                                                                 Contingent



                                                                                                                                             Disputed
   Class Action Plaintiff Name                          Address                           Consideration                                                 ClaimAmt


Ted A Diggs                      4490 Silverton Rd. NE #22, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Richard K Dilley                 4490 Silverton Rd. NE #83, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Michael Allen Dingles                                                                  Class‐action plaintiff.                                x          $0.00
David Docker                     4490 Silverton Rd. NE #89, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
David A Dockler                  4490 Silverton Rd. NE #72, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Timothy Lee Dodson                                                                     Class‐action plaintiff.                                x          $0.00
Esvin E Donis                    4490 Silverton Rd. NE, Salem OR  97305                Class‐action plaintiff.                                x          $0.00
Joseph M Dooley                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James E Doran                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Shar L Dorland                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Sowelu M Dow                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Adam Dressler                    1299 S Main St. #C157, Yreka  CA 96097                Class‐action plaintiff.                                x          $0.00
Deborah A Drew                   437 49th Ave. SE, Salem OR 97317                      Class‐action plaintiff.                                x          $0.00
Tony Duggan                      2025 Ferry St. SE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00
Jim Dunn                         4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Ryan J Dunn                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Stancil E Dunn                   3083 Hawkins Rd., Warrenton OR 97146                  Class‐action plaintiff.                                x          $0.00
Dennis R Durst                   4490 Silverton Rd. NE #1, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Linda Durst                      4490 Silverton Rd. NE #1, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Bob Duvall                       4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Brandi Dyer                      1140 NW Warrenton Dr. B27 , Warrenton OR 97146        Class‐action plaintiff.                                x          $0.00
Ethal J Easter                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Harold L Easter                  4490 Silverton Rd. NE #9, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Richard D Eck                                                                          Class‐action plaintiff.                                x          $0.00
Grant Fred Ecklund               4490 Silverton Rd. NE #85, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Judy Eileen Edwards              2796 S Main Rd. #8, Lebanon OR 97355                  Class‐action plaintiff.                                x          $0.00
Donna Ehlers                     4751 Astoria St. NE #83, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Cj J Elder                                                                             Class‐action plaintiff.                                x          $0.00
John Ron Elder                   4490 Silverton Rd. NE #137, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Ronald L Elder                   11380 W Ina Rd., Tucson AZ 85743                      Class‐action plaintiff.                                x          $0.00
Clyde R Eli                      218 Bellevue Dr. #70, Aumsville OR 97325              Class‐action plaintiff.                                x          $0.00
Jeffery R Elizalde               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Nathan Ellis                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Susie Ellis                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Donna M Ellsworth                1217 Centerville Hwy, Lyle OR 98635                   Class‐action plaintiff.                                x          $0.00
Phillip D Ellsworth              1217 Centerville Hwy, Lyle WA 98635                   Class‐action plaintiff.                                x          $0.00
Charles W Elmore                 8628 Bronco Dr. SE, Salem OR 97317                    Class‐action plaintiff.                                x          $0.00
Floyd Allen Elwell                                                                     Class‐action plaintiff.                                x          $0.00
Don Empey                        4490 Silverton Rd. NE #112, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Marian B Enger                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Micheal M Esparza                4490 Silverton Rd. NE #113, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Brian W Esplin                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jayne Esplin                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Robert L Evans                                                                         Class‐action plaintiff.                                x          $0.00
Thomas L Evans                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Clifford Evorderstrass           4490 Silverton Rd. NE #150, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Cleo M Fain                      4490 Silverton Rd. NE #3, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Mary E Falvey                    6603 Hidden Creek Loop Ne, Keizer OR 97303            Class‐action plaintiff.                                x          $0.00
Linda Louise Ferris              3645 Portland Rd. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Linda Ferrisstaron               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
William Fields                                                                         Class‐action plaintiff.                                x          $0.00
Luis Figueroa                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Michael Fisher                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Spencer Forrest                  4490 Silverton Rd. NE #8, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
C Foster                         4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Martin A Foster                  4490 Silverton Rd. NE #155, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Merissa White Frey               4490 Silverton Rd. NE #93, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Richard Frum                     5422 Portland Rd. NE #68, Salem OR 97305              Class‐action plaintiff.                                x          $0.00

Angeline Frye                    4490 Silverton Rd. NE #88, Salem OR 97305             Class‐action plaintiff.                                x          $0.00


                                                                                                          Attachment #1 to Schedule F
                                                                                                                         Page 4 of 15

                                  Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                   Case No. 19‐60138‐pcm11




                                                                                                                          Unliquidated
                                                                                                             Contingent



                                                                                                                                         Disputed
  Class Action Plaintiff Name                          Address                        Consideration                                                 ClaimAmt


James F Frye                    4490 Silverton Rd. NE #88, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
James Frye                      4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
James Fryer                     4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Gary C Fulton                   2508A Brown Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Alice T Funkhouser              4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Ceicel Funkhouser               4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Patricia L Fusch                4490 Silverton Rd. NE #124, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Elmer Gagner                    4490 Silverton Rd. NE #59, Salem  OR 97305         Class‐action plaintiff.                                x          $0.00
Ray Gagner                                                                         Class‐action plaintiff.                                x          $0.00
Don Gallaher                    4490 Silverton Rd. NE #22, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Selena I Gallardo               4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Cecilia G Garcia                4490 Silverton Rd. NE #111, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Juan Garcia                     4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Ramona Garcia                   4490 Silverton Rd. NE #67, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Tammy J Garcia Cervantes        2750 Brooks Ave. NE, Salem Or 97301                Class‐action plaintiff.                                x          $0.00
Wendy Rosehickey Gary           4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Joshua Geerhart                 417 47th Ave. SE, Salem OR 97317                   Class‐action plaintiff.                                x          $0.00
David George                    4490 Silverton Rd. NE #106, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Wendy M Germain                 4009 Spruce Ln, Juneau AK 99801                    Class‐action plaintiff.                                x          $0.00
Sharron Gibbon                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Beverly J Gibson                4490 Silverton Rd. NE #117, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Steven C Gibson                 4490 Silverton Rd. NE #117, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Steven Jr Gibson                3745 Liberty Rd. S, Salem OR 97302                 Class‐action plaintiff.                                x          $0.00
Amanda Gilbert                  5 N Russell St, Milton Frwtr OR 97862              Class‐action plaintiff.                                x          $0.00
Derek Gilbert                   3450 Donald St. NE, Salem OR 97301                 Class‐action plaintiff.                                x          $0.00
Thomas D Gilbert                5 N Russell St, Milton Frwtr OR 97862              Class‐action plaintiff.                                x          $0.00
Curtis Lee Gillam               4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Michael Gillett                                                                    Class‐action plaintiff.                                x          $0.00
Jeanette Gilson                 1715 W Flamingo Ave #25, Nampa ID 83651            Class‐action plaintiff.                                x          $0.00
Christi A Gjonnes               4490 Silverton Rd. NE, Salem Or 97305              Class‐action plaintiff.                                x          $0.00
Peggy Glidewell                 4490 Silverton Rd. NE #144, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
David S Goldblatt               4490 Silverton Rd. NE #103, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Carol Gonzalez                  4657 Amber St. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Louie Gonzalez                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Pablo Gonzalez                  4490 Silverton Rd. NE #109, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Annie D Goodson                 4490 Silverton Rd. NE #41, Salem  OR 97305         Class‐action plaintiff.                                x          $0.00
Melissa Govro                   4490 Silverton Rd. NE #54, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Cameron Harvey Graber           1149 Norway Ave. NE, Salem OR 97301                Class‐action plaintiff.                                x          $0.00
Elizabeth L Graber              2392 Edgewood Ave. #9, Salem OR 97301              Class‐action plaintiff.                                x          $0.00
Melissa L Graber                4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Diandre Graham                  1070 SE Monmouth Cut Off Rd., Dallas OR 97338      Class‐action plaintiff.                                x          $0.00
Donna Lynne Graham                                                                 Class‐action plaintiff.                                x          $0.00
John A. Graham                  PO Box 13896, Salem OR 97309                       Class‐action plaintiff.                                x          $0.00
John A Graham Jr                308 Swallowtail Ln, West Columbia SC 29169         Class‐action plaintiff.                                x          $0.00
Roy L Granger                   4490 Silverton Rd. NE #59, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Robert Grant                                                                       Class‐action plaintiff.                                x          $0.00
Robert Grant                    4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Layne Clark Gray                3238 Turner Rd. SE, Salem OR 97302                 Class‐action plaintiff.                                x          $0.00
Scott R Gray                    4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Dale Eugene Graybeal            4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Ernest J Green                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Tyshawna Gregory                4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Kenneth M Griffin               4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Roger Grimsrud                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Shana M Grisel                  7931 County Road 429, D Hanis TX 78850             Class‐action plaintiff.                                x          $0.00
Darlene L Grove                 4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Cynthia Guajardo                                                                   Class‐action plaintiff.                                x          $0.00
Eilberto Guajardo               2045 Prospector Ave, Park City UT 84060            Class‐action plaintiff.                                x          $0.00
Elmer F Guenther                4490 Silverton Rd. NE #148, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Marjorie K Guenther                                                                Class‐action plaintiff.                                x          $0.00


                                                                                                      Attachment #1 to Schedule F
                                                                                                                     Page 5 of 15

                                 Case 19-60138-pcm11                     Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                      Case No. 19‐60138‐pcm11




                                                                                                                             Unliquidated
                                                                                                                Contingent



                                                                                                                                            Disputed
  Class Action Plaintiff Name                          Address                           Consideration                                                 ClaimAmt


Caolyn Gust                                                                           Class‐action plaintiff.                                x          $0.00
Daniel L Gust                   4490 Silverton Rd. NE #145, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Juan Jose Guzman                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Earl R Hagner                   538 17th St. SE, Salem OR 97301                       Class‐action plaintiff.                                x          $0.00
V A Hagner                      207 Glynbrook St. N, Keizer OR 97303                  Class‐action plaintiff.                                x          $0.00
Victoria A Hagner               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Larry D Halestad                4490 Silverton Rd. NE #74, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dale J Halverson                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Norma J Hammock                 217 SE Lacreole Dr. #15, Dallas OR 97338              Class‐action plaintiff.                                x          $0.00
Leslie Hanson                   2946 Old Mill Rd., Tangent OR 97389                   Class‐action plaintiff.                                x          $0.00
Terri E Hanson / Conti          PO Box 190, Jefferson OR 97352                        Class‐action plaintiff.                                x          $0.00
Steven J Harding                8201 159th Ave. E, Puyallup WA 8372                   Class‐action plaintiff.                                x          $0.00
Patricia K Harren                                                                     Class‐action plaintiff.                                x          $0.00
E E Harris                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Harold A Harstad                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Christian A Hatchell            4645 Swegle Rd. NE, Salem OR 97301                    Class‐action plaintiff.                                x          $0.00
June Hatlestad                  195 Knox St. S, Monmouth OR 97361                     Class‐action plaintiff.                                x          $0.00
Larry Hatlestad                 195 Knox St. S, Monmouth OR 97361                     Class‐action plaintiff.                                x          $0.00
Ann M Heath                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Sonja Heath                     4126 Arnold St. NE, Keizer OR 97303                   Class‐action plaintiff.                                x          $0.00
Travis Heath                    1028 Calle Matildo Caban, Mayaguez  PR 682            Class‐action plaintiff.                                x          $0.00
David Heckman                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Dan W Heinzman                  6335 Portal Way, Ferndale WA 98248                    Class‐action plaintiff.                                x          $0.00
Robert Allen Hendricks          4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Winona Henrickson               3202 Bluff Ave. SE #14, Salem OR 97302                Class‐action plaintiff.                                x          $0.00
Laura Jean Henry                                                                      Class‐action plaintiff.                                x          $0.00
Karen Henson                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Todd Herman                                                                           Class‐action plaintiff.                                x          $0.00
Howard D Hermond                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Ana Hernandez                   520 Baldwin Ave. NE, Salem OR 97301                   Class‐action plaintiff.                                x          $0.00
Anna Hernandez                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Ma O Hernandez                  4490 Silverton Rd. NE #55, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Maria C Hernandez               1624 Capitol St. SE, Salem OR 97302                   Class‐action plaintiff.                                x          $0.00
Ruben Bermundez Hernandez       9195 Portland Rd. NE #2, Salem OR 97305               Class‐action plaintiff.                                x          $0.00

Selena Hernandez                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jimmie Herriges Jr              4490 Silverton Rd. NE #53, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Rick D Hillsberg                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Nilean P Hite                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Thomas William Hobbs            4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Naureen Hoerauf                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Maxwell Holcomb                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Rexine Holderby                 355 Columbia St. NE, Salem OR 97301                   Class‐action plaintiff.                                x          $0.00
Thomas Holland                  4140 SW 40th Pl, Portland OR 97221                    Class‐action plaintiff.                                x          $0.00
Joshua Hollingsworth            4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Benita Hoover                   4490 Silverton Rd. NE #76, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dale Hoover                     4490 Silverton Rd. NE #3, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Katherine F Hoover              4490 Silverton Rd. NE #76, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Rickey Horner                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Christy Horton                  4490 Silverton Rd. NE #29, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Jessie Houston                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jack S Howards                  5341 14th Pl. S, Salem OR 97306                       Class‐action plaintiff.                                x          $0.00
Roberta L Hoye                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Gail A Hudnall                  4490 Silverton Rd. NE #142, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Walter C Hudnall                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Carol L Huggins                                                                       Class‐action plaintiff.                                x          $0.00
Lacie Hughes                                                                          Class‐action plaintiff.                                x          $0.00
Sam L Hughes                                                                          Class‐action plaintiff.                                x          $0.00
Shawn T Hughes                  4257 24th Av W, Seattle WA 98199                      Class‐action plaintiff.                                x          $0.00
Sam S Hughues                   4490 Silverton Rd. NE #140, Salem OR 97305            Class‐action plaintiff.                                x          $0.00


                                                                                                         Attachment #1 to Schedule F
                                                                                                                        Page 6 of 15

                                 Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                   Case No. 19‐60138‐pcm11




                                                                                                                          Unliquidated
                                                                                                             Contingent



                                                                                                                                         Disputed
   Class Action Plaintiff Name                          Address                       Consideration                                                 ClaimAmt


Donna Hulon                      4490 Silverton Rd. NE #81, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Joseph R Hulon                   4490 Silverton Rd. NE #68, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Richard Hunnter                  4490 Silverton Rd. NE #114, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Christopher J Hunter             4490 Silverton Rd. NE #132, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Kayla Ann Hunter                 4490 Silverton Rd. NE #75, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Karrie A Huskey                                                                    Class‐action plaintiff.                                x          $0.00
Timothy C Husted                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dolores Hutchison                4490 Silverton Rd. NE #128, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Ramon G Ibarra                   4490 Silverton Rd. NE #67, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Marcia I Iken                    4490 Silverton Rd. NE #1, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Robert Ingersoll                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Patrick Inman                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
William Ireland                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Julianne M Isham                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Mike D Isham                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Bruce W Ives                     4490 Silverton Rd. NE #81, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Molly J McCollum                 4490 Silverton Rd. NE #51, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Lawrence Lee Jack                4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Heidi Jackman                    361 47th Ave. SE, Salem OR 97317                  Class‐action plaintiff.                                x          $0.00
Greg Jamon                       4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Gregory Jarman                   625 Blaine View Ln, Kalispell MT 59901            Class‐action plaintiff.                                x          $0.00
Karen M Jarman                   270 Kashmir Ct. SE, Salem OR 97306                Class‐action plaintiff.                                x          $0.00
Matthew C Jarman                 3432 Hadley St. NE, Salem OR 97301                Class‐action plaintiff.                                x          $0.00
Gina M Jarvis                    182 Sleepy Ln, Roseburg OR 97471                  Class‐action plaintiff.                                x          $0.00
Jerry L Jarvis                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Trevor Jellison                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Ronald N Jernigan                390 SE Church St. #5, Sublimity OR 97385          Class‐action plaintiff.                                x          $0.00
Odilon Jimenez                   836 S 4th St, Ndependence OR 97351                Class‐action plaintiff.                                x          $0.00
Clarence Wayne Johnson           4490 Silverton Rd. NE #61, Salem OR 97305         Class‐action plaintiff.                                x          $0.00

Donald Ray Johnson               860 S 5th W #14, Rexburg ID 83440                 Class‐action plaintiff.                                x          $0.00
Joan E Johnson                   8002 Ne Highway 99 #B150 , Vancouver WA 98665     Class‐action plaintiff.                                x          $0.00
Karen Johnson                    500 Cummings Ln N, Keizer OR 97303                Class‐action plaintiff.                                x          $0.00
Rachel Johnson                   16217 Big Cypress Dr, Edmond OK 73013             Class‐action plaintiff.                                x          $0.00
Roger Johnson                    5530 W La Reata Ave, Phoenix AZ 85035             Class‐action plaintiff.                                x          $0.00

Steven M Johnson                 4490 Silverton Rd. NE #90, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Tamera Johnson                   2 Turner Rd., Astoria OR 97103                    Class‐action plaintiff.                                x          $0.00
Paul A Johnston                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Cindy Joiner                     3360 Hadley St. NE, Salem OR 97301                Class‐action plaintiff.                                x          $0.00
Kara Jolliff                     1490 N 30th St, Springfield OR 97478              Class‐action plaintiff.                                x          $0.00
Andrea Jones                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Chris Jones                      15803 Ne 4th Circle, Vancouver WA 98684           Class‐action plaintiff.                                x          $0.00
Deborah A Jones                  933 York St #34, Aumsville OR 97325               Class‐action plaintiff.                                x          $0.00
Keith D Jones                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Lisa Julian                      4490 Silverton Rd. NE #13, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Steven Karnes                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Martha Kauffman                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Martha Kauffman                  3 Juniper Cir, Woodburn OR 97071                  Class‐action plaintiff.                                x          $0.00
Matthew M Kauffman               3 Juniper Cir, Woodburn OR 97071                  Class‐action plaintiff.                                x          $0.00
Lance Kearns                     4490 Silverton Rd. NE #44, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Robert Keldson                   4490 Silverton Rd. NE #152, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
James D Kelly                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Mary P Kennedy                   233 SE Dimick St. #15, Salem OR 97338             Class‐action plaintiff.                                x          $0.00
Peggy M Kennon                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Angelina Keyser                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Jesse King                       4490 Silverton Rd. NE #100, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
John R King                      4490 Silverton Rd. NE #93, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Grendler Harold Klees                                                              Class‐action plaintiff.                                x          $0.00
Marcia L Klees                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00


                                                                                                      Attachment #1 to Schedule F
                                                                                                                     Page 7 of 15

                                  Case 19-60138-pcm11                    Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                       Case No. 19‐60138‐pcm11




                                                                                                                              Unliquidated
                                                                                                                 Contingent



                                                                                                                                             Disputed
   Class Action Plaintiff Name                           Address                          Consideration                                                 ClaimAmt


Colby and Danielle Klinger       9300 SE Starr Quarry Rd.,  Amity OR  97101            Class‐action plaintiff.                                x          $0.00
Donald P Knee                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Peggy Knippelmier                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Ricky D Knotts                   3446 Sunny Vw Ne, Salem OR 97303                      Class‐action plaintiff.                                x          $0.00
Albert L Koehler                 3700 Hagers Grove Rd. SE E17 , Salem  OR 97317        Class‐action plaintiff.                                x          $0.00
Frank Kurbat                     4490 Silverton Rd. NE #97, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Peter F Kurbat                   4490 Silverton Rd. NE #97, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Adele A Kurth                                                                          Class‐action plaintiff.                                x          $0.00
Rachelle Lagerwey                4490 Silverton Rd. NE #102, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Karin L Lally                    4490 Silverton Rd. NE #148, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Louise Lally                     1299 S. Main St. #C157, Yreka CA 96097                Class‐action plaintiff.                                x          $0.00
Marilyn Lambert                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Robert B Lambert                 8400 E Yale Ave. #3‐307E , Denver CO 80231            Class‐action plaintiff.                                x          $0.00
Lori Landrum                     785 41st Place NE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00

Lesly Landstom                   2155 Robins Ln SE #49, Salem OR 97306                 Class‐action plaintiff.                                x          $0.00
Stephen S Lane                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Colleen Larson                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Lelie L Larson                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Joseph C Lauer                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Shirley Lauer                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Robert K Laverty                 4490 Silverton Rd. NE #141, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Sue Laverty                                                                            Class‐action plaintiff.                                x          $0.00
Leslie Lawrence                  1538 SE 122nd Ave. OFC , Portland OR 97233            Class‐action plaintiff.                                x          $0.00
Mike Lease                       4490 Silverton Rd. NE #127, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Lute T Ledesma                   365 McGilchrist St. SE, Salem OR 97302                Class‐action plaintiff.                                x          $0.00
Joanne B Lee                     6715 Ash St, Grand Ronde OR 97347                     Class‐action plaintiff.                                x          $0.00
Tae Lee                          1216 Stoneypointe Dr. #303, Rock Hill SC 29732        Class‐action plaintiff.                                x          $0.00
Harry B Lefler                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Charles Lemoine                  18538 Surcingle Ct. SE, Yelm WA 98597                 Class‐action plaintiff.                                x          $0.00
Kimberly M Lemoine / Aasve       18312 114th Ave. E, Puyallup WA 98374                 Class‐action plaintiff.                                x          $0.00

Doyle W Lemons                   447 S 2nd St, Chowchilla CA 93610                     Class‐action plaintiff.                                x          $0.00
Kristi D Lenaburg                137 Russett Dr. N, Salem OR 97303                     Class‐action plaintiff.                                x          $0.00
Travis Lenaburg                  1836 Center St. NE, Salem OR 97301                    Class‐action plaintiff.                                x          $0.00
Harry Lermusiaux                 4490 Silverton Rd. NE #61, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Tara L Levesque                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Heather Limbach                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Cheryl Lindsey                   118 Plantation Way, Hawthorne FL 32640                Class‐action plaintiff.                                x          $0.00
Morris Lipchitz                  3828 Linn Ave. SE, Albany OR 97322                    Class‐action plaintiff.                                x          $0.00
Morris Lipschitz                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James W Livesay                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Carrie Lockwood / Mosqueda       22034 Camellia Ave. NE, Aurora OR 97002               Class‐action plaintiff.                                x          $0.00

Herman Lofton                    4490 Silverton Rd. NE #33, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Philip Lopez                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Suzette Lopez                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Kathy M Loveless                 220 S Ijams St #105, Garrett IN 46738                 Class‐action plaintiff.                                x          $0.00
Z Loveless                       2616 Abbott Rd. #17, Midland MI 48642                 Class‐action plaintiff.                                x          $0.00
Leeann Lucas                     1375 Evergreen Ave. NE, Salem OR 97301                Class‐action plaintiff.                                x          $0.00

Lori Lucas                       4490 Silverton Rd. NE #145, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Joseph S Lunsford                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Larry J Lynch                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Katey Amanda Lynn                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Hector Barrios Maci              4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Albert Madding                   375 Cameo St. NW, Salem OR 97304                      Class‐action plaintiff.                                x          $0.00
Sheila Madding                   375 Cameo St. NW, Salem OR 97304                      Class‐action plaintiff.                                x          $0.00
Ella M Maerz                     962 Waikiki St. SE, Salem OR 97317                    Class‐action plaintiff.                                x          $0.00
Christian E Maheux               139 S Main St. Bldg II, Laconia NH 3246               Class‐action plaintiff.                                x          $0.00


                                                                                                          Attachment #1 to Schedule F
                                                                                                                         Page 8 of 15

                                  Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                         Case No. 19‐60138‐pcm11




                                                                                                                                Unliquidated
                                                                                                                   Contingent



                                                                                                                                               Disputed
   Class Action Plaintiff Name                           Address                            Consideration                                                 ClaimAmt


Tabetha M Maheux                 139 S Main St. #19, Laconia NH 3246                     Class‐action plaintiff.                                x          $0.00
Melvin R Mailloux                4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
John Malczewski                  14470 Ballston Rd., Sheridan OR 97378                   Class‐action plaintiff.                                x          $0.00
Patti Malczewski                 3123 Ne Cumulus Ave, Mcminnville OR 97128               Class‐action plaintiff.                                x          $0.00
Ronald A Malone                  1550 Norway St. NE, Salem OR 97301                      Class‐action plaintiff.                                x          $0.00
Samuel T Mankins                 4579 Juliana Loop Se, Salem OR 97317                    Class‐action plaintiff.                                x          $0.00
John Mantineo                    4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Andrea Marmolejo                 4490 Silverton Rd. NE #82, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Ben D Marshall                   4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Candie A Marshall                1000 S Highway 395, Hermiston OR 97838                  Class‐action plaintiff.                                x          $0.00
Don Lee Martin                   2960 Ellis Ave. NE, Salem OR 97301                      Class‐action plaintiff.                                x          $0.00
Linda K Martin                   4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Marta Martin                     4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Joe Alfred Martinez              4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Dorothy E Mattei                 4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Jeanne R Mault                   4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Amy Maxwell                      5245 Snowflake St. SE, Salem OR 97306                   Class‐action plaintiff.                                x          $0.00
David Maxwell                    491 Powderhorn Ct. SE, Salem OR 97317                   Class‐action plaintiff.                                x          $0.00
Rhonda Maxwell                   491 Powderhorn Ct. SE, Salem  OR 97317                  Class‐action plaintiff.                                x          $0.00
Jerry Richard Mazzanti           4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Mackin S Mc                      4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Dale L Mcallister                21190 Swedetown Rd., Clatskanie OR 97016                Class‐action plaintiff.                                x          $0.00
Dale L Mcallister                21190 Swedetown Rd., Clatskanie OR 97016                Class‐action plaintiff.                                x          $0.00
Michael Franklin Mccaffrey       4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Cary Gene Mccold                 3239 Williams Ave. NE, Salem OR 97301                   Class‐action plaintiff.                                x          $0.00
Molly J Mccollum                 4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Patricia S Mccoy                 4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Patricia S Mccoy                                                                         Class‐action plaintiff.                                x          $0.00
Vincent Mccready                 4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Linda Mcgill                     4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Elizabeth Mcgovern               1068 Park Ave. NE #310, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Pearl Mckenson                   4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
E Maxine Mckerral                3700 SE Ajgers Grv, Salem OR 97301                      Class‐action plaintiff.                                x          $0.00
Robert Mckerrel                  4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Jason W Mckinney                 933 York St, Aumsville OR 97325                         Class‐action plaintiff.                                x          $0.00
Kathleen Mcloud                  4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Alan C Mcneill                   14283 Anglers Ln #2, Warsaw MO 65355                    Class‐action plaintiff.                                x          $0.00
Donna L Meek                                                                             Class‐action plaintiff.                                x          $0.00
Andrew V Mekemson                4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
William Melson                   2008 E Francis Ave, Spokane WA 99208                    Class‐action plaintiff.                                x          $0.00
Chelsea Mespelt                  4490 Silverton Rd. NE #128, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Malcolm C Mespelt                4490 Silverton Rd. NE #128, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Stephanie Michaels               Pob 8254, Salem OR 97303                                Class‐action plaintiff.                                x          $0.00
Roy Middleton                    4490 Silverton Rd. NE #68, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Woodrow Mikesell                 4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Marvin Miller                    4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Rick Miltimore                   595 E Washington St, Stayton OR 97383                   Class‐action plaintiff.                                x          $0.00
Sheryl A Miltimore               595 E Washington St, Stayton OR 97383                   Class‐action plaintiff.                                x          $0.00
Frances Mitchell                 623 Tierra Dr. NE, Salem OR 97301                       Class‐action plaintiff.                                x          $0.00
Jack Mitchell                    623 Tierra Dr. NE, Salem OR 97301                       Class‐action plaintiff.                                x          $0.00
Thomas E Mitchell                                                                        Class‐action plaintiff.                                x          $0.00
Ana M Montes                     4490 Silverton Rd. NE #68, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Donny B Moomey                   4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Chester A Moore                  4490 Silverton Rd. NE, Salem OR 97305                   Class‐action plaintiff.                                x          $0.00
Linda L Moore                    4490 Silverton Rd. NE #30, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Roy A Moore                                                                              Class‐action plaintiff.                                x          $0.00
Tracy Moore                                                                              Class‐action plaintiff.                                x          $0.00
Constance M Morales              4490 Silverton Rd. NE #12, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Howard L Moretz                  401 E 8th St. 214250 , Sioux Falls SD 57103             Class‐action plaintiff.                                x          $0.00
Joan Moretz                      760 N Main Rd., Otis MA 1253                            Class‐action plaintiff.                                x          $0.00


                                                                                                            Attachment #1 to Schedule F
                                                                                                                           Page 9 of 15

                                  Case 19-60138-pcm11                          Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                   Case No. 19‐60138‐pcm11




                                                                                                                          Unliquidated
                                                                                                             Contingent



                                                                                                                                         Disputed
  Class Action Plaintiff Name                           Address                       Consideration                                                 ClaimAmt


Krystalyn M Morris              553 Fern Ave. Unit M , Brookings OR 97415          Class‐action plaintiff.                                x          $0.00
Glenn Morrow                    4490 Silverton Rd. NE #18, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Gpaul Morrow                    4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Kevyn Morrow                    1142 Orchard Ct Unit A , Keizer OR 97303           Class‐action plaintiff.                                x          $0.00
Melissa Morrow                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Jimmy D Mosqueda                22034 Camellia Ave. NE, Aurora OR 97002            Class‐action plaintiff.                                x          $0.00
Amber Mullins                   22285 S Poplar Rd., Estacada OR 97023              Class‐action plaintiff.                                x          $0.00
Michael R Musselman             3100 Turner Rd. SE #217, Salem OR 97302            Class‐action plaintiff.                                x          $0.00
Brandy Neal                     4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Lee E Neighbours                PO Box 1855, Quartzsite AZ 85346                   Class‐action plaintiff.                                x          $0.00
Sydney J Neighbours             PO Box 1855, Quartzsite OR 85346                   Class‐action plaintiff.                                x          $0.00
David Nelson                    2803 Riverwood Ln Nw, Rochester MN 55901           Class‐action plaintiff.                                x          $0.00
William Nelson                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Jeffrey J Nesemann              4423 46th Ave. NE, Salem OR 97305                  Class‐action plaintiff.                                x          $0.00
Stacey M New / Eli              218 Bellevue Dr. #70, Aumsville OR 97325           Class‐action plaintiff.                                x          $0.00
Shirley Nickerson                                                                  Class‐action plaintiff.                                x          $0.00
Heather Noble                   4490 Silverton Rd. NE #4, Portland OR 97305        Class‐action plaintiff.                                x          $0.00
Richard Noble                   4490 Silverton Rd. NE #40, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Cheryl Nolan                    4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Zachary Norman                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Merna Geradine Norrie           PO Box 140211, Garden City ID 83714                Class‐action plaintiff.                                x          $0.00
Milford D Oar                                                                      Class‐action plaintiff.                                x          $0.00
Gew‐Janna Wyn Officer           4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Michael S Ohanlon               4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Darrin J Olson                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Michael J Olson                 4986 13Th Ave. N, Keizer OR 97303                  Class‐action plaintiff.                                x          $0.00
Erin M Oneal                                                                       Class‐action plaintiff.                                x          $0.00
Laura Orender                   1541 Wiltsey Rd. SE #12, Salem OR 97306            Class‐action plaintiff.                                x          $0.00
Charlie J Ortega                4600 Peck Dr, Klamath Falls OR 97603               Class‐action plaintiff.                                x          $0.00
Joseph R Ortega                 4490 Silverton Rd. NE #105, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Joseph R Ortega                 4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Anthony N Osborne               4490 Silverton Rd. NE #144, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
James Overton                   20960 State Highway 16 S, Von Ormy TX 78073        Class‐action plaintiff.                                x          $0.00
Monica A Padgett                4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Norma L Palmer                  4490 Silverton Rd. NE #98, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Tommy R Palmer                  4490 Silverton Rd. NE #98, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Tommy R Palmer                  4490 Silverton Rd. NE #98, Salem OR 97305          Class‐action plaintiff.                                x          $0.00

Kevin Palmore                   4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Don R Parker                    4473 Hayesville Dr. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Janine Parker                   4155 Lancaster Dr. NE #52, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Arthur Patenaude                4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Rachel Patrick                  4490 Silverton Rd. NE #91, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Tabatha Patzer                  4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Kaitlyn Paulk                   4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Kaitlyn Paulk                   4490 Silverton Rd. NE #18, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Andrew Payne                    4490 Silverton Rd. NE #18, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Daniel Peck                     66 E Shields St, Newark OH 43055                   Class‐action plaintiff.                                x          $0.00
Brett R Penter                  1433 Trade St, Salem  OR 97301                     Class‐action plaintiff.                                x          $0.00
Tinajerem Perry                 4490 Silverton Rd. NE #136, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Angie Peschel                   5125 Valley View Rd. SE, Turner OR 97392           Class‐action plaintiff.                                x          $0.00
Nadine Rae Peterson             4490 Silverton Rd. NE #4, Salem OR 97305           Class‐action plaintiff.                                x          $0.00
Cathy L Phillips                4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Dennis H Phillips               2097 Coral Ave. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Samuel Phillips                 585 Hemlock Ave, Gervais OR 97026                  Class‐action plaintiff.                                x          $0.00
Sandra Phillips                 4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Brian J Pilkenton               995 5th St. NE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00
David Pink                      4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Karen L Pink                    4490 Silverton Rd. NE, Salem OR 97305              Class‐action plaintiff.                                x          $0.00
Dennis Pippin                   4490 Silverton Rd. NE #75, Salem OR 97305          Class‐action plaintiff.                                x          $0.00


                                                                                                      Attachment #1 to Schedule F
                                                                                                                    Page 10 of 15

                                 Case 19-60138-pcm11                     Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                       Case No. 19‐60138‐pcm11




                                                                                                                              Unliquidated
                                                                                                                 Contingent



                                                                                                                                             Disputed
   Class Action Plaintiff Name                          Address                           Consideration                                                 ClaimAmt


Rebeka Porter                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Janet E Portillo                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Kevin J Potthoff                 8050 Heron St. NE, Salem OR 97305                     Class‐action plaintiff.                                x          $0.00
Gordon A Prentiss                470‐730 Cottonwood Rd., Susanville CA 96130           Class‐action plaintiff.                                x          $0.00
Mathew R Prentiss                470‐730 Cottonwood Rd., Susanville CA 96130           Class‐action plaintiff.                                x          $0.00
Mo Prentiss                      4490 Silverton Rd. NE #44, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Mozelle Prentiss                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Donna Prewett                    4075 Aerial Way #J85 , Eugene OR 97402                Class‐action plaintiff.                                x          $0.00
Robert E Prewett                 4075 Aerial Way J85 , Eugene OR 97402                 Class‐action plaintiff.                                x          $0.00
Donna D Prewitt                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Brad Pribble                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Helen M Priestley                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Rudy Prijatel                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Justin Pulliam                   3438 Liberty Rd. S #53, Salem OR 97302                Class‐action plaintiff.                                x          $0.00
Debbie Quintall                  4433 Durbin Ave. SE, Salem OR 97317                   Class‐action plaintiff.                                x          $0.00
Douglas R Quintall               223 Laurine St. NE, Salem OR 97301                    Class‐action plaintiff.                                x          $0.00
Jorge Rangel‐Linan               Jail?                                                 Class‐action plaintiff.                                x          $0.00
Allen C Ray                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Allen Ray                        4490 Silverton Rd. NE #121, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Angeline R Ray                                                                         Class‐action plaintiff.                                x          $0.00
Michael D Rebischke              5060 SW Philomath Blvd #155, Corvallis OR 97333       Class‐action plaintiff.                                x          $0.00
Steve L Reeder                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Dan Reeves                       4490 Silverton Rd. NE #78, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Sonya Reid                       4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Elverda M Reiss                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
George V Reitzer                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Zachary Reitzer                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Michael E Rempel                 1285 14th St. NE, Salem OR 97301                      Class‐action plaintiff.                                x          $0.00
Albert Reyes                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Dawn L Reyes                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Shelley P Rhoades                4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
David W Rice                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Sandra Rickman                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Derek T Rider                    4490 Silverton Rd. NE #54, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
David M Riley                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jenni Riley                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Lisa M Riley                     5603 W 75th Ter, Prairie Village KS 66208             Class‐action plaintiff.                                x          $0.00
Larry W Roberts                  1774 Madras St. SE, Salem OR 97306                    Class‐action plaintiff.                                x          $0.00
Ricky L Roberts                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jill Robertson                   1164 Madison St. NE, Salem OR 97301                   Class‐action plaintiff.                                x          $0.00
Lee W Robinson                   4490 Silverton Rd. NE #38, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Michael Robinson                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Janet Sue Rock                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Ladonna Wray Rodriguez           4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Tina Rogers                      PO Box 12272, Salem OR 97309                          Class‐action plaintiff.                                x          $0.00


Esther Rojas                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jack D Roley                     4490 Silverton Rd. NE #85, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Daniel G Romero                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jennifer Rosenberg               4490 Silverton Rd. NE #35, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Robert Lee Roush                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Linda H Rowley                                                                         Class‐action plaintiff.                                x          $0.00
Aaron Rudishauser                5355 River Rd. N #80, Keizer OR 97303                 Class‐action plaintiff.                                x          $0.00
Larry R Ruhser                   27 S 4th St #307, Yakima WA 98901                     Class‐action plaintiff.                                x          $0.00
CS Runkle                        4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Christina Ruston                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Christopher L Ruston             1889 Highway Ave. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Jerry Rutten                     4490 Silverton Rd. NE #71, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Grant Sablan                                                                           Class‐action plaintiff.                                x          $0.00


                                                                                                          Attachment #1 to Schedule F
                                                                                                                        Page 11 of 15

                                  Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                       Case No. 19‐60138‐pcm11




                                                                                                                              Unliquidated
                                                                                                                 Contingent



                                                                                                                                             Disputed
   Class Action Plaintiff Name                           Address                          Consideration                                                 ClaimAmt


Manuel G Salazar                 4490 Silverton Rd. NE #64, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Janet E Sandel                   9313 Yucca Blosom Dr, Las Vegas NV 89134              Class‐action plaintiff.                                x          $0.00
Paul D Sandel                    9313 Yucca Blossom Dr, Las Vegas NV 89134             Class‐action plaintiff.                                x          $0.00
Don Sanders                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jeanne Sanders                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
John David Sanders               4490 Silverton Rd. NE #94, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Robert E Sanders                                                                       Class‐action plaintiff.                                x          $0.00
Joyel Saunders                   1216 Stoneypointe Dr. #303, Rock Hill SC 29732        Class‐action plaintiff.                                x          $0.00
Kaweheonalani Schlenker          4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Francis Schmitt                                                                        Class‐action plaintiff.                                x          $0.00
Dave Schmutzler                  4490 Silverton Rd. NE #151, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Jeanne L Schneller               4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Steven D Schulke                 793 Burgundy Ave. NE, Salem OR 97303                  Class‐action plaintiff.                                x          $0.00
Roxie A Schunke                  4490 Silverton Rd. NE #69, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Horst B Schwanz                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Bernice Schwartz                 4490 Silverton Rd. NE #80, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Frederick Schwarz                4490 Silverton Rd. NE #25, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
James F Schweikl                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Tamara Scott                     PO Box 572, Depoe Bay OR 97341                        Class‐action plaintiff.                                x          $0.00
Tamara Scott                                                                           Class‐action plaintiff.                                x          $0.00
Judith M Seaman                  Rural Route 1 Rural Box 2335, Litchfeild ME 4350      Class‐action plaintiff.                                x          $0.00
Sherry L Seaman                  4490 Silverton Rd. NE #79, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Bobby S Shackelford              1018 Leeward Ct. N, Keizer OR 97303                   Class‐action plaintiff.                                x          $0.00
Bobby Shackelford                4490 Silverton Rd. NE #37, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Patrick W Shaw                   2535 Park Ave. NE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00
Patrick Winfred Shaw             4490 Silverton Rd. NE #115, Salem OR 97305            Class‐action plaintiff.                                x          $0.00


Jeanie Sheldon                   4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James C Shellenibarger           4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James L Shelton                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James Shelton                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
James Westley Shelton            4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
David Shepard                    4490 Silverton Rd. NE #32, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dan W Sherry                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Valerie Shippey                                                                        Class‐action plaintiff.                                x          $0.00
Tyler C Shockey                                                                        Class‐action plaintiff.                                x          $0.00
Candy Siegel                     13020 184th St. NE, Arlington WA 98223                Class‐action plaintiff.                                x          $0.00
Craig Siepel                     4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Jimmy J Simmons                  4490 Silverton Rd. NE #10, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Lonnie R Simmons                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Lee Smailys                      4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Herman Smal                      4490 Silverton Rd. NE #63, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Robert G Smiley                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Cathryn Smith                    241 Knotty Ln, San Antonio TX 78233                   Class‐action plaintiff.                                x          $0.00
Cathryn Smith                    16618 N Canterbury Dr, Phoenix AZ 85023               Class‐action plaintiff.                                x          $0.00
Delores Smith                    4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Larry Smith                      4490 Silverton Rd. NE #138, Salem OR 97305            Class‐action plaintiff.                                x          $0.00
Linda Marie P Smith              4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Tyler Smith                      707 Cedar St, Yoncalla OR 97499                       Class‐action plaintiff.                                x          $0.00
Norman Snyderman                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Gail Solberg                     14857 SE Jefferson Hwy 99E, Jefferson OR 97352        Class‐action plaintiff.                                x          $0.00
Virginia A Sowa                  2820 Fort Hill Ave. NW, Salem OR 97304                Class‐action plaintiff.                                x          $0.00
Dillon R Speaker                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Michael A Spicer                 4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Robert G Spicer                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Bobby J Springer                 3149 7th Pl. #21, Salem OR 97303                      Class‐action plaintiff.                                x          $0.00
Wiliam J Staats                  4490 Silverton Rd. NE, Salem OR 97305                 Class‐action plaintiff.                                x          $0.00
Andrew Staggs                    4490 Silverton Rd. NE #30, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Christine Stahler                1889 Highway Ave. NE Unit F , Salem OR 97301          Class‐action plaintiff.                                x          $0.00


                                                                                                          Attachment #1 to Schedule F
                                                                                                                        Page 12 of 15

                                  Case 19-60138-pcm11                        Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                  Case No. 19‐60138‐pcm11




                                                                                                                         Unliquidated
                                                                                                            Contingent



                                                                                                                                        Disputed
  Class Action Plaintiff Name                          Address                       Consideration                                                 ClaimAmt


Christopher Stahler             4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Daren Stanley                   616 Cherry St., Crossett AR 71635                 Class‐action plaintiff.                                x          $0.00
Frances E Stapleton             4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Roberta L Stapleton             4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Judy Stepp                      573 E Ellendale Ave #8, Dallas OR 97338           Class‐action plaintiff.                                x          $0.00
Allyson Stevens                 4490 Silverton Rd. NE #76, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Doyle Stevenson                 3232 SE 115th Ave, Portland OR 97266              Class‐action plaintiff.                                x          $0.00
Erma J Stevenson                2434 Percheron Ct. SE, Salem OR 97317             Class‐action plaintiff.                                x          $0.00
Julian Stites                   333 Willow Ct. SE, Salem OR 97302                 Class‐action plaintiff.                                x          $0.00
David Allen Stout               878 Tierra Dr. NE, Salem OR 97301                 Class‐action plaintiff.                                x          $0.00
Kendall Stout                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Janette Stover                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
David L Straw                   760 Arrow Leaf Pl, Harrisburg OR 97446            Class‐action plaintiff.                                x          $0.00
Karen Streeter                  2104 Rogers Ln Nw, Salem OR 97304                 Class‐action plaintiff.                                x          $0.00
Kenneth Streeter                2215 Country Club Rd., Woodburn OR 97071          Class‐action plaintiff.                                x          $0.00
Doris A Strunk                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dick Swartz                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Pamela J Sweet                  1079 23rd St. SE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
Michael J Tanner                605 McNary Ave. NW, Salem OR 97304                Class‐action plaintiff.                                x          $0.00
Charles Tate                    4490 Silverton Rd. NE #71, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Melanie Tate                    1291 D St. NE, Salem OR 97301                     Class‐action plaintiff.                                x          $0.00
Jennifer Taylor                 102 8th Ave. W Unit A , Kalispell MT 59901        Class‐action plaintiff.                                x          $0.00
Mabel C Taylor                  813 Denver Pl. NE, Salem OR 97301                 Class‐action plaintiff.                                x          $0.00
Rachel Taylor                   4490 Silverton Rd. NE #32, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Richard D Tead                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Cindy S Templeton               5050 N Briarwood Ci, Keizer OR 97303              Class‐action plaintiff.                                x          $0.00
Krista M Terlecki               3385 Augusta National Dr, Salem OR 97302          Class‐action plaintiff.                                x          $0.00
Tennison E Terlecki             4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Raymond W Theye                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Ernest Thomas                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Fred J Thomas                   1656 SW Tamarack St, Mcminnville OR 97128         Class‐action plaintiff.                                x          $0.00
Phill Thomas                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Andrew S Thompson               573 45th Pl. SE, Salem OR 97317                   Class‐action plaintiff.                                x          $0.00
Robert D Thompson               68 Rr 2, Wittenberg WI 54499                      Class‐action plaintiff.                                x          $0.00
Sandra L Thompson               4490 Silverton Rd. NE #101, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Terry L Thurman                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Bobbie J Tiden                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Randy D Tiden                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Patti L Tolmasoff               820 Cottage St. NE 32, Salem OR 97301             Class‐action plaintiff.                                x          $0.00
Patti Tolmasoff                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Rosella M Tooker                4490 Silverton Rd. NE #110, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
James Totten                                                                      Class‐action plaintiff.                                x          $0.00
Nhan V Truong                   395 Owens St. S #83, Salem OR 97302               Class‐action plaintiff.                                x          $0.00
Chad Tucker                     2114 Rock Ledge Dr. NE, Keizer OR 97303           Class‐action plaintiff.                                x          $0.00
Annette D Turner                21092 Us Highway 271, Gladewater TX 75647         Class‐action plaintiff.                                x          $0.00
Clenton Turner                  4490 Silverton Rd. NE #63, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Craig Turner                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
William H Tymes                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Robert C Underwood              12225 La Porte Rd., Clipper Mills CA 95930        Class‐action plaintiff.                                x          $0.00
Varden M Van                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Kenneth A Van Engen             4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Steven Vanderberg               4490 Silverton Rd. NE #8, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Donald Vandyke                  4490 Silverton Rd. NE #36, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Peggy Vandyke                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Antoinette Vanvarden            4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dawn M Vanvarden                4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Gary Vasquez                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Lloyd R Vearrier                4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Campos Eluviel Velasquez        PO Box 7632, Salem OR 97303                       Class‐action plaintiff.                                x          $0.00
Laura Vescoe                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00


                                                                                                     Attachment #1 to Schedule F
                                                                                                                   Page 13 of 15

                                 Case 19-60138-pcm11                    Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                   Case No. 19‐60138‐pcm11




                                                                                                                          Unliquidated
                                                                                                             Contingent



                                                                                                                                         Disputed
   Class Action Plaintiff Name                          Address                       Consideration                                                 ClaimAmt


Mary S Vorderstrass              4490 Silverton Rd. NE #150, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Mdn Walker                       4490 Silverton Rd. NE #11, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Deborah A Wall                   4490 Silverton Rd. NE #134, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Mike Walling                     2225 Lancaster Dr. SE, Salem OR 97317             Class‐action plaintiff.                                x          $0.00
Rhonda Walling                   4490 Silverton Rd. NE #107, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Robert E Ward                    141 S 17th St #100, Independence OR 97351         Class‐action plaintiff.                                x          $0.00
Kilby J Warren                   4490 Silverton Rd. NE #140, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Robert B Warren                  205 Harold Ct. SE, Jefferson OR 97352             Class‐action plaintiff.                                x          $0.00
Robert Warren                    4490 Silverton Rd. NE #91, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Bud A Waterman                   4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Jason L Watson                   3088 Eastbrook Ct. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Tiffany N Watson                 341 Aaron Ct. NE, Salem OR 97301                  Class‐action plaintiff.                                x          $0.00
John S Watts                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Rachel A Watts                   4490 Silverton Rd. NE #154, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Robert R Watts                                                                     Class‐action plaintiff.                                x          $0.00
Allan Wederski                   419 Monmouth Ave. S, Monmouth OR 97361            Class‐action plaintiff.                                x          $0.00
James G Wederski                 4490 Silverton Rd. NE #2, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
James J Wederski                 34655 3rd St, Pacific City OR 97135               Class‐action plaintiff.                                x          $0.00
Linda V Wederski                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Butches Welding                                                                    Class‐action plaintiff.                                x          $0.00
Merissa White                    834 Monmouth St. #3, Independence OR 97351        Class‐action plaintiff.                                x          $0.00
Raymond White                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Dawn Whitesides                  2119 C St #3, Washougal WA 98671                  Class‐action plaintiff.                                x          $0.00
Dennis R Whitesides              4490 Silverton Rd. NE #154, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Glen Whitewater                  4490 Silverton Rd. NE #53, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
John W Whitfield                 4490 Silverton Rd. NE #82, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
James A Whitman                  4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Frieda Whitmore                  703 Evergreen Rd., Woodburn OR 97071              Class‐action plaintiff.                                x          $0.00
Kyle Wiens                       1070 SE Monmouth Cut Off Rd., Dallas OR 97338     Class‐action plaintiff.                                x          $0.00
Christopher H Wilhelm            628 N Bear Creek Rd., Otis OR 97368               Class‐action plaintiff.                                x          $0.00
Lanora Wilkinson                 4490 Silverton Rd. NE #158, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Jordan Williams                  3104 Alyndale Dr, Eugene OR 97404                 Class‐action plaintiff.                                x          $0.00
Linda L Williams                 214 SW 9th St, Sublimity OR 97385                 Class‐action plaintiff.                                x          $0.00
Ronald C Williams                11612 SE Division St #8, Portland OR 97266        Class‐action plaintiff.                                x          $0.00
Terrance Williams                2751 SE Swain Ave., Portland OR 97267             Class‐action plaintiff.                                x          $0.00
Tiffany Leean Williams           4490 Silverton Rd. NE #129, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
H Williamson                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Roger C Williamson               4490 Silverton Rd. NE #51, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Chester Willis                   1310 7th Ave. N, Great Falls MT 59401             Class‐action plaintiff.                                x          $0.00
Dafni E Willis                   829 Catherine Pl #2, New Albany IN 47150          Class‐action plaintiff.                                x          $0.00
Rudy D Willis                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Ann K Wilson                     4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Ann Wilson                       4490 Silverton Rd. NE #109, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
George E Wilson                  4490 Silverton Rd. NE #109, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
George E Wilson                  4490 Silverton Rd. NE #109, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Mark E Wilson                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Mark Edmond Wilson               4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Richard D Wilson                 4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Sherry Wilson                    4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Kelly A Winkle                   4490 Silverton Rd. NE #94, Salem OR 97305         Class‐action plaintiff.                                x          $0.00

Kevin L Winkle                   4490 Silverton Rd. NE #94, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Thomas E Winn                    959 Cedar St., Sweet Home OR 97386                Class‐action plaintiff.                                x          $0.00
Alyssa L. Wise                   628 N. Bear Creek Rd.,  Otis OR  97368            Class‐action plaintiff.                                x          $0.00
Billy Wolfe                      826 W Capitol Ave, West Sacramento CA 95691       Class‐action plaintiff.                                x          $0.00
Gordon A Wolfe                   3340 N Highway 101 #101, Depoe Bay OR 97341       Class‐action plaintiff.                                x          $0.00
Lahoma Wolfe                     3340 N Highway 101, Depoe Bay OR 97341            Class‐action plaintiff.                                x          $0.00
Michelle D Wolfe                 4490 Silverton Rd. NE #1, Salem OR 97305          Class‐action plaintiff.                                x          $0.00
Newton M Wolfe                   3340 N Highway 101, Depoe Bay OR 97341            Class‐action plaintiff.                                x          $0.00
Esplin Wom                                                                         Class‐action plaintiff.                                x          $0.00


                                                                                                      Attachment #1 to Schedule F
                                                                                                                    Page 14 of 15

                                  Case 19-60138-pcm11                    Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                   Case No. 19‐60138‐pcm11




                                                                                                                          Unliquidated
                                                                                                             Contingent



                                                                                                                                         Disputed
   Class Action Plaintiff Name                          Address                       Consideration                                                 ClaimAmt


Wom Wom                                                                            Class‐action plaintiff.                                x          $0.00
Debby R Woods                    4490 Silverton Rd. NE #26, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Craig Wooldridge                 1825 Melrose Rd., Roseburg OR 97471               Class‐action plaintiff.                                x          $0.00
Michael R Worthington            4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Steven Robert Wright             4490 Silverton Rd. NE #127, Salem OR 97305        Class‐action plaintiff.                                x          $0.00

Nola B Wynn                      4490 Silverton Rd. NE, Salem OR 97305             Class‐action plaintiff.                                x          $0.00
Joseph Yerton                    6923 Blossom St. NE, Salem OR 97305               Class‐action plaintiff.                                x          $0.00
Filigonio Yhamel                 4490 Silverton Rd. NE #69, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Rebeca Yhamel                    4490 Silverton Rd. NE #69, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Mary Dee Yoder                   3851 E. Alsea Hwy #15, Waldport OR 97394          Class‐action plaintiff.                                x          $0.00
Angela Jean Zapata               4490 Silverton Rd. NE #40, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Duane Zuege                      4490 Silverton Rd. NE #38, Salem OR 97305         Class‐action plaintiff.                                x          $0.00
Donald Duffy                     4490 Silverton Rd. NE #151, Salem OR 97305        Class‐action plaintiff.                                x          $0.00
Jacquin L Brookfield             4490 Silverton Rd. NE #133, Salem OR 97305        Class‐action plaintiff.                                x          $0.00




                                                                                                      Attachment #1 to Schedule F
                                                                                                                    Page 15 of 15

                                  Case 19-60138-pcm11                    Doc 89   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                       Case No. 19‐60138‐pcm11




                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
                  Tenant Name                               Address                                                          ClaimAmt               Consideration


Earl Cranor                               4490 Silverton Rd. NE #1, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Brandon Burton & Margaret Campbell        4490 Silverton Rd. NE #2, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Alfred Anderson                           4490 Silverton Rd. NE #3, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Carol L. Graham                           4490 Silverton Rd. NE #4, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Kristine Logan                            4490 Silverton Rd. NE #5, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Linda Crisp                               4490 Silverton Rd. NE #6, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Seri Bliven                               4490 Silverton Rd. NE #7, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Steve & Donna Vanderberg                  4490 Silverton Rd. NE #8, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Rochelle Coburn                           4490 Silverton Rd. NE #9, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Prince John McBee                         4490 Silverton Rd. NE #10, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
David and Alexandreah Mason               4490 Silverton Rd. NE #11, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Constance M. Morales                      4490 Silverton Rd. NE #12, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Debra Montgomery                          4490 Silverton Rd. NE #13, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Bob & Wanda Anderson                      4490 Silverton Rd. NE #14, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Steve Lane                                4490 Silverton Rd. NE #15, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Clayton Moss                              4490 Silverton Rd. NE #16, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Ken Albin                                 4490 Silverton Rd. NE #17, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Shelley Chamberlain                       4490 Silverton Rd. NE #18, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Mark Young & Emily Covington              4490 Silverton Rd. NE #19, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Scott Ballinger and Carolyn Keithley      4490 Silverton Rd. NE #20, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Blaine Vitaris                            4490 Silverton Rd. NE #21, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Ted Diggs                                 4490 Silverton Rd. NE #22, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Dan Alcorn                                4490 Silverton Rd. NE #23, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
James Harper                              4490 Silverton Rd. NE #24, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Frederick Schwarz                         4490 Silverton Rd. NE #25, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Jacqueline A Burt                         4490 Silverton Rd. NE #26, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Salvador Martinez                         4490 Silverton Rd. NE #27, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Michael & Hollie Cunningham               4490 Silverton Rd. NE #28, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Aaron Cisneros & Gina Valtierra           4490 Silverton Rd. NE #29, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Justin Hulon                              4490 Silverton Rd. NE #30, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
David Tavernier                           4490 Silverton Rd. NE #31, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.
Dean Robert                               4490 Silverton Rd. NE #33, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                             Business Management, Inc.



                                                                                                                                          Attachment #2 to Schedule F
                                                                                                                                                          Page 1 of 9
                                       Case 19-60138-pcm11                   Doc 89                 Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                     Case No. 19‐60138‐pcm11




                                                                                                 Unliquidated
                                                                                    Contingent


                                                                                                                Disputed
                  Tenant Name                             Address                                                          ClaimAmt               Consideration


Christian Hatchell & Heidi Jackman      4490 Silverton Rd. NE #33, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Levi Arias                              4490 Silverton Rd. NE #34, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Dennis & Cathy Phillips                 4490 Silverton Rd. NE #35, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Ed Bennett Jr.                          4490 Silverton Rd. NE #36, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Robert Riley                            4490 Silverton Rd. NE #37, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Eric Pyles                              4490 Silverton Rd. NE #39, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Richard & Heather Noble                 4490 Silverton Rd. NE #40, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Kenneth & April Hayes Welch             4490 Silverton Rd. NE #41, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Cody & Ashley Wendel                    4490 Silverton Rd. NE #42, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Leslie & Paul Knee Hanson               4490 Silverton Rd. NE #43, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Matt & Sandra Martin                    4490 Silverton Rd. NE #44, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Bryan Martin                            4490 Silverton Rd. NE #45, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Scott & Sonja Hollingsworth             4490 Silverton Rd. NE #46, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Debbi Weiler                            4490 Silverton Rd. NE #47, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Angela Martin                           4490 Silverton Rd. NE #48, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Scott & Janice Haviland                 4490 Silverton Rd. NE #49, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Russell Clear                           4490 Silverton Rd. NE #50, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Roger Williamson                        4490 Silverton Rd. NE #51, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Marcos Rivera Serrano                   4490 Silverton Rd. NE #52, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Zena Moxley                             4490 Silverton Rd. NE #53, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Derek Rider                             4490 Silverton Rd. NE #54, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Dulce Arroyo‐Landa                      4490 Silverton Rd. NE #55, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Michael Archer                          4490 Silverton Rd. NE #56, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Dean Veneman                            4490 Silverton Rd. NE #57, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Keith Ross                              4490 Silverton Rd. NE #58, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Elmer Gagner                            4490 Silverton Rd. NE #59, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Gerald & Cheryl Ohler                   4490 Silverton Rd. NE #60, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Kent Hungerford                         4490 Silverton Rd. NE #61, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Daniel Roach                            4490 Silverton Rd. NE #62, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Melody Kelley                           4490 Silverton Rd. NE #63, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Jeremy Kelley                           4490 Silverton Rd. NE #64, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Marlene Treber                          4490 Silverton Rd. NE #65, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.



                                                                                                                                        Attachment #2 to Schedule F
                                                                                                                                                        Page 2 of 9
                                     Case 19-60138-pcm11                   Doc 89                 Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                   Case No. 19‐60138‐pcm11




                                                                                               Unliquidated
                                                                                  Contingent


                                                                                                              Disputed
                  Tenant Name                           Address                                                          ClaimAmt               Consideration


Cesar Sanchez                         4490 Silverton Rd. NE #66, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Ramon G Ibarra                        4490 Silverton Rd. NE #67, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Heather Quiring                       4490 Silverton Rd. NE #68, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Roxie A Schunke                       4490 Silverton Rd. NE #69, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Teresa Martin                         4490 Silverton Rd. NE #70, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Betty Rehder                          4490 Silverton Rd. NE #71, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
David Dockler                         4490 Silverton Rd. NE #72, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
William Vansmoorenburg                4490 Silverton Rd. NE #73, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Donald Lucas & Tara Fultz             4490 Silverton Rd. NE #74, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Dennis Pippin                         4490 Silverton Rd. NE #75, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Dale & Benita Hoover                  4490 Silverton Rd. NE #76, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Christian Kennedy                     4490 Silverton Rd. NE #77, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Mark Simpson                          4490 Silverton Rd. NE #78, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Jason Burns                           4490 Silverton Rd. NE #79, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Bernice Schwartz                      4490 Silverton Rd. NE #80, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Bruce Ives & Donna Hulon              4490 Silverton Rd. NE #81, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Ramon Marmolejo                       4490 Silverton Rd. NE #82, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Rebecca Goodman & James Wederski      4490 Silverton Rd. NE #83, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Aaron Dowell                          4490 Silverton Rd. NE #84, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
David Barnes                          4490 Silverton Rd. NE #85, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Rob Lambert                           4490 Silverton Rd. NE #86, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Brianna Jones & Todd Puckett          4490 Silverton Rd. NE #87, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Howard & Joan Moretz                  4490 Silverton Rd. NE #88, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Michael Calmer                        4490 Silverton Rd. NE #89, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Michael & Geneen Kelly                4490 Silverton Rd. NE #90, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Jason McKinney                        4490 Silverton Rd. NE #91, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Calvin & Cindy Butcher                4490 Silverton Rd. NE #92, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Merissa White                         4490 Silverton Rd. NE #93, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
William & Natalia Johnson             4490 Silverton Rd. NE #94, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Jim Hawkins                           4490 Silverton Rd. NE #95, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Debra Britton                         4490 Silverton Rd. NE #96, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.
Frank Kurbat                          4490 Silverton Rd. NE #97, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                         Business Management, Inc.



                                                                                                                                      Attachment #2 to Schedule F
                                                                                                                                                      Page 3 of 9
                                   Case 19-60138-pcm11                   Doc 89                 Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                     Case No. 19‐60138‐pcm11




                                                                                                 Unliquidated
                                                                                    Contingent


                                                                                                                Disputed
                  Tenant Name                            Address                                                           ClaimAmt               Consideration


Tom Palmer & Sheryl Hanson             4490 Silverton Rd. NE #98, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Corey Anderson                         4490 Silverton Rd. NE #99, Salem OR 97305                                 x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Dennis & Dawn Whitesides               4490 Silverton Rd. NE #100, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Styelzz Colvin                         4490 Silverton Rd. NE #101, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Teresa Rhoads                          4490 Silverton Rd. NE #102, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Patrick & Laura Warren                 4490 Silverton Rd. NE #103, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Willis & Donna Johnson                 4490 Silverton Rd. NE #104, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Leonard (Leo) Scales                   4490 Silverton Rd. NE #105, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Scott Whitfield                        4490 Silverton Rd. NE #106, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Paul Koch & Joanne Gray                4490 Silverton Rd. NE #107, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Rodger Landers                         4490 Silverton Rd. NE #108, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
George & Ann Wilson                    4490 Silverton Rd. NE #109, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Donna McDonnell                        4490 Silverton Rd. NE #110, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Franco Cutberto                        4490 Silverton Rd. NE #111, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Don Emprey & Sandi Thompson            4490 Silverton Rd. NE #112, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Stephen Rose & Darla Paxton            4490 Silverton Rd. NE #113, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
John Huddle                            4490 Silverton Rd. NE #114, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Patrick Shaw                           4490 Silverton Rd. NE #115, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Joseph Drew                            4490 Silverton Rd. NE #116, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Steve Gibson                           4490 Silverton Rd. NE #117, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Tim Husted                             4490 Silverton Rd. NE #118, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Melody Howecroft                       4490 Silverton Rd. NE #119, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Michael & Regina Officer               4490 Silverton Rd. NE #120, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Allen Ray                              4490 Silverton Rd. NE #121, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Phillip & Cindy Barrett                4490 Silverton Rd. NE #122, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Cecil Beckstead                        4490 Silverton Rd. NE #123, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Loren & Kinegak Kristina Vanfleet      4490 Silverton Rd. NE #124, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Candy Siegel                           4490 Silverton Rd. NE #125, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Lesley Gosson                          4490 Silverton Rd. NE #126, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Kenneth & Janet Burdick                4490 Silverton Rd. NE #127, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
William & Charlene Kennedy             4490 Silverton Rd. NE #128, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.
Joy and Abbot Dillard Purdy            4490 Silverton Rd. NE #129, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                           Business Management, Inc.



                                                                                                                                        Attachment #2 to Schedule F
                                                                                                                                                        Page 4 of 9
                                    Case 19-60138-pcm11                   Doc 89                  Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                      Case No. 19‐60138‐pcm11




                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
                    Tenant Name                           Address                                                           ClaimAmt               Consideration


Gwen Bennett                            4490 Silverton Rd. NE #130, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Bill Hubler                             4490 Silverton Rd. NE #131, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Richard Pearson                         4490 Silverton Rd. NE #132, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Jackie Brookfield                       4490 Silverton Rd. NE #133, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Deborah A Wall                          4490 Silverton Rd. NE #134, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Patricia Haller                         4490 Silverton Rd. NE #135, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Tony Osborne                            4490 Silverton Rd. NE #136, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Wendell & Lynna Dias                    4490 Silverton Rd. NE #137, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Mary Osborne                            4490 Silverton Rd. NE #138, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Kim Foster                              4490 Silverton Rd. NE #139, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Denise DiChristafaro                    4490 Silverton Rd. NE #140, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Lee & Donna Mandara                     4490 Silverton Rd. NE #141, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Walter & Gail Hundnall                  4490 Silverton Rd. NE #142, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Jacob Grace                             4490 Silverton Rd. NE #143, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Karen Jarman                            4490 Silverton Rd. NE #144, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Ronald & Grace Piassick Weston/Bowers   4490 Silverton Rd. NE #145, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Barbara Bauer                           4490 Silverton Rd. NE #146, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Patricia Pierce                         4490 Silverton Rd. NE #147, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Wendy Gates                             4490 Silverton Rd. NE #148, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Mike Jordan                             4490 Silverton Rd. NE #149, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Rick and Adria Kassell                  4490 Silverton Rd. NE #150, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Cynthia Powers                          4490 Silverton Rd. NE #151, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Cheri Lindsey                           4490 Silverton Rd. NE #152, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Anthony A. Archer                       4490 Silverton Rd. NE #153, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Ouseng Saechao                          4490 Silverton Rd. NE #154, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Samantha Quiring                        4490 Silverton Rd. NE #155, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
David Hunt                              4490 Silverton Rd. NE #156, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Ed Charlson                             4490 Silverton Rd. NE #157, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Wade Teemant                            4490 Silverton Rd. NE #158, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Joseph Allen & Jacqueline Bair          4490 Silverton Rd. NE, Salem OR 97305                                     x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Goodson Annie                           4490 Silverton Rd. NE, Salem OR 97305                                     x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.
Richard Armstrong                       4490 Silverton Rd. NE, Salem OR 97305                                     x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                            Business Management, Inc.



                                                                                                                                         Attachment #2 to Schedule F
                                                                                                                                                         Page 5 of 9
                                    Case 19-60138-pcm11                    Doc 89                  Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                 Case No. 19‐60138‐pcm11




                                                                                             Unliquidated
                                                                                Contingent


                                                                                                            Disputed
                  Tenant Name                             Address                                                      ClaimAmt               Consideration


Kenny Baker                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Julia Baysinger                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Judith Beiser                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Bill Bowser                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Kevin & Nicole Boyle                    4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Lyndsey Bradshaw                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Ken Brandon                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Ken Brandon                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Calvin Brock                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Jacob Brown                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Fred & Sarah Brubaker                   4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Rodolfo Chamu                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
John Chesley                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Jeremy & Ashley Williamson Clement      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Arlene Combs & Erick Thompson           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Robert & Darlene Corbett                4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Patrick Corner                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Thomas Coy                              4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Ace Cummings                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Shawna Curtsinger                       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Jessica Darnaud                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Barbara Dennison                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Joe Dooley                              4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Jane Esplin                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Jayne Esplin                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Marty Foster                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
James Frank Jr.                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Don Frey                                4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Babette Frutos                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
James Frye                              4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Ron Gertz                               4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.
Kaleb Gibson                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                       Business Management, Inc.



                                                                                                                                    Attachment #2 to Schedule F
                                                                                                                                                    Page 6 of 9
                                     Case 19-60138-pcm11                   Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                              Case No. 19‐60138‐pcm11




                                                                                          Unliquidated
                                                                             Contingent


                                                                                                         Disputed
                   Tenant Name                         Address                                                      ClaimAmt               Consideration


Jacob Gillett                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Faye Gnmmell & Krissie Isaac         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Melissa Graaber                      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Dan Gust                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Roger Hanlin                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Jamie Hawley                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Amanda Heaven                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Drew Helms                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Diane Henry                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Michelle Henry & Crystal Hicks       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Ana Hernandez & Selena Gallardo      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Maria Hernandez                      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Ashley Hogg                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Charles Hollon & Cheryl Manning      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Angela Houck                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Ronald Hubbard                       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Madison Jamieson                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Greg Jarman                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Jerome Jensen                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Kaila Johnston                       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Lance Kearnes                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Robert Keldsen                       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Carl Keller & Suzette Downey         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Cody & Zoe Keller                    4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Teresa Kelley                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Adell Kellogg                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Kelly Jo (Spike)                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Soksan & Aniqua Korm                 4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Linn                                 4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Marcia lken                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Leo Lollar                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.
Daniel & Brandy Loveless             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                    Business Management, Inc.



                                                                                                                                 Attachment #2 to Schedule F
                                                                                                                                                 Page 7 of 9
                                  Case 19-60138-pcm11                   Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                Case No. 19‐60138‐pcm11




                                                                                            Unliquidated
                                                                               Contingent


                                                                                                           Disputed
                     Tenant Name                         Address                                                      ClaimAmt               Consideration


Ron Malone                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Keith & Calandra Mandell               4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Malcolm Chelsea Mespelt                4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Archie & Phyllis Morgan                4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Kevyn Morrow                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Sarah Myers                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Walter Nelson                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Janna Officer                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Andy Oliva                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Mavis Olson                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Jennifer Pierce                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Ken & Ida Pistilli                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Daron Prara                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Gary Quintana                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Matthew Raines                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Allen Ray                              4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
David & Andrea Reaves                  4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Jim & Sonja Reed                       4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
James Robertson & Candace Jacobes      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Lee & Louise Balberdi Robinson         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Jovany Salgado                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Cody & Lisa Julian Sandquist           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Steve Sargent                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Juanita Savoy‐Nash                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Sherry Seaman                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Larry Smith                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
David & Rose Smith                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Ray Stanley                            4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Martin Stipe                           4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Shannon Stover                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Erik Thompson                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.
Sandi Thompson                         4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                      Business Management, Inc.



                                                                                                                                   Attachment #2 to Schedule F
                                                                                                                                                   Page 8 of 9
                                    Case 19-60138-pcm11                   Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                               Case No. 19‐60138‐pcm11




                                                                                           Unliquidated
                                                                              Contingent


                                                                                                          Disputed
                 Tenant Name                            Address                                                      ClaimAmt               Consideration


John Tisdale                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Annette Turner                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Craig Turner                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Eli & Trinity Vanderhoof              4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Don & Peggy VanDyke                   4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Lynn & Laurie Vandyke                 4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Twila Wales & Cassandra Clayburg      4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Jason & Tiffany Watson                4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Christopher Weber                     4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
James Wederski                        4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Kevin & Kelly Winkle                  4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Deb Woods                             4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Stacey Woods                          4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.
Gerald "Gery" Zollner                 4490 Silverton Rd. NE, Salem OR 97305                                x          $0.00     Precautionary. Former tenant of Better 
                                                                                                                                     Business Management, Inc.




                                                                                                                                  Attachment #2 to Schedule F
                                                                                                                                                  Page 9 of 9
                                   Case 19-60138-pcm11                   Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                   Case No. 19‐60138‐pcm11




                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
                Customer Name                               Address                                                       ClaimAmt                            Consideration


Pam Burt                        1115 Swallow Dr. NE, Salem, OR 97301                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A01
Rosa Angeles                    POB 5734, Salem, OR 97304                                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A04
Joseph & Deborah Drew           437 49th Ave. SE, Salem, OR 97317                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A05
Michael & Geneen Kelly          4490 Silverton Rd. NE #90, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A06
Mike Uboldi                     4776 Whitman Crl., Salem, OR 97305                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A07
Matt & Sandra Martin            4490 Silverton Rd. NE #44, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A08
Donald Smith                    4964 Wagon Trail Ct. SE, Salem, OR 97317                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A09
Carol Larsen                    POB 8214, Salem, OR 97303                                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A10
Michael Phillips                1740 Oxford SE #17, Salem, OR 97306                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A11
Dennis Phillips                 4490 Silverton Rd. NE #35, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A12
David Tavernier                 4490 Silverton Rd. NE #31, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A13
Ashlynn Davis                   3873 Hermosa Ct. NE, Salem, OR 97305                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A14
Karen Esquivel                  21599 Dolores Way #34, Aurora, OR 97002                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A15
David Allison                   4733 Portland Rd. NE Unit# 47, Salem, OR 97305                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A16
Laura Lawn                      15055 SW Royalty PKWY #G31, Tigard, OR 97224                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A17
Jason McKinney                                                                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A18
Debra Montgomery                                                                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A19
Dale & Benita Hoover            4490 Silverton Rd. NE #76, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A20
Sheryl Hanson                   4490 Silverton Rd. NE #98, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A21
Patricia Pierce                 4490 Silverton Rd. NE #147, Salem, OR 97305                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A22
Janice Besler                   4141 Fisher #45, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A23
Maria Cid                       3486 Silvereder Pl NE, Salem, OR 97305                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A24
J. Shawn Weldon                 4167 Devonshire Court, Salem, OR 97305                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A25
Harley & Merissa Boitz          4490 Silverton Rd. NE #93, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A26
George Wilson                   4490 Silverton Rd. NE #109, Salem, OR 97305                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A27
Roger Williamson                4490 Silverton Rd. NE #51, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A28
Michael L. Gillum                                                                                               x                    Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A29
Christian Hatchell              4645 Swegle Rd. NE, Salem OR 97301                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A30
Quaila Anderson                 3285 Duncan Ave. NE, Salem, OR 97301                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A31
Jerry Templeton                 915 Sandpiper Ct. NE, Salem, OR 97301                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A32
Leslie Hanson                   4490 Silverton Rd. NE #43, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A33
Keith & Calandra Mandell        352 Bush St. S #75, Salem, OR 97302                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A34
Paul Knee & Leslie Hansen       4490 Silverton Rd. NE #43, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A35
Laura Harvey                    1760 Oxford St. SE, Salem, OR 97302                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A36
Connie Bedford                  3689 Beverly Ave. #4, Salem, OR 97305                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A37
Martin Bushue                   2402 Forest Park, Anchorage , AK 99517                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A38
Regina Mueller                  1120 15th St. NE, Salem, OR 97301                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A39
Sheryl Daniels                  1062 7th ST., Salem, OR 97304                                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A40
Mark Young & Emily Covington    4490 Silverton Rd. NE #19, Salem, OR 97305                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A41
Jennifer Moretz                 2820 Forthill Ave. NW, Salem, OR 97304                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                     Management, Inc. Unit #A42


                                                                                                                                                     Attachment #3 to Schedule F
                                                                                                                                                                     Page 1 of 6
                                     Case 19-60138-pcm11                         Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                          Case No. 19‐60138‐pcm11




                                                                                                       Unliquidated
                                                                                          Contingent


                                                                                                                      Disputed
               Customer Name                                     Address                                                         ClaimAmt                            Consideration


Twila Winkler                        4490 Silverton Rd. NE #89, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A43
Michael Officer                      4490 Silverton Rd. NE #120, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A44
Jeffrey Samson                       2020 Market St. NE, Salem, OR 97301                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A45
Richard Williams                     206 4th St, Molalla, OR 97038                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A46
Scott & Sonja Hollingsworth          4490 Silverton Rd. NE #46, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A47
Lisa Gonsalves                       2129 Stiewer Rd, Jefferson, OR 97352                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A48
Steve C Gibson                       4490 Silverton Rd. NE #117, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A49
Carol Larsen                         POB 8214, Salem, OR 97303                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A50
Mark Wolf                            159 44th Ave. NE, Salem, OR 97301                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A51
Joseph Drew                          4490 Silverton Rd. NE #116, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A52
Barbara Bauer                        4490 Silverton Rd. NE #146, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A53
Danielle Diggins                     5233 Sunnyview Rd. NE, Salem, OR 97305                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A54
Juan Carlos Delfin                   2065 Kennedy Circle NE, Keizer, OR 97303                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A55
Patrick Warren                       4490 Silverton Rd. NE #103, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A56
Anthony A. Archer                    4490 Silverton Rd. NE #153, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A57
Barbara Mendoza                      5063 Silverton Rd. NE, Salem, OR 97305                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A58
Leslie Hanson                        4490 Silverton Rd. NE #43, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A59
Dan & Deb Nelson                     9952 Nusom Rd. NE, Silverton, OR 97381                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A60
Mikel‐Anne Devine                    2215 Ellen Ln NW, Salem, OR 97304                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A61
Lee Mandara                          4490 Silverton Rd. NE #141, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A62
Blaine Vitaris                       4490 Silverton Rd. NE #21, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A63
Kevin Gaffney                        4898 Carolina Ave NE, Salem OR 97305                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A64
Robert Riley                         4490 Silverton Rd. NE #53, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A65
Catherine Messner                    944 E 14th Ave, Lafayette, OR 97127                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A66
Charles Evans                        4915 Swegle Rd. NE #28, Salem, OR 97301                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A67
Coy Thomas                           4490 Silverton Rd. NE #19, Salem, OR 97305                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A68
Robert Rader                         4266 Great Plains Dr. NE, Salem, OR 97305                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A69
Dawn and William Thurman Hernandez                                                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A71
Ou Saechao                           943 Hawai St. SE, Salem, OR 97317                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A72
Traver Wren                          4719 Elizabeth St. N., Keizer, OR 97303                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A73
Angela Gomez                         4747 San Carlos Ct. NE, Salem, OR 97305                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A74
Wendy Gates                          4490 Silverton Rd. NE #148, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A75
William and Charlene Kennedy                                                                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A76
Sandi Thompson                       4490 Silverton Rd. NE #112, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A77
Gerald Haren                         40404 Aumsv ille Hwy SE, Salem, OR 97317                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A78
Connie Bedford                       3689 Beverly Ave. #4, Salem, OR 97305                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A79
Marisa Lopez                         4065 Munkers St. SE, Salem, OR 97317                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A80
Jerry Yost                           1225 SE Belmont St. Apt #224, Portland, OR 97214                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A81
Dennis Whitesides                    4490 Silverton Rd. NE #100, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A82
Hamilton Cruz & Laynee Rose          4758 Market St., Salem, OR 97301                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                            Management, Inc. Unit #A100


                                                                                                                                                            Attachment #3 to Schedule F
                                                                                                                                                                            Page 2 of 6
                                           Case 19-60138-pcm11                          Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                             Case No. 19‐60138‐pcm11




                                                                                                          Unliquidated
                                                                                             Contingent


                                                                                                                         Disputed
                Customer Name                                  Address                                                              ClaimAmt                            Consideration


Vern Branch                     5555 Angle Dr. NE, Salem, OR 97301                                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A101
Crystal Lynn Butts              5465 Commercial St. SE #54, Salem, OR 97306                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A103
Jose Lujano                     POB 163150, Sacramento, CA 95816                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A110
Ronald Bowers                   4490 Silverton Rd. NE #145, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A112
Patricia Morris                 POB 27, Lukeville, AZ. 85341                                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A113
Nicole Smith                    c/o Irene Castro, 3850 Hawthorn Ave. NE, Salem, OR 97301                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A122
Scott & Kim Thomas              3760 Market St. #185, Salem, OR 97301                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A123
Kerry Allyn                     836 Lancaster Dr. NE #229, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A125
Nicole Smith                    c/o Irene Castro, 3850 Hawthorn Ave. NE, Salem, OR 97301                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #A131
Terry L. Taylor                 557 Richmond Ave. SE, Salem, OR 97301                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B01
Ronald Bowers                   4490 Silverton Rd. NE #145, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B02
Doug Case                       25560 Hwy 101 S., Cloverdale, OR 97112                                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B03
Craig Turner                    4490 Silverton Rd. NE #83, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B04
Tim Wayne Husted                                                                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B05
Luis Lopez                      4842 Silverton Rd. NE, Salem, OR 97305                                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B06
Rochelle Coburn                 4490 Silverton Rd. NE #9, Salem OR 97305                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B07
Kathy Sliter                    810 NW Naito Parkway #F17, Portland, OR 97209                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B08
Robert Pilkinton Jr.            4892 Fontana Ct. SE, Salem, OR 97317                                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B09
Kimberly Lekka                  3908 Auburn Rd. NE, Salem, OR 97301                                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B10
Bill Hubler                     4490 Silverton Rd. NE #131, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B11
Hollie Lynn                     11363 SW Chantilly, Wilsonville, OR 97070                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B12
Jerry Hansen                    3984 Partridge Lane NE, Keizer, OR 97303                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B17
Marissa Williams                4281 Vernon Loop, Salem, OR 97305                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B18
Carol L. Graham                 4490 Silverton Rd. NE #3, Salem, OR 97305                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B19
Raceah Gravitt                  3450 Hawthorne NE #106, Salem, OR 97301                                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B19
Rosanne Richard                 5480 Hazelgreen Rd. NE, Salem, OR 97305                                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B21
Debbi Weiler                                                                                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B22
Hazel Hasting                   POB 301541, Portland, OR 97294                                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B23
James Cox                       4971 Countryside Dr. NE, Salem, OR 97305                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B24
James Cox                       4971 Countryside Dr. NE, Salem, OR 97305                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B25
James Cox                       4971 Countryside Dr. NE, Salem, OR 97305                                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B26
Kevin Gaffney                   4898 Carolina Ave NE, Salem OR 97305                                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B27
Donna Hulon                     4490 Silverton Rd. NE #30, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B28
Amanda Crawford                 4190 Campus Loop NE, Salem, OR 97305                                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B29
Brenda Meyer                    893 25th St, Salem, OR 97301                                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B30
Janice Besler                   4141 Fisher #45, Salem, OR 97305                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B31
Richard Williams                206 4th St, Molalla, OR 97038                                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B32
Lisa Temple                     659 Apple Blossom Rd. N., Keizer, OR 97303                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B33
Lesley Gosson                                                                                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B34
Richard Williams                206 4th St, Molalla, OR 97038                                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                               Management, Inc. Unit #B36


                                                                                                                                                               Attachment #3 to Schedule F
                                                                                                                                                                               Page 3 of 6
                                      Case 19-60138-pcm11                                  Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                                        Case No. 19‐60138‐pcm11




                                                                                                                     Unliquidated
                                                                                                        Contingent


                                                                                                                                    Disputed
                Customer Name                                          Address                                                                 ClaimAmt                            Consideration


Derek Rider                                4490 Silverton Rd. NE #54, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B38
Matthew Raines                             395 Owens St. S #80, Salem, OR 97302                                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B42
Bradley K. Toman                           4094 Ibex St. NE, Salem, OR 97305                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B43
Robert & Grace Madsen                      4138 Market St. NE Apt #2068, Salem, OR 97301                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B44
Robert & Grace Madsen                      4138 Market St. NE Apt #2068, Salem, OR 97301                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B45
Robert & Grace Madsen                      4138 Market St. NE Apt #2068, Salem, OR 97301                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B46
Anadeliz Vasquez Sosa                      3569 Silverpark Place NE, Salem, OR 97301                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B47
Brenda~Meyer                               3338 Turner Rd., Salem, OR 97302                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B48
Hamilton Cruz & Laynee Rose                4758 Market St., Salem, OR 97301                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B49
Ken Brandon                                1042 Belmont Ave. SW #E78, Albany, OR 97321                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B50
Jason Burns                                4490 Silverton Rd. NE 30, Salem, OR 97305                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B51
Ruth Peterson                              2303 Eddy Ct. NE, Salem, OR 97305                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B52
Randy Landis                               3694 Bell Rd. NE, Salem, OR 97303                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B53
Cassandra Brown                            2685 Quinaby Rd NE, Salem, OR 97303                                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B54
Mauro Gomez                                3517 Silvercedar Place NE, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B55
Heather Witt                               3950 Holt Loop NE, Salem, OR 97305                                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B56
Susan Preston                              3466 Fairhaven Ave. NE, Salem, OR 97301                                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B57
Margo Breithaupt                           1772 Broadway NE, Salem, OR 97301                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B58
Jose Vazquez                               4886 Silverton Rd. NE #1, Salem, OR 97305                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B59
Jacob Grace                                4490 Silverton Rd. NE #143, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B60
Joelle Sundquist                           POB 254618, Sacramento, CA 95865                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B61
Antonio Arellano Aguiar                    4449 Samantha NE, Salem, OR 97305                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B62
Steven Allison                             4733 Portland Rd. NE Unit# 47, Salem, OR 97305                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B
Augustin Ramirez                           3529 Silverpark Pl NE, Salem, OR 97305                                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B64
Patricia Haller                            4490 Silverton Rd. NE #135, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B65
Faye Barkley                               15055 SW Royalty PKWY #G31, Tigard, OR 97224                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B66
Robert Bryans                              715 W Sherman St, Lebanon, OR 97355                                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B67
Janice Besler                              4141 Fisher #45, Salem, OR 97305                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B68
Janice Besler                              4141 Fisher #45, Salem, OR 97305                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B69
Wendy Gwyn                                 General Delivery, Salem, OR 97301                                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B70
Brett & Sophia Adamson                     2532 Santiam Hwy. PMB #160, Albany, OR 97322                                              x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B71
Ignacio Alavarez Jr.                       1965 Highway Ave. #2, Salem, OR 97301                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B73
Jose Vazquez                               4886 Silverton Rd. NE #1, Salem, OR 97305                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B74
Gail A Hudnall                             4490 Silverton Rd. NE #142, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B75
Mary Osborn                                4490 Silverton Rd. NE #138, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B76
Nicole Smith                               c/o Irene Castro, 3850 Hawthorn Ave. NE, Salem, OR 97301                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B79
Janice Besler                              4141 Fisher #45, Salem, OR 97305                                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B80
Leo Romero Jr.                             138 Shirley St. #18, Molalla, OR 97301                                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B82
Richard Williams and Michelle Brownfield                                                                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B83
Patricia Haller                            4490 Silverton Rd. NE #135, Salem, OR 97305                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                                          Management, Inc. Unit #B84


                                                                                                                                                                          Attachment #3 to Schedule F
                                                                                                                                                                                          Page 4 of 6
                                                 Case 19-60138-pcm11                                  Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                 Case No. 19‐60138‐pcm11




                                                                                              Unliquidated
                                                                                 Contingent


                                                                                                             Disputed
                Customer Name                               Address                                                     ClaimAmt                            Consideration


Donna Vanderberg                4490 Silverton Rd. NE #8, Salem, OR 97305                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B85
Helen Pinkerton                 7375 7th St. SE, Turner, OR 97392                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B86
Lance Stegall                   1930 Hampden Ln # 42, Salem, OR 97301                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B87
Maria Celistino                 2628 Oxford St, Woodburn, OR 97071                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B88
Kathy Campbell‐Barton           1535 Aerial Way SE, Salem, OR 97302                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B89
Candy Siegel                    4490 Silverton Rd. NE #125, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B90
Katrina Flores                  382 NE 191st St. #15409, Miami, FL 33179                                      x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B91
Lancaster Village               4138 Markel St. NE, Salem, OR 97301                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B92
Daniel Roach                    4490 Silverton Rd. NE #128, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B93
Colby Stacey                    573 45th PL SE, Salem, OR 97317                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B94
Kenneth & Janet Burdick         4490 Silverton Rd. NE #127, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B95
Rolle Romfo                     1865 Highway Ave NE #3, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B96
Karrie Gates                    145 Deerborn Ave. N #201, Keizer, OR 97303                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B97
Craig Johnson                   716 Plymouth Dr. NE, Keizer, OR 97303                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B98
David A Dockler                 4490 Silverton Rd. NE #72, Salem, OR 97305                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B99
Lancaster Village               4138 Market St. NE, Salem, OR 97301                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B100
June Blake                      5533 Sugar Plum St. SE, Salem, OR 97306                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B101
Francisco Santana               4753 Antelope, Salem, OR 97305                                                x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B102
Dillard Abbott                  4490 Silverton Rd. NE #129, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B103
Mario Mejia                     4902 Turquoise Ave. Apt 402, Salem, OR 97317                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B104
Angela Gomez                    4747 San Carlos Ct. NE, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B105
Bradley K. Toman                4094 Ibex St. NE, Salem, OR 97305                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B106
Michael Cunningham              4490 Silverton Rd. NE #28, Salem, OR 97305                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B107
Karen Jarman                    4490 Silverton Rd. NE #144, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B108
Fidencio Cruz Hernandez         POB 7360, Salem, OR 97303                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B109
Vern Branch                     5555 Angle Dr. NE, Salem, OR 97301                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B110
Robert Dean Jr.                                                                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B111
Deborah Wall                    4490 Silverton Rd. NE #134, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B112
Lee Mandara                     4490 Silverton Rd. NE #141, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B113
David McCready                  4257 Paintbrush Ct. NE, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B114
Betty Kites                     6346 Landsend NE, Salem, OR 97305                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B115
Barbara Geno                    410 Hollywood Way #1, Sitka, AK 99835                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B117
Debra Leigh Nielsen             2705 Alberta Ave. NE, Salem, OR 97301                                         x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B119
Shawn Hughes                    4490 Silverton Rd. NE #140, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B120
Mary Osborn                     4490 Silverton Rd. NE #138, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B121
Manuela Leos                    1990 17th St. NE, Salem, OR 97301                                             x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B122
Fidencio Cruz Hernandez         POB 7360, Salem, OR 97303                                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B123
Donna Mandara                   4490 Silverton Rd. NE #141, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B125
Larry & Shawn Polston           4482 Oregon Trail Ct. NE, Salem, OR 97305                                     x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B126
Jacqueline A Burt               4490 Silverton Rd. NE #29, Salem, OR 97305                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B127


                                                                                                                                                   Attachment #3 to Schedule F
                                                                                                                                                                   Page 5 of 6
                                      Case 19-60138-pcm11                      Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                 Case No. 19‐60138‐pcm11




                                                                                              Unliquidated
                                                                                 Contingent


                                                                                                             Disputed
               Customer Name                                  Address                                                   ClaimAmt                            Consideration


Jeff Hartzer                     7860 Heron St. NE, Salem, OR 97305                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B128
Gail A Hudnall                   4490 Silverton Rd. NE #142, Salem, OR 97305                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B129
April Allen                      184 Tripletree Circle N, Keizer, OR 97303                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B130
Michael Wilson                   1546 Clay St. NE, Salem, OR 97301                                            x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B131
Bill Hubler                      4490 Silverton Rd. NE #131, Salem, OR 97305                                  x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B132
Cheri Lindsey                                                                                                 x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B133
Mark Clunas                      4735 Buffalo Dr.SE, Salem, OR 97317                                          x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B134
Rebecca Kanne & Marcia Matlick   1683 NE Diablo Way, Bend, OR 97701                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B135
Harold & Monica Shank            3398 Hoolywood Dr. NE, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B136
Eric Simpson                     2230 34th Ave. SE, Salem, OR 97301                                           x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B137
Missy Bohanan                    211 National Court S, Salem, OR 97306                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B138
Leo Loller                       POB 7081, Salem, OR 97303‐0013                                               x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B139
Les Harding                      61310 Parrell Rd. # 11, Bend, OR 97702                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B140
Maria Guzman                     3054 Surfwood Dr. NE, Salem, OR 97301                                        x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B141
Calvin & Cindy Butcher           4490 Silverton Rd. NE #92, Salem, OR 97305                                   x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B142
Mark Spencer                     4276 Amherst Court NE, Salem, OR 97305                                       x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B143
Virgil Mahaffey                  3908 Middle Grove Dr. NE, Salem, OR 97305                                    x          $0.00     Precautionary. Current storage unit customer of Better Business 
                                                                                                                                   Management, Inc. Unit #B144




                                                                                                                                                   Attachment #3 to Schedule F
                                                                                                                                                                   Page 6 of 6
                                       Case 19-60138-pcm11                     Doc 89                                   Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                          Case No. 19‐60138‐pcm11




                                                                                                 Unliquidated
                                                                                    Contingent


                                                                                                                Disputed
                 Customer Name                           Address                                                           ClaimAmt                    Consideration


Allan Musm                       1846 Claxter, Keizer, OR 97303                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Ignacio Alvarez Jr.              1965 Highway Ave. #2, Salem, OR 97301                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Joseph Armenta                    3425 Cascade Place SE , Salem, OR 97317                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Richard Armstrong                4490 Silverton Rd. NE #158, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Dulce Arroyo‐Landa               4490 Silverton Rd. NE #55, Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Atilan Davalos                    2947 Mendacino Dr. NE, Salem, OR 97305                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Derick Bartlemay                  1675 Royalann CT NW, Salem, OR 97304                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Merlea Beach                      47888 Elgin Ave, Oakridge, OR 97463                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Gil Beanes                        4770 Dalke Ct NE , Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Janice Besler                     145 Liberty St. #203, Salem, OR 97301                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Joseph Billington                 7830 Timothy Lane NE , Keizer, OR 97303                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Charles Black                     309 Gwendolyn Loop NE , Salem, OR 97301                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Stephen Black                     465 NE 181st Ave. #400, Portland, OR 97230                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Kristene Bowen                    5350 Ramp, Salem, OR 97301                                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Debra Britton                     4490 Silverton Rd. NE #96, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Cassandra Brown                   1798 4th St. NE, Salem, OR 97301                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Jacob Brown                       4490 Silverton Rd. NE #64, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Carol Bruch                       610 SW 9th St. , Sublimity, OR 97385                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Mindy Burris                      2451 Wayside Terrace NE , Salem, OR 97301                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Mindy Burris                      2451 Wayside Terrace NE , Salem, OR 97301                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Cassandra Clayburg               4490 Silverton Rd. NE #89, Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Andrew Colyer                     4155 47th Ave. NE, Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Holly Cook                        3639 47th Ave. NE # A, Salem, OR 97305                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Jammie Cornman                    3003 Center St. NE, Salem, OR 97302                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.



                                                                                                                                            Attachment #4 to Schedule F
                                                                                                                                                            Page 1 of 8
                                 Case 19-60138-pcm11                           Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                           Case No. 19‐60138‐pcm11




                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
                Customer Name                           Address                                                             ClaimAmt                    Consideration


Kelly Cruz                       3767 Fisher Rd, Salem, OR 97305                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Lynda Cunningham                 2908 Tide Ct, Salem, OR 97305                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Dan C/O Jennifer Mason Loftis    POB 656, Pacific City, OR 97135                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Daniel Ackerman                  2286 Electric St. SE , Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Jessica Darnaud                 General Delivery, Mill City, OR 97360                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Laurence Daugherty               7453 8th St, Turner, OR 97392                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

David Gourley                    3538 Silverpark Pl, Salem, OR 97305                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Jessica Deaver                   1195 Clearview Ave. NE #46, Keizer, OR 97303                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Robert & Marnie Delk             4490 Silverton Rd. NE #116, Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Dento Burrs                      4650 Glendale Ave. NE , Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Robyn Dewitt                     POB 175, Aumsville, OR 97325                                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Luis Diaz                        4415 Satter Place NE , Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Wayne Dillon                     3346 Hollywood Dr. NE , Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Joseph Drew                      437 49th Ave. SE , Salem, OR 97317                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

David Dugan                      4490 Silverton Rd. NE #64, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Chuck Elmore                    POB 18344, Salem, OR 97305                                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Enca Brooks                      2958 TideCourt NE, Salem, OR 97305                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Brian & Jayne Esplin             4490 Silverton Rd. NE #32, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Bianca Esquer                    3248 Felina Ave. NE #111, Salem, OR 97301                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Xavior Sol Fernaays              1143 Liberty St. NE, Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Xavior Sol Fernaays              1143 Liberty St. NE , Salem, OR 97301                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Rafael Fernandez                 3205 Mooreland, Salem, OR 97305                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Jennifer Forster                 830 FootHill #108, Keizer, OR 97303                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.

Kim Foster                      4490 Silverton Rd. NE #139, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                       Better Business Management, Inc.



                                                                                                                                             Attachment #4 to Schedule F
                                                                                                                                                             Page 2 of 8
                                Case 19-60138-pcm11                             Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                             Case No. 19‐60138‐pcm11




                                                                                                    Unliquidated
                                                                                       Contingent


                                                                                                                   Disputed
                Customer Name                               Address                                                           ClaimAmt                    Consideration


Thomas French                       1972 Wisteria Ct. NW, Salem, OR 97304                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Tammy Jo Garcia                     742 Bever Dr. Apt. D, Keizer, OR 97303                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Cordia Geary                        1901 Highway Ave. NE Apt C, Salem, OR 97301                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Diana George                        9616 Rayven Loop, Grand Ronde, OR 97347                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Debra Glass                          4827 Eastlake Ct NE , Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Carol Granno                         1225 Cand/ewood Dr, Keizer, OR 97303                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Brianna Griffin                     1785 Winter St. NE, Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Joaquin Guzman                       209 Dorsa St, Junction City, OR 97448                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Gwen Bennett                        4490 Silverton Rd. NE #130, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Markus Hagner                        538 17th St. SE , Salem, OR 973017                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Kevin Hall                           4810 Patricia Ct, Salem, OR 97305                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Scott Haviland                       573 E Ellendale Ave. #72, Dallas, OR 97338                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Coreen Healon                       870 Jev Court NW, Salem, OR 97304                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Wayland Helmer                       3379 Pringle Rd. SE , Salem, OR 97307                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Mata Hermilo                         1177 Highland Ave. NE #5, Salem, OR 97301                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Mike A Hubbard                       1254 Westbrook Dr. NW, Salem, OR 97304                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Kent Hungerford                      4490 Silverton Rd. NE #56, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Ron Jernigan                         2431 Coral Ave. NE #A , Salem, OR 97305                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Boge John                           3950 Holt Loop NE, Salem, OR 97305                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Irene Johnson                        4490 Silverton Rd. NE , Salem, OR 97305                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Bruce & Linda Jones                  2232 42nd Ave. SE #408, Salem, OR 97317                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Brandon & Billie Brownlee Kassner    811 S Water St. # 25 , Silverton, OR 97381                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Katrina Hamlin                       3760 Market St. NE#271 , Salem, OR 9305                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.

Tim Kindall                          4368 Buttercup Ave. NE , Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                         Better Business Management, Inc.



                                                                                                                                               Attachment #4 to Schedule F
                                                                                                                                                               Page 3 of 8
                                    Case 19-60138-pcm11                           Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                            Case No. 19‐60138‐pcm11




                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
                 Customer Name                            Address                                                            ClaimAmt                    Consideration


Paul Knee                         4490 Silverton Rd. NE #43 , Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Adam Knox                         4635 Janice Ave. NE , Salem, OR 97305                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

David Koenig                      4490 Silverton Rd. NE #129 , Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Galina Kozlova                    711 Lester Ave. , Clovis, CA 93619                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Walter Kreiter                   159 Starfish Way #25, Crescent City, CA 95531                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Krista M Terlecki                 3385 Augusta National Dr. , Salem, OR 97302                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Krista M Terlecki                 4490 Silverton Rd. NE, Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Terry Lang                        3555 Stortz Ave, Salem, OR 97305                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Christine Lawhorn                 4990 Wind Stone Way NE , Salem, OR 97301                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Marissah Lewis                    4034 Vernon ST, Salem, OR 97305                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Clifford lken                    82015 S Santa Fe, Littleton, CO 80120                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Jeremy Love                      2110 Mill St. SE, Salem, OR 97301                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

David Maerz                       20574 Wyeth Ave, Caldwell, ID 83605                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Lee Mandara                       4490 Silverton Rd. NE #141 , Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Debra Marasco‐McNulty             616 Nickerson Rd, Paso Robles, CA 93446                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Ramon Marmelejo                   4490 Silverton Rd. NE #82 , Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Sandra Mayes                      4528 Marguerite St. NE , Salem, OR 97305                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Michael McDougall                 461 W Holmes Ave. #119, Mesa, AZ 85210                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Angel McNeil                      4171 Market St. NE Apt H , Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Tina Metcalf                     507 N Bryan Ave, Ft. Collins, CO 80521                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Anna Montgomery                   255 N 18th St. #5, St. Helens, OR 97051                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Brenda C Moore                    4236 Vernon Loop, Salem, OR 97305                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Patricia Moran                   4155 Fischer Rd. NE #92, Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Chris Morris                      POB 24, Mt Angel, OR 97362                                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.



                                                                                                                                              Attachment #4 to Schedule F
                                                                                                                                                              Page 4 of 8
                                 Case 19-60138-pcm11                             Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                            Case No. 19‐60138‐pcm11




                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
                  Customer Name                           Address                                                            ClaimAmt                    Consideration


Joe  Morrow & Jasmine Myers       4400 Buttercup Ct. NE, Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Kevyn Morrow                      4490 Silverton Rd. NE, Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Naomie Ahigren                                                                                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Donte Newton                       3942 Ward Dr. Ne APt # A , Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Deborah Nofziger                   General Delivery, Salem, OR 97309                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Fred Padgett                      3040 Evergreen Ave. NE, Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Richard Pearson                    4490 Silverton Rd. NE #132, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Mario Garcia Prado                 3121 7th Place NE Apt 215, Salem, OR 97303                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Terry Pries                       7731 Pries Dr. NE , Salem, OR 97303                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Debbie Quintall                    4490 Silverton Rd. NE #21, Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Samantha Quiring                   4490 Silverton Rd. NE #155, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Tammy Railback                    1050 8th St. NW, Salem, OR 97304                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Tammy Railback                     4230 State St. #A , Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Randy Williams                     4556 Janice Ave. NE, Salem, OR 97305                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Barnes Randylyn                    POB 1212, Estacada, OR 97023                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Candy Dawn Reckard                 1365 Market St. NE, Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Sonja & Jim Reed                  2595 Northgate Ave. NE, Salem, OR 97301                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Robert & Marnie Delk               4490 Silverton Rd. NE #116, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Lee & Weezy Robinson              4490 Silverton Rd. NE #126, Salem, OR 97305                                      x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Roxanne Ronquillo                  881 S Water St. #2 , Silverton, OR 97381                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Donald Sanders                     2476 Greentree Drive NE , Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Jana Santiago                      440 Lancaster Dr. SE #20, Salem, OR 97317                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Sofia Scarpelli                    4230 Cordon Road NE , Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Shawna Schaeffer                   2430 Maple Ave. NE , Salem, OR 97305                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.



                                                                                                                                              Attachment #4 to Schedule F
                                                                                                                                                              Page 5 of 8
                                  Case 19-60138-pcm11                            Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                               Case No. 19‐60138‐pcm11




                                                                                                      Unliquidated
                                                                                         Contingent


                                                                                                                     Disputed
                 Customer Name                          Address                                                                 ClaimAmt                    Consideration


Judy Seizer                       4490 Silverton Rd. NE #4, Salem, OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Katrina M Smith                   6838 Wheatland Rd. NE APT D, Keizer, OR 97303                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Shelby Smittle                    274 SE kingwood St. #12 POB 477, Mill City, OR 97360                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Daniel Spiger                     5119 NE 32nd Ave, Portland, OR 97211                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Melissa Stacy                     1115 Madison St. NE #220, Salem, OR 97301                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Betty Rae Stephanson              2217 Chemeketa St. NE , Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Nicole Stone                      1940 Church St., Salem, OR 97301                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Justin Stuart                    1025 Clearview Ave., Keizer, OR 97303                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Tanya Miotke                      4376 25th Ave. NE #7, Salem, OR 97301                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

David Tavernier                   4490 Silverton Rd. NE #31, Salem, OR 97305                                          x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Deanna Thomas                    4745 El Cedro St. NE, Salem, OR 97305                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Sandi Thompson                   4490 Silverton Rd. NE, #112, Salem, OR 97305                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Tina Tran                         4450 Conser Way #102, Salem, OR 97305                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Mary Kate TRUE                    5584 River Road North #113, Keizer, OR 97303                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Camilo Vasquez                    3734 Osborn Ave. NE , Salem, OR 97301                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Angelia Vazquez                   23 Rosewood Dr. #2 NW, Salem, OR 97304                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Alonso Vbense                     912 Locust St, Farmington, MN 55024                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Jamie Villafan                    760 Turtle Bug Lane NE, Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Teresa Villafan                   760 Turtle Bug Lane NE, Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Teresa & Jesus Villafan           760 Turtle Bug Lane NE, Salem, OR 97301                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Richard Waddington               4716 Jean Ct. NE, Salem, OR 97305                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Eda Ward                          2920 Lancaster Dr, Salem, OR 97302                                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Byron Weber                       309 Lancaster Dr. Rm 13, Salem, OR 97301                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.

Michael Wheeler                  5292 Coco Street SE , Salem, OR 97302                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                           Better Business Management, Inc.



                                                                                                                                                 Attachment #4 to Schedule F
                                                                                                                                                                 Page 6 of 8
                                 Case 19-60138-pcm11                            Doc 89                          Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                          Case No. 19‐60138‐pcm11




                                                                                                 Unliquidated
                                                                                    Contingent


                                                                                                                Disputed
                Customer Name                           Address                                                            ClaimAmt                    Consideration


Dennis Whitesides                4490 Silverton Rd. NE #100, Salem, OR 97305                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Glenda Widby                     4195 Swegle Rd. NE #56, Salem, OR 97301                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

William Wrey                     3638 48th Ave. NE , Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Glendan Williams                 2035 Walker RD, Salem, OR 97305                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Seth Williams                    3720 Emerald Ave. Apt #v3 , Torrance, CA 90503                                  x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Shad Williams                    POB 642 , Jefferson, OR 97352                                                   x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Tiffani Wiscovitch               6082 Blue River Dr. SE , Salem, OR 97306                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Joseph & Deborah Drew           437 49th Ave. SE, Salem, OR 97317                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Cordia Geary                    1415 4th St. NE, Salem, OR 97302                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Charlton Watson                 159 S. 10th Ave., Brighton, CO 80601                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Jim Frye                        4490 Silverton Rd. NE #21, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Mac McCoy                       4750 Talisman Ave. S, Salem, OR 97302                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Donald Saetv                    POB 13388, Salem, OR 97307                                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Kayla Madrid                    4934 Siddall St. NE, Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Rosa Angeles                    POB 5734, Salem, OR 97304                                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Dawn Hernandez                  3659 Whiteoak Ct. NE, Salem, OR 97305                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Terry Saltalmachia              4877 Skyline Rd. S #214, Salem, OR 97306                                         x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Junette Copeland                4800 Rebecca St. NE, Salem, OR 97305                                             x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Rick & Anita Crawford           4665 Sunflower Way NE, Keizer.OR 97305                                           x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

John Waldron                    2030 5th St. NE, Salem, OR 97301                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Julian Stites                   333 Willow Ct. SE, Salem, OR 97302                                               x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

William C. Shephard             4145 Glenwood Ave SE, Salem, OR 97303                                            x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Roberta Smiley                  4490 Silverton Rd. NE #21, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.

Jeronimo Ortiz                  3916 Iberis St. NE, Salem, OR 97305                                              x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                      Better Business Management, Inc.



                                                                                                                                            Attachment #4 to Schedule F
                                                                                                                                                            Page 7 of 8
                                Case 19-60138-pcm11                            Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                            Case No. 19‐60138‐pcm11




                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
                 Customer Name                           Address                                                             ClaimAmt                    Consideration


Adelle Kellogg                   2200 Lancaster Dr. SE #1B, Salem, OR 97317                                        x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Cameron Cruikshank               1258 39th Ave NE, Salem, OR 97301                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Roley Jack                       21251 Bridge Creek Rd. E, Silverton, OR 97381                                     x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Cameron Cruikshank               1258 39th Ave NE, Salem, OR 97301                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Joe Hatfield                     3239 Williams, Salem, OR 97301                                                    x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Bennett Orender                  620 N 4th St., Aumsville, Or 97325                                                x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Aaron Abbott                     12119 Romar St, Redding, CA 96003                                                 x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.

Ron Gertz                        4490 Silverton Rd. NE #150, Salem, OR 97305                                       x          $0.00     Precautionary. Former storage unit customer of 
                                                                                                                                        Better Business Management, Inc.




                                                                                                                                              Attachment #4 to Schedule F
                                                                                                                                                              Page 8 of 8
                                 Case 19-60138-pcm11                             Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                            Case No. 19‐60138‐pcm11




                                                                                                                  Unliquidated
                                                                                                     Contingent


                                                                                                                                 Disputed
        Claimant Name                                        Address                                                                        ClaimAmt      Consideration


Luke and Linda Acuff          PO Box 9541, Bend, OR 97708                                                                         x          $0.00     Class Action Claimant
Jerry Lynn Adams              40396 Hwy 228, Sweethome, OR 97386                                                                  x          $0.00     Class Action Claimant
Tim Alcorn                    15865 McBee Road, Dallas, OR 97338                                                                  x          $0.00     Class Action Claimant
Devon Anne Alexander          6096 Juniper St. NE, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
Robert A. Alexander           6096 Juniper St. NE, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
Shirley Angulo                8826 Lido Lane, Port Richey, FL 34668                                                               x          $0.00     Class Action Claimant
Alan Anson                    1940 Lana Ave. NE #7, Salem, OR 97301                                                               x          $0.00     Class Action Claimant
Bernice Appleby               1542 Hummingbird Lane, Stayton, OR 97383                                                            x          $0.00     Class Action Claimant
Michael  Aranda               5148 Courtlyn Street NE, Keizer, OR 97303                                                           x          $0.00     Class Action Claimant
Charity and Joseph Araujo     581 Lancaster Dr SE #144, Salem, OR 97317                                                           x          $0.00     Class Action Claimant
Latricia Armstrong            385 Ash Street, Independence, OR 97351                                                              x          $0.00     Class Action Claimant
Gregg Baarstad                1422 W. Malad St. #9, Boise, ID 83705                                                               x          $0.00     Class Action Claimant
Michael Baldwin               3261 Sandal Ct NE, Salem, OR 97305                                                                  x          $0.00     Class Action Claimant
Bob Barley                    4662 BeaverBrook Ct SE, Salem, OR 97317                                                             x          $0.00     Class Action Claimant
Donna Barley                  4662 BeaverBrook Ct SE, Salem, OR 97317                                                             x          $0.00     Class Action Claimant
Richard Bates (dsd)           c/o Alan Bates 231 Ellendale Ave, Dallas, OR 97338                                                  x          $0.00     Class Action Claimant
Tom and Terri Beach           852 Coyote Ct. SE, Salem, OR 97317                                                                  x          $0.00     Class Action Claimant
Christopher Bean              170 Old Town Rd, Three Forks, MT 59752                                                              x          $0.00     Class Action Claimant
Dana R Beck                   1060 W. Locust St., Stayton, OR 97383                                                               x          $0.00     Class Action Claimant
Debbie Bigelow                5147 NE 24th Ave., Gainesville, FL 32609                                                            x          $0.00     Class Action Claimant
Stephen Bigelow               916 N. Birch St., Stayton, OR 97383                                                                 x          $0.00     Class Action Claimant
Daniel S. Bird                1009 Trosper Trace, Quinlan, TX 75474                                                               x          $0.00     Class Action Claimant
Scott Bishop                  1101 E 48th Street, Tacoma, WA                                                                      x          $0.00     Class Action Claimant
Sandra  Blair                 1322 Wallace Road NW #37, Salem, OR 97304                                                           x          $0.00     Class Action Claimant
Christopher Bloom             PO Box 1307, Tillamook, OR 97141                                                                    x          $0.00     Class Action Claimant
Sandra Boatman                3953 Seneca Ave. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Glenn Boehm                   865 E St., Independence, OR 97351                                                                   x          $0.00     Class Action Claimant
Gene Bonner                   1445 Rollingwood St., Beaumont, CA 92223                                                            x          $0.00     Class Action Claimant
Marty Botts                   PO Box 462, Athena, OR 97813                                                                        x          $0.00     Class Action Claimant
Marlin Bozarth                421 SW Filbert St., McMinnville, OR 97128                                                           x          $0.00     Class Action Claimant
Shawn Branan                  5230 Spring Crest Dr. S, Salem, OR 97306                                                            x          $0.00     Class Action Claimant
Lindy Brooks                  10424 Brick Rd. SE, Turner, OR 97392                                                                x          $0.00     Class Action Claimant
Liz Brooks                    555 SW Ramsey Ave, Grants Pass, OR 97527                                                            x          $0.00     Class Action Claimant
Gerald Brown                  3639 River Rd., South Unit A, Salem, OR                                                             x          $0.00     Class Action Claimant
Russell Brown                 506 N. Mississippi Dr., Moses Lake, WA 98837                                                        x          $0.00     Class Action Claimant
Don Bryan (dsd)               c/o Randy Bryan 56040 Marshhawk Rd., Bend, OR 97707                                                 x          $0.00     Class Action Claimant
Jacob Buley (dsd)             c/o Heather Buley 21071 Hwy 126, Noti, OR 97461                                                     x          $0.00     Class Action Claimant
Michelle Burrell              PO Box 233, Hubbard, OR 97032                                                                       x          $0.00     Class Action Claimant
Alfred and Elsie Burrows      PO Box 592, Reedsport, OR 97467                                                                     x          $0.00     Class Action Claimant
Delpha Bush                   3003 N. Overlook Rd. Apt 7, Boise, ID 83704                                                         x          $0.00     Class Action Claimant
Shirley and Michael Cain      1110 SE Idaho Ave, Irrigon, OR 97844                                                                x          $0.00     Class Action Claimant
Michael Campbell              1955 Berry St. SE, Salem, OR 97302                                                                  x          $0.00     Class Action Claimant
Eluviel Velazquez Campos      10509 NE 10th St, Vancouver, WA 98664                                                               x          $0.00     Class Action Claimant
Debra Carns                   1150 Waller St. SE Apt 11, Salem OR 97302                                                           x          $0.00     Class Action Claimant
Ashley Carter                 1407 Park Ave. NE, Salem, OR 97301                                                                  x          $0.00     Class Action Claimant
Angel Castelan                5113 Silver Loop NE, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
Tamara Cavilee                PO Box 2013, Claremore, OK 74018                                                                    x          $0.00     Class Action Claimant
Edward Charlson               4490 Silverton Rd. # 157, Salem, OR 97305                                                           x          $0.00     Class Action Claimant
Donald Christensen            48450 SW Hebo Rd., Grand Ronde, OR 97347                                                            x          $0.00     Class Action Claimant
Marie Christensen             c/o Darlene Kosoff 4190 E. Mason Lake Dr. W., Grapeview, WA 98546                                   x          $0.00     Class Action Claimant
Alice Clack                   4882 Lancaster Dr. NE, Salem, OR                                                                    x          $0.00     Class Action Claimant
James Clack                   PO Box 1891, Prineville, OR 97754                                                                   x          $0.00     Class Action Claimant
Eugene Clampitt               5000 Pierce Rd. Sp #43, Bakersfield, CA 93308                                                       x          $0.00     Class Action Claimant
Allen Clark                   2478 Lansing Ave, Salem, OR 97301                                                                   x          $0.00     Class Action Claimant
Steven Clark                  2401 Central Ave, Sp #26, Canon City, CO 81212                                                      x          $0.00     Class Action Claimant
Jennifer Clawson‐Whitewater   1765 Capitol St. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Clayton Coats                 2815 Raleigh Ct. SE, Albany, OR 97322                                                               x          $0.00     Class Action Claimant
Leonard Collins               2280 Hoyt St. SE, Salem, OR 97302                                                                   x          $0.00     Class Action Claimant
Robert Comstock               4225 Hager St. SE, Salem, OR 97317                                                                  x          $0.00     Class Action Claimant
Valerie Coon                  c/o Dalton Bedient 4607 Nandale Dr. NE, Salem, OR 97305                                             x          $0.00     Class Action Claimant
Betty Crandall                5913 B St. SE, Turner, OR 97392                                                                     x          $0.00     Class Action Claimant
Alex and Janet Crook          6040 N. 21st Dr., Phoenix, AZ 85015                                                                 x          $0.00     Class Action Claimant
Ace (dsd) Cummings            c/o Sandra Christensen 2232 42nd Ave. Unit 115, Salem, OR 97317                                     x          $0.00     Class Action Claimant
Patty Cunningham              4514 Fir Dell Dr. SE, Salem, OR 97302                                                               x          $0.00     Class Action Claimant
Joyce Cupp                    28250 Andy Riggs Rd., Grand Ronde, OR 97347                                                         x          $0.00     Class Action Claimant
Yoshifumi Daikoku             1541 NE 100th St., Seattle, WA 98125                                                                x          $0.00     Class Action Claimant
Michael and Tammy Dan         23922 Old Hwy 30, Caldwell, ID 83607                                                                x          $0.00     Class Action Claimant
Jessica Darnell               PO Box 664, Siletz, OR 97380                                                                        x          $0.00     Class Action Claimant


                                                                                                                                               Attachment #5 to Schedule F
                                                                                                                                                               Page 1 of 5
                                    Case 19-60138-pcm11                        Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                  Case No. 19‐60138‐pcm11




                                                                                                                        Unliquidated
                                                                                                           Contingent


                                                                                                                                       Disputed
        Claimant Name                                             Address                                                                         ClaimAmt      Consideration


Gera Davis                         10903 South Hobart, Los Angeles, CA 90044                                                            x          $0.00     Class Action Claimant
John M. Davis                      PO Box 13881, Salem, OR 97309                                                                        x          $0.00     Class Action Claimant
Maurice and Rose Diane Deforge 1451 S. San Carla, Green Valley, AZ 85614                                                                x          $0.00     Class Action Claimant
Johnny Degood                      504 Kraus St, Clarksville, AR 72830                                                                  x          $0.00     Class Action Claimant
Anne Deller                        1801 Green St. Apt 3L, Harrisburg, PA 17102                                                          x          $0.00     Class Action Claimant
Jacob Dickson                      3755 Hawthorne Ave. NE, Apt 72, Salem, OR 97301                                                      x          $0.00     Class Action Claimant
Ted Diggs                          4490 Silverton Rd. NE #22, Salem, OR 97305                                                           x          $0.00     Class Action Claimant
Heather Doan                       3242 Autumn Chase Way NE Apt 202, Salem, OR 97305                                                    x          $0.00     Class Action Claimant
Philip Drain                       7493 Conifer Street NE, Salem, OR 97317                                                              x          $0.00     Class Action Claimant
Kellie Drake                       5306 Pike Ct S, Salem, OR 97306                                                                      x          $0.00     Class Action Claimant
Elbert Dugdale                     4882 Lancaster Dr. NE, Unit 72, Salem, OR 97305                                                      x          $0.00     Class Action Claimant
Vincent Edie                       7275 Rogue River Hwy, Lot 12                                                                         x          $0.00     Class Action Claimant
Annie Elkins                       695 Orchard Heights Rd. Apt 153, Salem, OR 97304                                                     x          $0.00     Class Action Claimant
Susie and Nathan Ellis             203 NE 5th Ave., Canby, OR 97013                                                                     x          $0.00     Class Action Claimant
Craig Elmore                       3606 Homedale, Klamath Falls, OR 97603                                                               x          $0.00     Class Action Claimant
Janet Engle                        PO Box 323, Jacksonville, OR 97530                                                                   x          $0.00     Class Action Claimant
Larry Ericksen                     1524 N 125W, Sunset, UT 84015                                                                        x          $0.00     Class Action Claimant
Lowell Erickson                    33775 Oakville Rd. SW, Sp 100, Albany, OR 97321                                                      x          $0.00     Class Action Claimant
Judy Fehrlen                       c/o Kelly's Care Home 444 63rd, Salem, OR 97317                                                      x          $0.00     Class Action Claimant
Michael Gene Fisher                800 S. State St., Sp. 145, Sutherlin, OR 97479                                                       x          $0.00     Class Action Claimant
Russell Fisher                     3641 Rockwood Park Ct. NE, Salem, OR 97305                                                           x          $0.00     Class Action Claimant
William Forester                   4730 Auburn Rd. NE #115                                                                              x          $0.00     Class Action Claimant
Duenna Francis                     Po Box 858 Gilchrist, OR 97737                                                                       x          $0.00     Class Action Claimant
Rick Frum                          5422 Portland Rd. NE #68, Salem, OR 97305                                                            x          $0.00     Class Action Claimant
Angeline Frye                      1375 Mill St., #B318, Reno, NV 89502                                                                 x          $0.00     Class Action Claimant
James Frye                         4490 Silverton Rd. NE # 21, Salem, OR 97305                                                          x          $0.00     Class Action Claimant
Richard Garrison                   3240 Pringle Rd. SE #20, Salem, OR 97302                                                             x          $0.00     Class Action Claimant
John P.  Gatchet                   832 Gardiner Beach Rd, Sequim, WA 98382                                                              x          $0.00     Class Action Claimant
Aaron Gibson                       4202 Riverdale Rd. SE, Salem, OR 97302                                                               x          $0.00     Class Action Claimant
Gail Gladwill                      16165 Kings Grade Rd, Newberg, OR 97132                                                              x          $0.00     Class Action Claimant
David Goldblatt                    811 S. Water St, Apt #9, Silverton, OR 97381                                                         x          $0.00     Class Action Claimant
Arnulfo Gonzales                   1795 Cottage St. SE, Apt 1, Salem, OR 97302                                                          x          $0.00     Class Action Claimant
Jesus Gonzales                     4871 Saunter Loop NE, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
Vonnie Goodin                      11545 Burlwood Dr., La Pine, OR 97739                                                                x          $0.00     Class Action Claimant
Annie Goodson                      949 Old River Road # D‐1, Friendsville, MD 21531                                                     x          $0.00     Class Action Claimant
John A.  Graham                    PO Box 13896, Salem, OR 97309                                                                        x          $0.00     Class Action Claimant
Rick Graham                        6986 Edith Ave. NE, Salem, OR 97305                                                                  x          $0.00     Class Action Claimant
Scott Gray                         4425 Campbell Dr., Salem, OR 97317                                                                   x          $0.00     Class Action Claimant
Michelle Grimes                    5096 Auburn Rd. NE, Salem, OR 97317                                                                  x          $0.00     Class Action Claimant
Eliberto Guajardo                  PO Box 541, Murphy, OR 97573                                                                         x          $0.00     Class Action Claimant
Naomi Guajardo                     2936 N. 39 St., #102, Phoenix, AZ 85018                                                              x          $0.00     Class Action Claimant
Michael Hager                      244 E. Elbridge St., Meridian, ID 83646                                                              x          $0.00     Class Action Claimant
Robin Hahn                         724 Walnut St., Lebanon, OR 97355                                                                    x          $0.00     Class Action Claimant
Lillian  Hamilton                  3838 Hawthorne Ave. NE, Salem, OR 97301                                                              x          $0.00     Class Action Claimant
Melvin Harlow                      11940 SE Ash St. #103, Portland, OR 97216                                                            x          $0.00     Class Action Claimant
Kerry  Harris                      3711 E. Main St. Gatesville, TX 76528                                                                x          $0.00     Class Action Claimant
Harold Harstad                     4943 Suzanne Lea St. SE, Salem, OR 97302                                                             x          $0.00     Class Action Claimant
Christian Hatchell & Heidi Jackman 4645 Swegle Rd. NE, Salem OR 97301                                                                   x          $0.00     Class Action Claimant
Loren and Gennise Hathaway         PO Box 451, Montesano, WA 98563                                                                      x          $0.00     Class Action Claimant
Larry Hatlestad                    1443 30th Ave. NE, Salem, OR 97301                                                                   x          $0.00     Class Action Claimant
Jim Hawkins                        4490 Silverton Rd. NE #95, Salem, OR 97305                                                           x          $0.00     Class Action Claimant
John F. Hawkins                    496 5th St., Fallscity, OR 97344                                                                     x          $0.00     Class Action Claimant
Pamela Hayes                       11828 Highway 201 S., Mountain Home, AR 72653                                                        x          $0.00     Class Action Claimant
Carl Headrick                      167 Macedonia Rd., San Acacia, NM 87831                                                              x          $0.00     Class Action Claimant
Randy Heitz                        26084 Kentia Palm Dr., Homeland, CA 92548                                                            x          $0.00     Class Action Claimant
Wayne Hendricks                    PO Box 18301, Salem, OR 97305                                                                        x          $0.00     Class Action Claimant
Susan Hinds                        PO Box 7993, Salem, OR 97303                                                                         x          $0.00     Class Action Claimant
Thomas & Frances Holland           PO Box 720, Dunnigan, CA 95937                                                                       x          $0.00     Class Action Claimant
Jack S Howard                      5341 14th Pl. S                                                                                      x          $0.00     Class Action Claimant
Trystin Howell                     1200 Clark Lane, Horseshoe Bend, AR, 72512                                                           x          $0.00     Class Action Claimant
Mark Hubble                        2009 Cedar St., LaGrande, OR 97850                                                                   x          $0.00     Class Action Claimant
Christopher Hunter                 4475 Lone Oak Rd. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Tim Husted                         4490 Silverton Rd. NE #118, Salem, OR 97305                                                          x          $0.00     Class Action Claimant
Patrick Inman (dsd)                c/o Daniel Roberts 6995 SW Nyberg St. Apt X302, Tualatin, OR 97062                                   x          $0.00     Class Action Claimant
Raymond Jackson                    10141 SE 22nd Ter., Webster, FL 33597                                                                x          $0.00     Class Action Claimant
Thomas Jackson                     1306 13th St. Apt 3, Aurora, NE 68818                                                                x          $0.00     Class Action Claimant
Martin Jacobs                      2740 NE Elaine Dr., McMinnville, OR 97128                                                            x          $0.00     Class Action Claimant
Jason James                        992 Leona Ln. S, Salem, OR 97302                                                                     x          $0.00     Class Action Claimant


                                                                                                                                                     Attachment #5 to Schedule F
                                                                                                                                                                     Page 2 of 5
                                        Case 19-60138-pcm11                          Doc 89             Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                           Case No. 19‐60138‐pcm11




                                                                                                                 Unliquidated
                                                                                                    Contingent


                                                                                                                                Disputed
        Claimant Name                                         Address                                                                      ClaimAmt      Consideration


Matthew Jarman                 131 Birch Dr., Kalispell, MT 59901                                                                x          $0.00     Class Action Claimant
Donald Jennings (dsd)          c/o Marion Jennings 1492 Whitecloud Ct SE, Salem, OR 97317                                        x          $0.00     Class Action Claimant
Evelyn and Robert Jenson       2126 NW Despain Ave, Pendleton, OR 97801                                                          x          $0.00     Class Action Claimant
James Johnson                  4915 Swegel Rd. NE Unit 56, Salem, OR 97301                                                       x          $0.00     Class Action Claimant
Sam Johnson                    3454 Chiefs Ct. NE, Salem, OR 97305                                                               x          $0.00     Class Action Claimant
Cindy Joiner                   HC 61 Box 48, Ramah, NM 87321                                                                     x          $0.00     Class Action Claimant
James Jolly                    1865 Market St. NE, Salem, OR 97301                                                               x          $0.00     Class Action Claimant
Bruce & Linda Jones            2232 42nd Ave. SE #408, Salem, OR 97317                                                           x          $0.00     Class Action Claimant
Chris Jones                    15803 NE 4th Circle, Vancouver, WA 98684                                                          x          $0.00     Class Action Claimant
Sonja Jordan‐Heath             4126 Arnold St. NE, Keizer, OR 97303                                                              x          $0.00     Class Action Claimant
Steven Karnes (dsd)            c/o Rebecca Karnes 10720 Vancil Rd. SE Apt D104, Yelm, WA 98597                                   x          $0.00     Class Action Claimant
Steven Karnes (dsd)            c/o Robert Karnes 948 Salamander Rd. SE, Jefferson, OR 97352                                      x          $0.00     Class Action Claimant
Ryan Keim                      PO Box 301, Stayton, OR 97383                                                                     x          $0.00     Class Action Claimant
Jill Kelly                     128 Menlo Park Dr., Belleville, MI 48111                                                          x          $0.00     Class Action Claimant
Bruce Kepford                  6601 Brooklake Rd. NE, Salem, OR 97305                                                            x          $0.00     Class Action Claimant
Shelli and Anthony Kern        3485 Neef Ave. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Colby and Danielle Klinger     9300 SE Starr Quarry Rd., Amity, OR 97101                                                         x          $0.00     Class Action Claimant
Shanon Korb                    620 Davis Street #47, Rio Dell, CA 95562                                                          x          $0.00     Class Action Claimant
John Kurczewski                235 S. Maine St. #44, Fallon, NV 89406                                                            x          $0.00     Class Action Claimant
Joseph Kurtz                   777 Stanton Blvd #6322971, Ontario, OR 97914                                                      x          $0.00     Class Action Claimant
Rachelle Lagerwey              446 W Wiser Lk Rd., Ferndale, WA 98248                                                            x          $0.00     Class Action Claimant
Karin Lally                    806 French Street, Yreka, CA 96097                                                                x          $0.00     Class Action Claimant
Lori Landrum                   785 41st Place NE, Salem, OR 97301                                                                x          $0.00     Class Action Claimant
James Lane                     806 Rural Ave. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Steve Lane                     4490 Silverton Rd. NE #15, Salem, OR 97305                                                        x          $0.00     Class Action Claimant
Nathan Lankford                5324 E. Aspen Street, Wasilla, AK 99654                                                           x          $0.00     Class Action Claimant
Lee and Erma Larson            612 Wagon Rd. Dr SE, Salem, OR 97317                                                              x          $0.00     Class Action Claimant
Jimmy Latta                    1932 Crandall Way, Paradise, CA 95969                                                             x          $0.00     Class Action Claimant
Tabitha Leaf                   44400 SE Tuckridge Rd., Sandy, OR 97055                                                           x          $0.00     Class Action Claimant
Lute T Ledesma                 365 McGilchrist St. SE, Salem, OR 97302                                                           x          $0.00     Class Action Claimant
Tae Lee                        410 1/2 Clinton Ave., Lancaster, SC 29720                                                         x          $0.00     Class Action Claimant
April Legler                   785 41st Pl NE, Salem, OR 97301                                                                   x          $0.00     Class Action Claimant
Frank and Shirley Lent         5355 River Rd. N. #84, Keizer, OR 97303                                                           x          $0.00     Class Action Claimant
Morris Lipchitz                1321 SW Pioneer Dr., Willamina, OR 97396                                                          x          $0.00     Class Action Claimant
Gerald Lisonbee                4733 Portland Rd. NE #18, Salem, OR 97305                                                         x          $0.00     Class Action Claimant
Herman Lofton                  PO Box 18634, Salem, OR 97305                                                                     x          $0.00     Class Action Claimant
John Longoria                  9520 43rd St. Ct W 9520 D, University Place, WA 98466                                             x          $0.00     Class Action Claimant
Christina Louthan              589 Greenwood Dr. NE #41, Keizer, OR 97303                                                        x          $0.00     Class Action Claimant
Kathy Loveless                 220 S. Ijams St., Apt 203, Garrett, IN 46738                                                      x          $0.00     Class Action Claimant
Phyllis Lucas                  2651 Emogene St., Mobile, AL 36606                                                                x          $0.00     Class Action Claimant
Dominic Luebbers               1536 Wallace Rd. #218, Salem, OR 97304                                                            x          $0.00     Class Action Claimant
Donna Lyman                    5809 S. 42nd Pl., Phoenix, AZ 85040                                                               x          $0.00     Class Action Claimant
Ronald Malone                  375 Fairview Ave. SE Apt 303, Salem, OR 97302                                                     x          $0.00     Class Action Claimant
Marsha Marshall                18653 Vantura Blvd. #560, Tarzana, CA 91356                                                       x          $0.00     Class Action Claimant
Don Martin                     4716 Amber St. NE, Salem, OR 97301                                                                x          $0.00     Class Action Claimant
Frank Martirano                2065 Nomad Ct. SE, Salem, OR 97306                                                                x          $0.00     Class Action Claimant
David Maxwell                  29856 Santiam Terrace Rd., Lebanon, OR 97355                                                      x          $0.00     Class Action Claimant
Dale L. McAllister             21190 Swedetown Rd., Clatskanie, OR 97016                                                         x          $0.00     Class Action Claimant
Dusty McAllister               PO Box 461, Longeview, WA 98632                                                                   x          $0.00     Class Action Claimant
Michael McColly                370 Church St. SE, Apt 8E, Salem OR 97301                                                         x          $0.00     Class Action Claimant
Ron McDowell (dsd)             c/o Dawn McDowell 2301 Sheridan Dr., Vancouver, WA 98661                                          x          $0.00     Class Action Claimant
Ron McDowell (dsd)             c/o Donn Guest 1007 W. Iris Ave, Visalia, CA 93277                                                x          $0.00     Class Action Claimant
Steve McMillian                2748 Bayview Rd, Branchville, SC 29432                                                            x          $0.00     Class Action Claimant
Malcolm Mespalt                3425 Neef Ave. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Karen Meyer                    6024 Silverton Rd. NE, Salem, OR 97305                                                            x          $0.00     Class Action Claimant
Deborah Millar                 612 N. Cascade Dr. #86, Woodburn, OR 97071                                                        x          $0.00     Class Action Claimant
Kirk Miller                    108 Crossing Pointe Ct., Frederick, MD 21702                                                      x          $0.00     Class Action Claimant
Richard and Sheryl Miltimore   595 E. Washington St., Stayton, OR 97383                                                          x          $0.00     Class Action Claimant
Jack and Frances Mitchell      623 Tierra Dr. NE, Salem, OR 97301                                                                x          $0.00     Class Action Claimant
Charro Moe                     3214 Comber Ct NE, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
April & Frank Moore            PO Box 656 The Dalles, OR 97058                                                                   x          $0.00     Class Action Claimant
Robert Moore                   1927 Salem Dallas Hwy NW, Apt 12, Salem, OR 97304                                                 x          $0.00     Class Action Claimant
Gary Morris                    4776 Whitman Cir NE, Salem, OR 97305                                                              x          $0.00     Class Action Claimant
Rocky Moxley                   2550 14th Ave. SE #39, Albany, OR 97322                                                           x          $0.00     Class Action Claimant
Ramon Moyer                    3242 SE Floss St., Milwaukie, OR 97222                                                            x          $0.00     Class Action Claimant
Julie Mueller                  1113 Hines St. SE, Salem, OR 97302                                                                x          $0.00     Class Action Claimant
Leah Myers                     2153 E 10th St. Apt 12, Florence, OR 97439                                                        x          $0.00     Class Action Claimant
David and Karen Neal           775 Denver Pl NE, Salem, OR 97301                                                                 x          $0.00     Class Action Claimant


                                                                                                                                              Attachment #5 to Schedule F
                                                                                                                                                              Page 3 of 5
                                     Case 19-60138-pcm11                        Doc 89           Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                      Case No. 19‐60138‐pcm11




                                                                                                                            Unliquidated
                                                                                                               Contingent


                                                                                                                                           Disputed
        Claimant Name                                               Address                                                                           ClaimAmt      Consideration


David Nelson                        101 Edwards Rd. S. Unit #14, Monmouth, OR 97361                                                         x          $0.00     Class Action Claimant
Tyler Nelson                        3525 Winola S. Salem, OR 97302                                                                          x          $0.00     Class Action Claimant
Gloria Nichols                      5863 Village View Ct SE, Aumsville, OR 97325                                                            x          $0.00     Class Action Claimant
Linda Nichols                       1524 East Park Ave. NE, Salem, OR 97301                                                                 x          $0.00     Class Action Claimant
Richard & Heather Noble             4490 Silverton Rd. NE #40, Salem, OR 97305                                                              x          $0.00     Class Action Claimant
Cheryl (dsd) Nolan                  c/o Christopher Nolan SID #13205841, Oregon State Correctional Inst., 3405 Deer Par                     x          $0.00     Class Action Claimant
Cheryl (dsd) Nolan                  c/o Gary Nolan 1348 Lee St. SE Salem, OR 97302                                                          x          $0.00     Class Action Claimant
Beverly & George O'Brien            59075 Upper Imnaha Road, Imnaha, OR 97842                                                               x          $0.00     Class Action Claimant
Ray Ogbin                           548 Clasade Dr., Eubank, KY 42567                                                                       x          $0.00     Class Action Claimant
Jose Ornelas‐Dominguez              4735 Avens Ave. NE, Salem, OR 97301                                                                     x          $0.00     Class Action Claimant
Debra Osborne                       211 Lewis St., Silverton, OR 97381                                                                      x          $0.00     Class Action Claimant
Heather Palmer                      2165 Bellevue St. SE, Salem, OR 97301                                                                   x          $0.00     Class Action Claimant
Tommy & Norma Palmer                4490 Silverton Rd. NE #98, Salem, OR 97305                                                              x          $0.00     Class Action Claimant
Paul Paquin                         2165 Bellvue St. SE, Salem, OR  97301                                                                   x          $0.00     Class Action Claimant
Kristine Parrott‐Sadler             PO Box 554, Fossil, OR 97830                                                                            x          $0.00     Class Action Claimant
Charles and Peggy Payton            43956 Old Wingville Rd., Baker City, OR 97814                                                           x          $0.00     Class Action Claimant
Brian Pilkenton                     4409 Bren Loop NE, Salem, OR 97305                                                                      x          $0.00     Class Action Claimant
Clarence Porter                     341 NW 2nd St. #184, Lawton, OK 73807                                                                   x          $0.00     Class Action Claimant
Gordon Prentiss                     702‐260 Richmond Rd. E, Susanville, CA 96130                                                            x          $0.00     Class Action Claimant
Robert Prewett                      2931 Elmira Road, Eugene, OR 97402                                                                      x          $0.00     Class Action Claimant
Kevin Pulver                        1370 Ferry St. SE, Salem, OR 97301                                                                      x          $0.00     Class Action Claimant
Deborah and Douglas Quintall        4433 Durbin Ave. SE, Salem, OR 97317                                                                    x          $0.00     Class Action Claimant
Daniel  Reeves                      1840 24th St., Salem, OR 97301                                                                          x          $0.00     Class Action Claimant
Kenneth Reid                        PO Box 644, Amity, OR 97101                                                                             x          $0.00     Class Action Claimant
George Reitzer                      559 21st NE, Salem, OR                                                                                  x          $0.00     Class Action Claimant
Coquille Rex                        710 27th St. NW, Corvallis, OR 97330                                                                    x          $0.00     Class Action Claimant
Michelle Reyes                      19891 Summit Hwy, Blodgett, OR 97326                                                                    x          $0.00     Class Action Claimant
Lakosta Richter                     PO Box 381, Bronx, NY 10459                                                                             x          $0.00     Class Action Claimant
Larry Riggs                         4628 Sesame St, Salem, OR 97305                                                                         x          $0.00     Class Action Claimant
Diana Riley                         2330 East Gate Rd. Sp #9, Prescott, AZ 86301                                                            x          $0.00     Class Action Claimant
Lisa Riley                          9833 Main St., Ozawkie, KS 66070                                                                        x          $0.00     Class Action Claimant
Gary Rizzotto                       830 N. Main St. Unit 60, Mt. Angel, OR 97362                                                            x          $0.00     Class Action Claimant
Sherry Roberts                      865 E. St., Independence, OR 97351                                                                      x          $0.00     Class Action Claimant
Darin Robertson                     1164 Madison St. NE, Salem, OR 97301                                                                    x          $0.00     Class Action Claimant
Veron Robinson                      3953 Seneca Ave. SE, Salem, OR 97302                                                                    x          $0.00     Class Action Claimant
Tina Rogers                         PO Box 1439, Albany, OR 97321                                                                           x          $0.00     Class Action Claimant
Rollie Romp                         PO Box 17921 Salem, OR 97305                                                                            x          $0.00     Class Action Claimant
Wendianne Rook                      43798 McKenzie Highway, Leaburg, OR 97489                                                               x          $0.00     Class Action Claimant
Sheila Runkle                       1778 SE Holman Ave., Dallas, OR 97338                                                                   x          $0.00     Class Action Claimant
Thomas Sadler                       PO Box 554, Fossil, OR 97830                                                                            x          $0.00     Class Action Claimant
David & Kaweheonalani Schlenker     2122 S. Stanford St., Nampa, ID 83686                                                                   x          $0.00     Class Action Claimant
James Schmuck                       3520 Miramar Dr., Las Vegas, NV 89108                                                                   x          $0.00     Class Action Claimant
Roxie Schunke                       4490 Silverton Rd. NE #69, Salem, OR 97305                                                              x          $0.00     Class Action Claimant
Tamara Scott                        PO Box 572, Depoe Bay, OR 97341                                                                         x          $0.00     Class Action Claimant
Sherry Seaman (dsd)                 c/o Treva Krueger 2500 Stonebridge, Mt. Vernon, WA 98273                                                x          $0.00     Class Action Claimant
Burt Leroy Search                   17115 Faun Lane, LaPine, OR 97739                                                                       x          $0.00     Class Action Claimant
Patrick Winfred Shaw                4490 Silverton Rd. NE #115, Salem, OR 97305                                                             x          $0.00     Class Action Claimant
Jim and Cindy Shellenberger         929 Chickadee Ct NE, Salem, OR 97301                                                                    x          $0.00     Class Action Claimant
Lonny Simmons                       2495 Hyde St. SE, Salem, OR 97301                                                                       x          $0.00     Class Action Claimant
Trevor Smiley                       3434 Kinsrow Ave. #141V, Eugene, OR 97401                                                               x          $0.00     Class Action Claimant
Cathryn Smith                       2124 W. Wood Dr. Phoenix, AZ 85029                                                                      x          $0.00     Class Action Claimant
Larry Smith                         4490 Silverton Rd. NE #20, Salem, OR                                                                    x          $0.00     Class Action Claimant
Robin Smith                         308 SE Needham St., Dallas, OR 97338                                                                    x          $0.00     Class Action Claimant
Gail Solberg                        14857 SE Jefferson Hwy 99E, Jefferson, OR 97352                                                         x          $0.00     Class Action Claimant
Virginia Sowa (dsd)                 c/o Jennifer Moretz 2820 Fort Hill Ave. NW, Salem, OR 97304                                             x          $0.00     Class Action Claimant
Jeremiah Speer                      2301 Druid Dr., N. Chesterfield, VA 23235                                                               x          $0.00     Class Action Claimant
Bobby Springer                      3149 7th Pl NE Apt 238, Salem, OR 97303                                                                 x          $0.00     Class Action Claimant
Krysten St. Arnold                  214 Willamette Ave., Medford, OR 97504                                                                  x          $0.00     Class Action Claimant
Christopher and Christina Stahler   4455 Silverton Rd. NE, Salem, OR 97305                                                                  x          $0.00     Class Action Claimant
Heather Stanley                     870 Rosemont Ave. NW, Salem, OR 97304                                                                   x          $0.00     Class Action Claimant
Mike Stanley                        3010 Phyllis St. NE #32, Salem, OR 97305                                                                x          $0.00     Class Action Claimant
Debra Stava                         3437 Hawthorne Ave. NE #20, Salem, OR 97301                                                             x          $0.00     Class Action Claimant
Judy and Kenneth Stepp              4185 Barnhart Rd., Dallas, OR 97338                                                                     x          $0.00     Class Action Claimant
Martha Stevens                      1165 Chemeketa St. NE #101, Salem, OR 97301                                                             x          $0.00     Class Action Claimant
Susan Stoehr                        PO Box 447, Canby, OR 97013                                                                             x          $0.00     Class Action Claimant
David Straw                         111 Whitson Lane, Myrtle Creek, OR 97457                                                                x          $0.00     Class Action Claimant
Karen Streeter                      2155 Robins Lane SE #41, Salem, OR 97306                                                                x          $0.00     Class Action Claimant
Kenneth Streeter (dsd)              c/o Terrie Streeter 464 Lonebrook Ct SE, Salem, OR 97302                                                x          $0.00     Class Action Claimant


                                                                                                                                                         Attachment #5 to Schedule F
                                                                                                                                                                         Page 4 of 5
                                          Case 19-60138-pcm11                          Doc 89           Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                        Case No. 19‐60138‐pcm11




                                                                                                              Unliquidated
                                                                                                 Contingent


                                                                                                                             Disputed
        Claimant Name                                          Address                                                                  ClaimAmt      Consideration


Birdie Strickland              1114 East Lancaster Blvd., Lancaster, CA 93535                                                 x          $0.00     Class Action Claimant
Gene Stuck                     512 Cobblestone Ct., Roseville, CA 95747                                                       x          $0.00     Class Action Claimant
Delores Sullivan               1935 Salem‐Dallas Hwy NW #12, Salem, OR 97304                                                  x          $0.00     Class Action Claimant
Pamela J Sweet                 1079 23rd St. SE, Salem, OR 97301                                                              x          $0.00     Class Action Claimant
Michael J Tanner               605 McNary Ave. NW                                                                             x          $0.00     Class Action Claimant
Melanie Tate                   1291 D. St. NE, Salem, OR 97301                                                                x          $0.00     Class Action Claimant
Dennis (dsd) Tedesco           c/o Susan Tedesco 30415 Santiam River Rd., Lebanon, OR 97355                                   x          $0.00     Class Action Claimant
David Temple                   1696 Yosemite St. E, Monmouth, OR 97361                                                        x          $0.00     Class Action Claimant
Kevin and Bonny Tewey          37665 Mountain View Dr., Winnemucca, NV 89445                                                  x          $0.00     Class Action Claimant
Jim Thacker                    1855 Dearborn Ave. NE, Keizer, OR 97303                                                        x          $0.00     Class Action Claimant
Alan Tiedeman                  PO Box 20291 Keizer, OR 97307                                                                  x          $0.00     Class Action Claimant
Arlene Trujillo                5121 Copper Creek Loop NE, Salem, OR 97305                                                     x          $0.00     Class Action Claimant
Chad Tucker                    4746 Pennsylvania Ave. SE, Salem, OR 97317                                                     x          $0.00     Class Action Claimant
Angela & Michael Tull‐Fowler   331 Lone Oaks Loop, Silverton, OR 97381                                                        x          $0.00     Class Action Claimant
Ken Vacher                     PO Box 630, Kihei, HI 96753                                                                    x          $0.00     Class Action Claimant
Don and Peggy VanDyke          203 N Kcid Rd, Caldwell, ID 83605                                                              x          $0.00     Class Action Claimant
Conrado Vasquez                2322 Northgate Ave. NE, Salem, OR 97301                                                        x          $0.00     Class Action Claimant
Alberto Vazquez                6510 Silverton Rd. NE, Salem, OR 97305                                                         x          $0.00     Class Action Claimant
Patricia Veach (dsd)           c/o Barbara DuChene 1703 Panorama Dr., Medford, OR 97504                                       x          $0.00     Class Action Claimant
David Vice                     827 E. Queen Ave. Spokane, WA                                                                  x          $0.00     Class Action Claimant
Dawn Vinogradoff               3824 Partridge Ln. NE, Keizer, OR 97303                                                        x          $0.00     Class Action Claimant
Dennis and Marilyn Vorderstrasse
                               1885 Cottage St. NE, Salem, OR 97301                                                           x          $0.00     Class Action Claimant
Deborah A Wall                 4490 Silverton Rd. NE #134, Salem, OR 97305                                                    x          $0.00     Class Action Claimant
Beverly and Anthony Walls      215 SE Fir Villa Rd., Dallas, OR 97338                                                         x          $0.00     Class Action Claimant
Bud and Ginny Waterman         5975 Trail Ave. NE #104, Keizer, OR 97303                                                      x          $0.00     Class Action Claimant
Myrna Watson                   3362 Sunny View Rd. NE #8, Salem, OR                                                           x          $0.00     Class Action Claimant
Tiffany Watson                 3408 Turner Rd. SE, Salem, OR 97302                                                            x          $0.00     Class Action Claimant
Norma White                    5422 Portland Rd. NE #106D, Salem, OR 97305                                                    x          $0.00     Class Action Claimant
Ann Michelle Williams          1145 Nebraska Ave. NE, Salem, OR 97301                                                         x          $0.00     Class Action Claimant
Arland Williams                3258 North Duane Way, Boise, ID 83713                                                          x          $0.00     Class Action Claimant
Roger C Williamson             4490 Silverton Rd. NE #51, Salem, OR 97305                                                     x          $0.00     Class Action Claimant
Dafni Willis                   6768 Carribean Lane, Apt B, Louisville, KY 40219                                               x          $0.00     Class Action Claimant
Gerald Willis                  323 Eola Dr. NW, Salem, OR 97304                                                               x          $0.00     Class Action Claimant
Paul Wilson                    50561 State Hwy 14, Stevenson, WA 98648                                                        x          $0.00     Class Action Claimant
Ronald Wilson                  4002 Aden Pl NE, Salem, OR 97305                                                               x          $0.00     Class Action Claimant
Sara Wilson                    80116 Hwy 99 N. Space 62, Cottage Grove, OR 97424                                              x          $0.00     Class Action Claimant
Sherry Wilson                  820 N. 4th St., Aumsville, OR 97325                                                            x          $0.00     Class Action Claimant
Nancy Windham                  1427 Shady Ln. NE, Keizer, OR 97303                                                            x          $0.00     Class Action Claimant
Kevin and Kelly Winkle         1324 W. Ida St., Stayton, OR 97383                                                             x          $0.00     Class Action Claimant
Alyssa L. Wise                 628 N. Bear Creek Rd., Otis, OR 97368                                                          x          $0.00     Class Action Claimant
Jeri Wolf                      4785 Bonanza Dr NE, Salem, OR 97305                                                            x          $0.00     Class Action Claimant
Nancy Wolf                     PO Box 529, Yachats, OR 97498                                                                  x          $0.00     Class Action Claimant
Gordon and Lahoma Wolfe (dsd)  c/o Annette Ernst 9514 Broadacres Rd. NE, Hubbard, OR 97032                                    x          $0.00     Class Action Claimant
Craig and Rebecca Wooldridge   200 Church Box 5, Space 8                                                                      x          $0.00     Class Action Claimant
George Wright                  3043 Hollyridge Lp NE, Salem, OR 97305                                                         x          $0.00     Class Action Claimant
Valerie Wright                 2457 State St. D, Salem, OR 97301                                                              x          $0.00     Class Action Claimant
Henry Wrolson                  1393 Lydia Ave. N., Keizer, OR 97303                                                           x          $0.00     Class Action Claimant
Mary Dee Yoder                 3851 E. Alsea Hwy #15, Waldport, OR 97394                                                      x          $0.00     Class Action Claimant
Doug Young                     PO Box 136, Chattarey, WA 99003                                                                x          $0.00     Class Action Claimant




                                                                                                                                           Attachment #5 to Schedule F
                                                                                                                                                           Page 5 of 5
                                      Case 19-60138-pcm11                       Doc 89        Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                                 Case No. 19‐60138‐pcm11




                                                                                                             Unliquidated
                                                                                                Contingent


                                                                                                                            Disputed
                                                                                                                                       Judgmement 
                Claimant Name                                Address                                                                                 ClaimAmt       Consideration
                                                                                                                                           Amt

Patrick Winfred Shaw                 4490 Silverton Rd. NE #115, Salem, OR 97305                                             x         $125,110.00     $0.00    Class Action Judgment 

Steve Lane                           4490 Silverton Rd. NE #15, Salem, OR 97305                                              x         $121,070.00     $0.00    Class Action Judgment 

Larry Smith                          4490 Silverton Rd. NE #20, Salem, OR                                                    x         $117,820.00     $0.00    Class Action Judgment 

Roger C Williamson                   4490 Silverton Rd. NE #51, Salem, OR 97305                                              x         $114,770.00     $0.00    Class Action Judgment 

Don and Peggy VanDyke                203 N Kcid Rd, Caldwell, ID 83605                                                       x         $114,510.00     $0.00    Class Action Judgment 

Deborah A Wall                       4490 Silverton Rd. NE #134, Salem, OR 97305                                             x         $107,840.00     $0.00    Class Action Judgment 

Ted Diggs                            4490 Silverton Rd. NE #22, Salem, OR 97305                                              x         $107,030.00     $0.00    Class Action Judgment 

Gordon Prentiss                      702‐260 Richmond Rd. E, Susanville, CA 96130                                            x         $106,430.00     $0.00    Class Action Judgment 

Tommy & Norma Palmer                 4490 Silverton Rd. NE #98, Salem, OR 97305                                              x         $94,340.00      $0.00    Class Action Judgment 

Christian Hatchell & Heidi Jackman   4645 Swegle Rd. NE, Salem OR 97301                                                      x         $91,240.00      $0.00    Class Action Judgment 

Lute T Ledesma                       365 McGilchrist St. SE, Salem, OR 97302                                                 x         $87,360.00      $0.00    Class Action Judgment 

Richard & Heather Noble              4490 Silverton Rd. NE #40, Salem, OR 97305                                              x         $86,740.00      $0.00    Class Action Judgment 

Edward Charlson                      4490 Silverton Rd. # 157, Salem, OR 97305                                               x         $86,000.00      $0.00    Class Action Judgment 

Angeline Frye                        1375 Mill St., #B318, Reno, NV 89502                                                    x         $85,110.00      $0.00    Class Action Judgment 

Tim Husted                           4490 Silverton Rd. NE #118, Salem, OR 97305                                             x         $84,890.00      $0.00    Class Action Judgment 

Dale L. McAllister                   21190 Swedetown Rd., Clatskanie, OR 97016                                               x         $83,580.00      $0.00    Class Action Judgment 

Deborah and Douglas Quintall         4433 Durbin Ave. SE, Salem, OR 97317                                                    x         $69,270.00      $0.00    Class Action Judgment 

John A.  Graham                      PO Box 13896, Salem, OR 97309                                                           x         $68,310.00      $0.00    Class Action Judgment 

Sherry Seaman (dsd)                  c/o Treva Krueger 2500 Stonebridge, Mt. Vernon, WA 98273                                x         $66,340.00      $0.00    Class Action Judgment 

Arland Williams                      3258 North Duane Way, Boise, ID 83713                                                   x         $59,260.00      $0.00    Class Action Judgment 

Roxie Schunke                        4490 Silverton Rd. NE #69, Salem, OR 97305                                              x         $58,440.00      $0.00    Class Action Judgment 

Michael J Tanner                     605 McNary Ave. NW                                                                      x         $52,380.00      $0.00    Class Action Judgment 

Ronald Malone                        375 Fairview Ave. SE Apt 303, Salem, OR 97302                                           x         $50,310.00      $0.00    Class Action Judgment 

Kevin and Kelly Winkle               1324 W. Ida St., Stayton, OR 97383                                                      x         $48,360.00      $0.00    Class Action Judgment 

Richard and Sheryl Miltimore         595 E. Washington St., Stayton, OR 97383                                                x         $47,270.00      $0.00    Class Action Judgment 

Doug Young                           PO Box 136, Chattarey, WA 99003                                                         x         $45,530.00      $0.00    Class Action Judgment 

Rick Frum                            5422 Portland Rd. NE #68, Salem, OR 97305                                               x         $44,880.00      $0.00    Class Action Judgment 

Scott Gray                           4425 Campbell Dr., Salem, OR 97317                                                      x         $44,020.00      $0.00    Class Action Judgment 

Malcolm Mespalt                      3425 Neef Ave. SE, Salem, OR 97302                                                      x         $43,880.00      $0.00    Class Action Judgment 

Kevin J. Potthoff                    8050 Heron St. NE, Salem OR 97305                                                       x         $43,250.00      $0.00    Class Action Judgment 

Jose Ornelas‐Dominguez               4735 Avens Ave. NE, Salem, OR 97301                                                     x         $40,200.00      $0.00    Class Action Judgment 

Robin Hahn                           724 Walnut St., Lebanon, OR 97355                                                       x         $38,730.00      $0.00    Class Action Judgment 

Donald Christensen                   48450 SW Hebo Rd., Grand Ronde, OR 97347                                                x         $37,600.00      $0.00    Class Action Judgment 

Robert Prewett                       2931 Elmira Road, Eugene, OR 97402                                                      x         $37,490.00      $0.00    Class Action Judgment 

Joyce Cupp                           28250 Andy Riggs Rd., Grand Ronde, OR 97347                                             x         $33,980.00      $0.00    Class Action Judgment 

Susan Stoehr                         PO Box 447, Canby, OR 97013                                                             x         $33,000.00      $0.00    Class Action Judgment 

Jason James                          992 Leona Ln. S, Salem, OR 97302                                                        x         $32,600.00      $0.00    Class Action Judgment 

Sherry Roberts                       865 E. St., Independence, OR 97351                                                      x         $32,230.00      $0.00    Class Action Judgment 



                                                                                                                                                     Attachment #6 to Schedule F
                                                                                                                                                                     Page 1 of 8
                                     Case 19-60138-pcm11                             Doc 89                      Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                         Case No. 19‐60138‐pcm11




                                                                                                     Unliquidated
                                                                                        Contingent


                                                                                                                    Disputed
                                                                                                                               Judgmement 
               Claimant Name                                  Address                                                                        ClaimAmt       Consideration
                                                                                                                                   Amt

Christopher and Christina Stahler   4455 Silverton Rd. NE, Salem, OR 97305                                           x         $30,860.00      $0.00    Class Action Judgment 

Alan Tiedeman                       PO Box 20291 Keizer, OR 97307                                                    x         $30,760.00      $0.00    Class Action Judgment 

James Lane                          806 Rural Ave. SE, Salem, OR 97302                                               x         $30,310.00      $0.00    Class Action Judgment 

Lowell Erickson                     33775 Oakville Rd. SW, Sp 100, Albany, OR 97321                                  x         $29,900.00      $0.00    Class Action Judgment 

Thomas & Frances Holland            PO Box 720, Dunnigan, CA 95937                                                   x         $29,450.00      $0.00    Class Action Judgment 

Lisa Riley                          9833 Main St., Ozawkie, KS 66070                                                 x         $28,920.00      $0.00    Class Action Judgment 

Bruce & Linda Jones                 2232 42nd Ave. SE #408, Salem, OR 97317                                          x         $28,860.00      $0.00    Class Action Judgment 

Valerie Wright                      2457 State St. D, Salem, OR 97301                                                x         $28,820.00      $0.00    Class Action Judgment 

David Maxwell                       29856 Santiam Terrace Rd., Lebanon, OR 97355                                     x         $27,570.00      $0.00    Class Action Judgment 

Craig and Rebecca Wooldridge        200 Church Box 5, Space 8                                                        x         $27,200.00      $0.00    Class Action Judgment 

Wayne Hendricks                     PO Box 18301, Salem, OR 97305                                                    x         $25,440.00      $0.00    Class Action Judgment 

Sandra Boatman                      3953 Seneca Ave. SE, Salem, OR 97302                                             x         $25,240.00      $0.00    Class Action Judgment 

Veron Robinson                      3953 Seneca Ave. SE, Salem, OR 97302                                             x         $25,240.00      $0.00    Class Action Judgment 

Tabitha Leaf                        44400 SE Tuckridge Rd., Sandy, OR 97055                                          x         $23,840.00      $0.00    Class Action Judgment 

John M. Davis                       PO Box 13881, Salem, OR 97309                                                    x         $23,760.00      $0.00    Class Action Judgment 

Jack S Howard                       5341 14th Pl. S                                                                  x         $23,590.00      $0.00    Class Action Judgment 

Norma White                         5422 Portland Rd. NE #106D, Salem, OR 97305                                      x         $23,580.00      $0.00    Class Action Judgment 

Bobby Springer                      3149 7th Pl NE Apt 238, Salem, OR 97303                                          x         $23,090.00      $0.00    Class Action Judgment 

Morris Lipchitz                     1321 SW Pioneer Dr., Willamina, OR 97396                                         x         $22,900.00      $0.00    Class Action Judgment 

Kellie Drake                        5306 Pike Ct S, Salem, OR 97306                                                  x         $22,580.00      $0.00    Class Action Judgment 

Beverly and Anthony Walls           215 SE Fir Villa Rd., Dallas, OR 97338                                           x         $22,250.00      $0.00    Class Action Judgment 

David and Karen Neal                775 Denver Pl NE, Salem, OR 97301                                                x         $22,170.00      $0.00    Class Action Judgment 

Betty Crandall                      5913 B St. SE, Turner, OR 97392                                                  x         $22,090.00      $0.00    Class Action Judgment 

Dawn Vinogradoff                    3824 Partridge Ln. NE, Keizer, OR 97303                                          x         $21,870.00      $0.00    Class Action Judgment 

Michael Baldwin                     3261 Sandal Ct NE, Salem, OR 97305                                               x         $21,700.00      $0.00    Class Action Judgment 

Tim Alcorn                          15865 McBee Road, Dallas, OR 97338                                               x         $21,450.00      $0.00    Class Action Judgment 

Eluviel Velazquez Campos            10509 NE 10th St, Vancouver, WA 98664                                            x         $21,350.00      $0.00    Class Action Judgment 

David Nelson                        101 Edwards Rd. S. Unit #14, Monmouth, OR 97361                                  x         $21,300.00      $0.00    Class Action Judgment 

Frank Martirano                     2065 Nomad Ct. SE, Salem, OR 97306                                               x         $20,310.00      $0.00    Class Action Judgment 

Pamela J Sweet                      1079 23rd St. SE, Salem, OR 97301                                                x         $20,140.00      $0.00    Class Action Judgment 

Tiffany Watson                      3408 Turner Rd. SE, Salem, OR 97302                                              x         $19,980.00      $0.00    Class Action Judgment 

Alan Anson                          1940 Lana Ave. NE #7, Salem, OR 97301                                            x         $19,200.00      $0.00    Class Action Judgment 

David Straw                         111 Whitson Lane, Myrtle Creek, OR 97457                                         x         $19,187.00      $0.00    Class Action Judgment 

Kevin Pulver                        1370 Ferry St. SE, Salem, OR 97301                                               x         $19,140.00      $0.00    Class Action Judgment 

Lindy Brooks                        10424 Brick Rd. SE, Turner, OR 97392                                             x         $18,830.00      $0.00    Class Action Judgment 

Ronald Wilson                       4002 Aden Pl NE, Salem, OR 97305                                                 x         $18,830.00      $0.00    Class Action Judgment 

Gerald Brown                        3639 River Rd., South Unit A, Salem, OR                                          x         $18,640.00      $0.00    Class Action Judgment 

Karen Streeter                      2155 Robins Lane SE #41, Salem, OR 97306                                         x         $18,620.00      $0.00    Class Action Judgment 



                                                                                                                                             Attachment #6 to Schedule F
                                                                                                                                                             Page 2 of 8
                                    Case 19-60138-pcm11                            Doc 89                Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                       Case No. 19‐60138‐pcm11




                                                                                                   Unliquidated
                                                                                      Contingent


                                                                                                                  Disputed
                                                                                                                             Judgmement 
                Claimant Name                             Address                                                                          ClaimAmt       Consideration
                                                                                                                                 Amt

Tamara Scott                    PO Box 572, Depoe Bay, OR 97341                                                    x         $18,140.00      $0.00    Class Action Judgment 

Paul Paquin                     2165 Bellvue St. SE, Salem, OR  97301                                              x         $17,650.00      $0.00    Class Action Judgment 

Larry Riggs                     4628 Sesame St, Salem, OR 97305                                                    x         $17,620.00      $0.00    Class Action Judgment 

James Jolly                     1865 Market St. NE, Salem, OR 97301                                                x         $17,460.00      $0.00    Class Action Judgment 

Darin Robertson                 1164 Madison St. NE, Salem, OR 97301                                               x         $17,460.00      $0.00    Class Action Judgment 

Jack and Frances Mitchell       623 Tierra Dr. NE, Salem, OR 97301                                                 x         $16,860.00      $0.00    Class Action Judgment 

Jerry Lynn Adams                40396 Hwy 228, Sweethome, OR 97386                                                 x         $16,800.00      $0.00    Class Action Judgment 

George Wright                   3043 Hollyridge Lp NE, Salem, OR 97305                                             x         $16,710.00      $0.00    Class Action Judgment 

Christopher Bloom               PO Box 1307, Tillamook, OR 97141                                                   x         $16,520.00      $0.00    Class Action Judgment 

Rollie Romp                     PO Box 17921 Salem, OR 97305                                                       x         $16,200.00      $0.00    Class Action Judgment 

Ann Michelle Williams           1145 Nebraska Ave. NE, Salem, OR 97301                                             x         $16,190.00      $0.00    Class Action Judgment 

Colby and Danielle Klinger      9300 SE Starr Quarry Rd., Amity, OR 97101                                          x         $16,080.00      $0.00    Class Action Judgment 

Deborah Millar                  612 N. Cascade Dr. #86, Woodburn, OR 97071                                         x         $16,020.00      $0.00    Class Action Judgment 

Thomas Sadler                   PO Box 554, Fossil, OR 97830                                                       x         $15,960.00      $0.00    Class Action Judgment 

Heather Stanley                 870 Rosemont Ave. NW, Salem, OR 97304                                              x         $15,400.00      $0.00    Class Action Judgment 

David Goldblatt                 811 S. Water St, Apt #9, Silverton, OR 97381                                       x         $15,300.00      $0.00    Class Action Judgment 

Diana Riley                     2330 East Gate Rd. Sp #9, Prescott, AZ 86301                                       x         $15,200.00      $0.00    Class Action Judgment 

James Schmuck                   3520 Miramar Dr., Las Vegas, NV 89108                                              x         $15,160.00      $0.00    Class Action Judgment 

Carl Headrick                   167 Macedonia Rd., San Acacia, NM 87831                                            x         $15,080.00      $0.00    Class Action Judgment 

Gail Gladwill                   16165 Kings Grade Rd, Newberg, OR 97132                                            x         $15,000.00      $0.00    Class Action Judgment 

Dafni Willis                    6768 Carribean Lane, Apt B, Louisville, KY 40219                                   x         $14,030.00      $0.00    Class Action Judgment 

Elbert Dugdale                  4882 Lancaster Dr. NE, Unit 72, Salem, OR 97305                                    x         $13,200.00      $0.00    Class Action Judgment 

Yoshifumi Daikoku               1541 NE 100th St., Seattle, WA 98125                                               x         $13,130.00      $0.00    Class Action Judgment 

Duenna Francis                  Po Box 858 Gilchrist, OR 97737                                                     x         $12,820.00      $0.00    Class Action Judgment 

Christopher Hunter              4475 Lone Oak Rd. SE, Salem, OR 97302                                              x         $12,800.00      $0.00    Class Action Judgment 

Michelle Burrell                PO Box 233, Hubbard, OR 97032                                                      x         $12,600.00      $0.00    Class Action Judgment 

Gloria Nichols                  5863 Village View Ct SE, Aumsville, OR 97325                                       x         $12,570.00      $0.00    Class Action Judgment 

Michael Gene Fisher             800 S. State St., Sp. 145, Sutherlin, OR 97479                                     x         $12,130.00      $0.00    Class Action Judgment 

Arlene Trujillo                 5121 Copper Creek Loop NE, Salem, OR 97305                                         x         $11,850.00      $0.00    Class Action Judgment 

Joseph Kurtz                    777 Stanton Blvd #6322971, Ontario, OR 97914                                       x         $11,830.00      $0.00    Class Action Judgment 

Tina Rogers                     PO Box 1439, Albany, OR 97321                                                      x         $11,400.00      $0.00    Class Action Judgment 

Debra Osborne                   211 Lewis St., Silverton, OR 97381                                                 x         $11,300.00      $0.00    Class Action Judgment 

Russell Brown                   506 N. Mississippi Dr., Moses Lake, WA 98837                                       x         $11,250.00      $0.00    Class Action Judgment 

Herman Lofton                   PO Box 18634, Salem, OR 97305                                                      x         $11,250.00      $0.00    Class Action Judgment 

Christopher Bean                170 Old Town Rd, Three Forks, MT 59752                                             x         $11,200.00      $0.00    Class Action Judgment 

Don Martin                      4716 Amber St. NE, Salem, OR 97301                                                 x         $10,950.00      $0.00    Class Action Judgment 

Melanie Tate                    1291 D. St. NE, Salem, OR 97301                                                    x         $10,910.00      $0.00    Class Action Judgment 

Chad Tucker                     4746 Pennsylvania Ave. SE, Salem, OR 97317                                         x         $10,790.00      $0.00    Class Action Judgment 



                                                                                                                                           Attachment #6 to Schedule F
                                                                                                                                                           Page 3 of 8
                                Case 19-60138-pcm11                              Doc 89                Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                      Case No. 19‐60138‐pcm11




                                                                                                  Unliquidated
                                                                                     Contingent


                                                                                                                 Disputed
                                                                                                                            Judgmement 
                 Claimant Name                             Address                                                                        ClaimAmt       Consideration
                                                                                                                                Amt

Daniel S. Bird                   1009 Trosper Trace, Quinlan, TX 75474                                            x         $10,530.00      $0.00    Class Action Judgment 

Susan Hinds                      PO Box 7993, Salem, OR 97303                                                     x         $10,440.00      $0.00    Class Action Judgment 

Martin Jacobs                    2740 NE Elaine Dr., McMinnville, OR 97128                                        x         $10,400.00      $0.00    Class Action Judgment 

Frank and Shirley Lent           5355 River Rd. N. #84, Keizer, OR 97303                                          x         $10,110.00      $0.00    Class Action Judgment 

Mark Hubble                      2009 Cedar St., LaGrande, OR 97850                                               x          $9,900.00      $0.00    Class Action Judgment 

Gerald Lisonbee                  4733 Portland Rd. NE #18, Salem, OR 97305                                        x          $9,880.00      $0.00    Class Action Judgment 

Gary Rizzotto                    830 N. Main St. Unit 60, Mt. Angel, OR 97362                                     x          $9,380.00      $0.00    Class Action Judgment 

Kirk Miller                      108 Crossing Pointe Ct., Frederick, MD 21702                                     x          $9,270.00      $0.00    Class Action Judgment 

Gail Solberg                     14857 SE Jefferson Hwy 99E, Jefferson, OR 97352                                  x          $9,230.00      $0.00    Class Action Judgment 

Eliberto Guajardo                PO Box 541, Murphy, OR 97573                                                     x          $9,220.00      $0.00    Class Action Judgment 

Alice Clack                      4882 Lancaster Dr. NE, Salem, OR                                                 x          $9,020.00      $0.00    Class Action Judgment 

Michelle Grimes                  5096 Auburn Rd. NE, Salem, OR 97317                                              x          $9,020.00      $0.00    Class Action Judgment 

Gary Morris                      4776 Whitman Cir NE, Salem, OR 97305                                             x          $8,620.00      $0.00    Class Action Judgment 

Linda Nichols                    1524 East Park Ave. NE, Salem, OR 97301                                          x          $8,610.00      $0.00    Class Action Judgment 

Larry Halstad                    1443 30th Ave. NE, Salem, OR 97301                                               x          $8,550.00      $0.00    Class Action Judgment 

Jacob Dickson                    3755 Hawthorne Ave. NE, Apt 72, Salem, OR 97301                                  x          $8,410.00      $0.00    Class Action Judgment 

Jim Hawkins                      4490 Silverton Rd. NE #95, Salem, OR 97305                                       x          $8,400.00      $0.00    Class Action Judgment 

Michael  Aranda                  5148 Courtlyn Street NE, Keizer, OR 97303                                        x          $8,250.00      $0.00    Class Action Judgment 

Marty Botts                      PO Box 462, Athena, OR 97813                                                     x          $8,250.00      $0.00    Class Action Judgment 

Michael Campbell                 1955 Berry St. SE, Salem, OR 97302                                               x          $8,170.00      $0.00    Class Action Judgment 

Lakosta Richter                  PO Box 381, Bronx, NY 10459                                                      x          $8,170.00      $0.00    Class Action Judgment 

Conrado Vasquez                  2322 Northgate Ave. NE, Salem, OR 97301                                          x          $8,140.00      $0.00    Class Action Judgment 

Susie and Nathan Ellis           203 NE 5th Ave., Canby, OR 97013                                                 x          $8,084.00      $0.00    Class Action Judgment 

John F. Hawkins                  496 5th St., Fallscity, OR 97344                                                 x          $8,050.00      $0.00    Class Action Judgment 

Jim Thacker                      1855 Dearborn Ave. NE, Keizer, OR 97303                                          x          $8,010.00      $0.00    Class Action Judgment 

Lori Landrum                     785 41st Place NE, Salem, OR 97301                                               x          $8,000.00      $0.00    Class Action Judgment 

April Legler                     785 41st Pl NE, Salem, OR 97301                                                  x          $8,000.00      $0.00    Class Action Judgment 

Russell Fisher                   3641 Rockwood Park Ct. NE, Salem, OR 97305                                       x          $7,810.00      $0.00    Class Action Judgment 

Alyssa L. Wise                   628 N. Bear Creek Rd., Otis, OR 97368                                            x          $7,740.00      $0.00    Class Action Judgment 

Phyllis Lucas                    2651 Emogene St., Mobile, AL 36606                                               x          $7,590.00      $0.00    Class Action Judgment 

Sandra  Blair                    1322 Wallace Road NW #37, Salem, OR 97304                                        x          $7,400.00      $0.00    Class Action Judgment 

Heather Doan                     3242 Autumn Chase Way NE Apt 202, Salem, OR 97305                                x          $7,330.00      $0.00    Class Action Judgment 

Kathy Loveless                   220 S. Ijams St., Apt 203, Garrett, IN 46738                                     x          $7,300.00      $0.00    Class Action Judgment 

Sheila Runkle                    1778 SE Holman Ave., Dallas, OR 97338                                            x          $7,250.00      $0.00    Class Action Judgment 

Sam Johnson                      3454 Chiefs Ct. NE, Salem, OR 97305                                              x          $7,200.00      $0.00    Class Action Judgment 

Brian Pilkenton                  4409 Bren Loop NE, Salem, OR 97305                                               x          $7,200.00      $0.00    Class Action Judgment 

Nancy Wolf                       PO Box 529, Yachats, OR 97498                                                    x          $7,200.00      $0.00    Class Action Judgment 

Bob Barley                       4662 BeaverBrook Ct SE, Salem, OR 97317                                          x          $7,150.00      $0.00    Class Action Judgment 



                                                                                                                                          Attachment #6 to Schedule F
                                                                                                                                                          Page 4 of 8
                                 Case 19-60138-pcm11                            Doc 89                Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                    Case No. 19‐60138‐pcm11




                                                                                                Unliquidated
                                                                                   Contingent


                                                                                                               Disputed
                                                                                                                          Judgmement 
               Claimant Name                               Address                                                                      ClaimAmt       Consideration
                                                                                                                              Amt

Allen Clark                       2478 Lansing Ave, Salem, OR 97301                                             x          $7,020.00      $0.00    Class Action Judgment 

Tae Lee                           410 1/2 Clinton Ave., Lancaster, SC 29720                                     x          $7,020.00      $0.00    Class Action Judgment 

Steve McMillian                   2748 Bayview Rd, Branchville, SC 29432                                        x          $7,000.00      $0.00    Class Action Judgment 

Ramon Moyer                       3242 SE Floss St., Milwaukie, OR 97222                                        x          $7,000.00      $0.00    Class Action Judgment 

Kenneth Reid                      PO Box 644, Amity, OR 97101                                                   x          $6,950.00      $0.00    Class Action Judgment 

Harold Harstad                    4943 Suzanne Lea St. SE, Salem, OR 97302                                      x          $6,900.00      $0.00    Class Action Judgment 

Matthew Jarman                    131 Birch Dr., Kalispell, MT 59901                                            x          $6,840.00      $0.00    Class Action Judgment 

Rick Graham                       6986 Edith Ave. NE, Salem, OR 97305                                           x          $6,780.00      $0.00    Class Action Judgment 

Loren and Gennise Hathaway        PO Box 451, Montesano, WA 98563                                               x          $6,640.00      $0.00    Class Action Judgment 

Shirley Angulo                    8826 Lido Lane, Port Richey, FL 34668                                         x          $6,600.00      $0.00    Class Action Judgment 

Marlin Bozarth                    421 SW Filbert St., McMinnville, OR 97128                                     x          $6,520.00      $0.00    Class Action Judgment 

Rachelle Lagerwey                 446 W Wiser Lk Rd., Ferndale, WA 98248                                        x          $6,520.00      $0.00    Class Action Judgment 

Alex and Janet Crook              6040 N. 21st Dr., Phoenix, AZ 85015                                           x          $6,450.00      $0.00    Class Action Judgment 

Daniel  Reeves                    1840 24th St., Salem, OR 97301                                                x          $6,450.00      $0.00    Class Action Judgment 

Gregg Baarstad                    1422 W. Malad St. #9, Boise, ID 83705                                         x          $6,300.00      $0.00    Class Action Judgment 

Dominic Luebbers                  1536 Wallace Rd. #218, Salem, OR 97304                                        x          $6,300.00      $0.00    Class Action Judgment 

David & Kaweheonalani Schlenker   2122 S. Stanford St., Nampa, ID 83686                                         x          $6,290.00      $0.00    Class Action Judgment 

Ken Vacher                        PO Box 630, Kihei, HI 96753                                                   x          $6,210.00      $0.00    Class Action Judgment 

Lillian  Hamilton                 3838 Hawthorne Ave. NE, Salem, OR 97301                                       x          $6,160.00      $0.00    Class Action Judgment 

Bud and Ginny Waterman            5975 Trail Ave. NE #104, Keizer, OR 97303                                     x          $6,150.00      $0.00    Class Action Judgment 

Aaron Gibson                      4202 Riverdale Rd. SE, Salem, OR 97302                                        x          $6,100.00      $0.00    Class Action Judgment 

Angela & Michael Tull‐Fowler      331 Lone Oaks Loop, Silverton, OR 97381                                       x          $6,080.00      $0.00    Class Action Judgment 

Tyler Nelson                      3525 Winola S. Salem, OR 97302                                                x          $6,050.00      $0.00    Class Action Judgment 

Angel Castelan                    5113 Silver Loop NE, Salem, OR 97305                                          x          $6,030.00      $0.00    Class Action Judgment 

Luke and Linda Acuff              PO Box 9541, Bend, OR 97708                                                   x          $5,840.00      $0.00    Class Action Judgment 

Rebeka Porter                     4490 Silverton Rd. NE, Salem OR 97305                                         x          $5,680.00      $0.00    Class Action Judgment 

Chris Jones                       15803 NE 4th Circle, Vancouver, WA 98684                                      x          $5,640.00      $0.00    Class Action Judgment 

Sonja Jordan‐Heath                4126 Arnold St. NE, Keizer, OR 97303                                          x          $5,600.00      $0.00    Class Action Judgment 

Alberto Vazquez                   6510 Silverton Rd. NE, Salem, OR 97305                                        x          $5,500.00      $0.00    Class Action Judgment 

Vonnie Goodin                     11545 Burlwood Dr., La Pine, OR 97739                                         x          $5,440.00      $0.00    Class Action Judgment 

Evelyn and Robert Jenson          2126 NW Despain Ave, Pendleton, OR 97801                                      x          $5,370.00      $0.00    Class Action Judgment 

Latricia Armstrong                385 Ash Street, Independence, OR 97351                                        x          $5,200.00      $0.00    Class Action Judgment 

Jill Kelly                        128 Menlo Park Dr., Belleville, MI 48111                                      x          $5,200.00      $0.00    Class Action Judgment 

Krysten St. Arnold                214 Willamette Ave., Medford, OR 97504                                        x          $5,040.00      $0.00    Class Action Judgment 

Lonny Simmons                     2495 Hyde St. SE, Salem, OR 97301                                             x          $4,720.00      $0.00    Class Action Judgment 

Tom and Terri Beach               852 Coyote Ct. SE, Salem, OR 97317                                            x          $4,620.00      $0.00    Class Action Judgment 

Thomas Jackson                    1306 13th St. Apt 3, Aurora, NE 68818                                         x          $4,620.00      $0.00    Class Action Judgment 

Donna Lyman                       5809 S. 42nd Pl., Phoenix, AZ 85040                                           x          $4,550.00      $0.00    Class Action Judgment 



                                                                                                                                        Attachment #6 to Schedule F
                                                                                                                                                        Page 5 of 8
                                  Case 19-60138-pcm11                         Doc 89                Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                         Case No. 19‐60138‐pcm11




                                                                                                     Unliquidated
                                                                                        Contingent


                                                                                                                    Disputed
                                                                                                                               Judgmement 
                Claimant Name                            Address                                                                             ClaimAmt       Consideration
                                                                                                                                   Amt

David Temple                    1696 Yosemite St. E, Monmouth, OR 97361                                              x          $4,550.00      $0.00    Class Action Judgment 

Dusty McAllister                PO Box 461, Longeview, WA 98632                                                      x          $4,460.00      $0.00    Class Action Judgment 

Shelli and Anthony Kern         3485 Neef Ave. SE, Salem, OR 97302                                                   x          $4,440.00      $0.00    Class Action Judgment 

Kathy Wolfe                                                                                                          x          $4,440.00      $0.00    Class Action Judgment 

James Johnson                   4915 Swegel Rd. NE Unit 56, Salem, OR 97301                                          x          $4,400.00      $0.00    Class Action Judgment 

Nancy Windham                   1427 Shady Ln. NE, Keizer, OR 97303                                                  x          $4,400.00      $0.00    Class Action Judgment 

Shirley and Michael Cain        1110 SE Idaho Ave, Irrigon, OR 97844                                                 x          $4,200.00      $0.00    Class Action Judgment 

Kerry  Harris                   3711 E. Main St. Gatesville, TX 76528                                                x          $4,200.00      $0.00    Class Action Judgment 

Jeremiah Speer                  2301 Druid Dr., N. Chesterfield, VA 23235                                            x          $4,200.00      $0.00    Class Action Judgment 

Martha Stevens                  1165 Chemeketa St. NE #101, Salem, OR 97301                                          x          $4,200.00      $0.00    Class Action Judgment 

Paul Wilson                     50561 State Hwy 14, Stevenson, WA 98648                                              x          $4,200.00      $0.00    Class Action Judgment 

Jeri Wolf                       4785 Bonanza Dr NE, Salem, OR 97305                                                  x          $4,200.00      $0.00    Class Action Judgment 

Devon Anne Alexander            6096 Juniper St. NE, Salem, OR 97305                                                 x          $4,150.00      $0.00    Class Action Judgment 

Karen Meyer                     6024 Silverton Rd. NE, Salem, OR 97305                                               x          $4,080.00      $0.00    Class Action Judgment 

Michael Hager                   244 E. Elbridge St., Meridian, ID 83646                                              x          $3,980.00      $0.00    Class Action Judgment 

Bruce Kepford                   6601 Brooklake Rd. NE, Salem, OR 97305                                               x          $3,930.00      $0.00    Class Action Judgment 

Debra Carns                     1150 Waller St. SE Apt 11, Salem OR 97302                                            x          $3,850.00      $0.00    Class Action Judgment 

Vincent Edie                    7275 Rogue River Hwy, Lot 12                                                         x          $3,850.00      $0.00    Class Action Judgment 

Clarence Porter                 341 NW 2nd St. #184, Lawton, OK 73807                                                x          $3,780.00      $0.00    Class Action Judgment 

Annie Elkins                    695 Orchard Heights Rd. Apt 153, Salem, OR 97304                                     x          $3,750.00      $0.00    Class Action Judgment 

Sara Wilson                     80116 Hwy 99 N. Space 62, Cottage Grove, OR 97424                                    x          $3,660.00      $0.00    Class Action Judgment 

Clayton Coats                   2815 Raleigh Ct. SE, Albany, OR 97322                                                x          $3,650.00      $0.00    Class Action Judgment 

John P.  Gatchet                832 Gardiner Beach Rd, Sequim, WA 98382                                              x          $3,600.00      $0.00    Class Action Judgment 

Ryan Keim                       PO Box 301, Stayton, OR 97383                                                        x          $3,500.00      $0.00    Class Action Judgment 

Ray Ogbin                       548 Clasade Dr., Eubank, KY 42567                                                    x          $3,500.00      $0.00    Class Action Judgment 

Johnny Degood                   504 Kraus St, Clarksville, AR 72830                                                  x          $3,300.00      $0.00    Class Action Judgment 

Steven Miller                                                                                                        x          $3,300.00      $0.00    Class Action Judgment 

Mary Dee Yoder                  3851 E. Alsea Hwy #15, Waldport, OR 97394                                            x          $3,300.00      $0.00    Class Action Judgment 

William Forester                4730 Auburn Rd. NE #115                                                              x          $3,250.00      $0.00    Class Action Judgment 

Michael McColly                 370 Church St. SE, Apt 8E, Salem OR 97301                                            x          $3,250.00      $0.00    Class Action Judgment 

Debra Stava                     3437 Hawthorne Ave. NE #20, Salem, OR 97301                                          x          $3,250.00      $0.00    Class Action Judgment 

Dana R Beck                     1060 W. Locust St., Stayton, OR 97383                                                x          $3,200.00      $0.00    Class Action Judgment 

Debbie Bigelow                  5147 NE 24th Ave., Gainesville, FL 32609                                             x          $3,200.00      $0.00    Class Action Judgment 

Shawn Branan                    5230 Spring Crest Dr. S, Salem, OR 97306                                             x          $3,200.00      $0.00    Class Action Judgment 

John Longoria                   9520 43rd St. Ct W 9520 D, University Place, WA 98466                                x          $3,100.00      $0.00    Class Action Judgment 

Robert Comstock                 4225 Hager St. SE, Salem, OR 97317                                                   x          $2,960.00      $0.00    Class Action Judgment 

George Reitzer                  559 21st NE, Salem, OR                                                               x          $2,900.00      $0.00    Class Action Judgment 

Alfred and Elsie Burrows        PO Box 592, Reedsport, OR 97467                                                      x          $2,840.00      $0.00    Class Action Judgment 



                                                                                                                                             Attachment #6 to Schedule F
                                                                                                                                                             Page 6 of 8
                                Case 19-60138-pcm11                           Doc 89                     Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                         Case No. 19‐60138‐pcm11




                                                                                                     Unliquidated
                                                                                        Contingent


                                                                                                                    Disputed
                                                                                                                               Judgmement 
                Claimant Name                               Address                                                                          ClaimAmt       Consideration
                                                                                                                                   Amt

Delores Sullivan                   1935 Salem‐Dallas Hwy NW #12, Salem, OR 97304                                     x          $2,800.00      $0.00    Class Action Judgment 

Dennis and Marilyn Vorderstrasse   1885 Cottage St. NE, Salem, OR 97301                                              x          $2,760.00      $0.00    Class Action Judgment 

Robert Moore                       1927 Salem Dallas Hwy NW, Apt 12, Salem, OR 97304                                 x          $2,600.00      $0.00    Class Action Judgment 

Wendianne Rook                     43798 McKenzie Highway, Leaburg, OR 97489                                         x          $2,600.00      $0.00    Class Action Judgment 

Sherry Wilson                      820 N. 4th St., Aumsville, OR 97325                                               x          $2,600.00      $0.00    Class Action Judgment 

Maurice and Rose Diane Deforge     1451 S. San Carla, Green Valley, AZ 85614                                         x          $2,570.00      $0.00    Class Action Judgment 

Kevin and Bonny Tewey              37665 Mountain View Dr., Winnemucca, NV 89445                                     x          $2,560.00      $0.00    Class Action Judgment 

Liz Brooks                         555 SW Ramsey Ave, Grants Pass, OR 97527                                          x          $2,520.00      $0.00    Class Action Judgment 

Jennifer Clawson‐Whitewater        1765 Capitol St. SE, Salem, OR 97302                                              x          $2,520.00      $0.00    Class Action Judgment 

Philip Drain                       7493 Conifer Street NE, Salem, OR 97317                                           x          $2,440.00      $0.00    Class Action Judgment 

Myrna Watson                       3362 Sunny View Rd. NE #8, Salem, OR                                              x          $2,340.00      $0.00    Class Action Judgment 

Randy Heitz                        26084 Kentia Palm Dr., Homeland, CA 92548                                         x          $2,310.00      $0.00    Class Action Judgment 

Michelle Reyes                     19891 Summit Hwy, Blodgett, OR 97326                                              x          $2,300.00      $0.00    Class Action Judgment 

Leonard Collins                    2280 Hoyt St. SE, Salem, OR 97302                                                 x          $2,280.00      $0.00    Class Action Judgment 

Delpha Bush                        3003 N. Overlook Rd. Apt 7, Boise, ID 83704                                       x          $2,250.00      $0.00    Class Action Judgment 

Jesus Gonzales                     4871 Saunter Loop NE, Salem, OR 97305                                             x          $2,220.00      $0.00    Class Action Judgment 

Larry Ericksen                     1524 N 125W, Sunset, UT 84015                                                     x          $2,200.00      $0.00    Class Action Judgment 

Henry Wrolson                      1393 Lydia Ave. N., Keizer, OR 97303                                              x          $2,200.00      $0.00    Class Action Judgment 

Lee and Erma Larson                612 Wagon Rd. Dr SE, Salem, OR 97317                                              x          $2,190.00      $0.00    Class Action Judgment 

Jim and Cindy Shellenberger        929 Chickadee Ct NE, Salem, OR 97301                                              x          $2,130.00      $0.00    Class Action Judgment 

Leah Myers                         2153 E 10th St. Apt 12, Florence, OR 97439                                        x          $2,040.00      $0.00    Class Action Judgment 

Janet Engle                        PO Box 323, Jacksonville, OR 97530                                                x          $2,030.00      $0.00    Class Action Judgment 

Gene Stuck                         512 Cobblestone Ct., Roseville, CA 95747                                          x          $2,010.00      $0.00    Class Action Judgment 

Burt Leroy Search                  17115 Faun Lane, LaPine, OR 97739                                                 x          $1,980.00      $0.00    Class Action Judgment 

Cindy Joiner                       HC 61 Box 48, Ramah, NM 87321                                                     x          $1,950.00      $0.00    Class Action Judgment 

Nathan Lankford                    5324 E. Aspen Street, Wasilla, AK 99654                                           x          $1,950.00      $0.00    Class Action Judgment 

April & Frank Moore                PO Box 656 The Dalles, OR 97058                                                   x          $1,950.00      $0.00    Class Action Judgment 

Charles and Peggy Payton           43956 Old Wingville Rd., Baker City, OR 97814                                     x          $1,910.00      $0.00    Class Action Judgment 

Judy Fehrlen                       c/o Kelly's Care Home 444 63rd, Salem, OR 97317                                   x          $1,800.00      $0.00    Class Action Judgment 

John Kurczewski                    235 S. Maine St. #44, Fallon, NV 89406                                            x          $1,600.00      $0.00    Class Action Judgment 

Robin Smith                        308 SE Needham St., Dallas, OR 97338                                              x          $1,560.00      $0.00    Class Action Judgment 

Michael and Tammy Dan              23922 Old Hwy 30, Caldwell, ID 83607                                              x          $1,540.00      $0.00    Class Action Judgment 

Gene Bonner                        1445 Rollingwood St., Beaumont, CA 92223                                          x          $1,500.00      $0.00    Class Action Judgment 

Julie Mueller                      1113 Hines St. SE, Salem, OR 97302                                                x          $1,500.00      $0.00    Class Action Judgment 

Coquille Rex                       710 27th St. NW, Corvallis, OR 97330                                              x          $1,400.00      $0.00    Class Action Judgment 

Tamara Cavilee                     PO Box 2013, Claremore, OK 74018                                                  x          $1,340.00      $0.00    Class Action Judgment 

Christina Louthan                  589 Greenwood Dr. NE #41, Keizer, OR 97303                                        x          $1,260.00      $0.00    Class Action Judgment 

Jimmy Latta                        1932 Crandall Way, Paradise, CA 95969                                             x          $1,220.00      $0.00    Class Action Judgment 



                                                                                                                                             Attachment #6 to Schedule F
                                                                                                                                                             Page 7 of 8
                                   Case 19-60138-pcm11                             Doc 89                Filed 01/31/19
In re B. J. Property Investments, Inc.                                                                                                   Case No. 19‐60138‐pcm11




                                                                                               Unliquidated
                                                                                  Contingent


                                                                                                              Disputed
                                                                                                                         Judgmement 
                Claimant Name                            Address                                                                       ClaimAmt       Consideration
                                                                                                                             Amt

Mike Stanley                    3010 Phyllis St. NE #32, Salem, OR 97305                                       x          $1,220.00      $0.00    Class Action Judgment 

Shanon Korb                     620 Davis Street #47, Rio Dell, CA 95562                                       x          $1,200.00      $0.00    Class Action Judgment 

Jessica Darnell                 PO Box 664, Siletz, OR 97380                                                   x          $1,160.00      $0.00    Class Action Judgment 

Cathryn Smith                   2124 W. Wood Dr. Phoenix, AZ 85029                                             x           $800.00       $0.00    Class Action Judgment 

Scott Bishop                    1101 E 48th Street, Tacoma, WA                                                 x           $770.00       $0.00    Class Action Judgment 

Charro Moe                      3214 Comber Ct NE, Salem, OR 97305                                             x           $770.00       $0.00    Class Action Judgment 

Raymond Jackson                 10141 SE 22nd Ter., Webster, FL 33597                                          x           $690.00       $0.00    Class Action Judgment 

Gerald Willis                   323 Eola Dr. NW, Salem, OR 97304                                               x           $650.00       $0.00    Class Action Judgment 

Richard Garrison                3240 Pringle Rd. SE #20, Salem, OR 97302                                       x           $610.00       $0.00    Class Action Judgment 

Melvin Harlow                   11940 SE Ash St. #103, Portland, OR 97216                                      x           $610.00       $0.00    Class Action Judgment 

Trevor Smiley                   3434 Kinsrow Ave. #141V, Eugene, OR 97401                                      x           $600.00       $0.00    Class Action Judgment 

Pamela Hayes                    11828 Highway 201 S., Mountain Home, AR 72653                                  x           $550.00       $0.00    Class Action Judgment 

Trystin Howell                  1200 Clark Lane, Horseshoe Bend, AR, 72512                                     x           $550.00       $0.00    Class Action Judgment 




                                                                                                                                       Attachment #6 to Schedule F
                                                                                                                                                       Page 8 of 8
                                Case 19-60138-pcm11                          Doc 89                Filed 01/31/19
 Fill in this information to identify the case:

 Debtor name         B. & J. Property Investments, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)         19-60138-pcm11
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          January 31, 2019                        X /s/ William Berman
                                                                       Signature of individual signing on behalf of debtor

                                                                       William Berman
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




                                                Case 19-60138-pcm11                        Doc 89           Filed 01/31/19
